Exhibit 10.7

 

JOINDER AND AMENDMENT NUMBER THREE

 

TO ABL CREDIT AGREEMENT

 

THIS JOINDER AND AMENDMENT NUMBER THREE TO ABL CREDIT AGREEMENT (this “Amendment
No. 3”), dated as of May 1, 2020, is entered into by and among GACP FINANCE CO.,
LLC (“GACP”), in its capacity as administrative agent for each of the Lenders
(in such capacity, “Agent”), FRANCHISE GROUP NEW HOLDCO, LLC, a Delaware limited
liability company (“Global Parent”), FRANCHISE GROUP INTERMEDIATE HOLDCO, LLC, a
Delaware limited liability company (“Lead Borrower”), AMERICAN FREIGHT GROUP,
LLC, a Delaware limited liability company (“AFG”), certain other Subsidiaries of
Lead Borrower party hereto as Borrowers (together with Lead Borrower and AFG,
each individually and collectively, jointly and severally, “Borrower”), the
other Loan Parties party hereto and the lenders identified on the signature
pages hereof (such lenders, and the other lenders party to the below-defined
Credit Agreement, together with their respective successors and permitted
assigns, each individually, a “Lender”, and collectively, the “Lenders”), and in
light of the following:

 

W I T N E S S E T H

 

WHEREAS, Global Parent, Borrower, Lenders, the other Loan Parties and Agent are
parties to that certain ABL Credit Agreement, dated as of February 14, 2020 (as
amended by that certain Amendment Number One to ABL Credit Agreement, dated as
of March 13, 2020, and as further amended by that certain Limited Waiver and
Amendment Number Two to ABL Credit Agreement, dated as of April 3, 2020, the
“Existing Credit Agreement”, and the Existing Credit Agreement as amended by
this Amendment No. 3, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Lenders and the Agent make certain
amendments to the Existing Credit Agreement;

 

WHEREAS, the Borrower is required to join the Persons listed on Schedule I
attached hereto (such Persons, the “Liberty Tax Entities”) as parties to the
Credit Agreement pursuant to the terms of the Credit Agreement (the “Joinder”);

 

WHEREAS, upon the terms and conditions set forth herein, Agent and Required
Lenders have agreed to make certain amendments, including certain amendments to
facilitate the Joinder, to the Existing Credit Agreement on the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in Section 1.01 of the Credit Agreement.

 

2.Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by the Required Lenders) of the conditions precedent set forth in
Section 5 hereof, the Existing Credit Agreement shall be amended to reflect the
changes which are attached as Annex A hereto, such that on the Amendment
Effective Date (as defined below) the terms set forth in Annex A hereto which
appear in bold and double underlined text (inserted text) shall be added to the
Existing Credit Agreement and the terms appearing as text which is stricken
(deleted text) shall be deleted from the Existing Credit Agreement, (b)
Schedules 4.1, 4.2, 4.12, 4.24, 4.25 and 4.30 to the Existing Credit Agreement
shall be amended and restated in their entirety as attached in Annex B hereto
and (c) Schedules 1.1, 4.13, 4.27, 4.28, 6.1, 6.2, 6.7, 6.12, 6.17 and 7.1 to
the Existing Credit Agreement shall be supplemented as attached in Annex C
hereto.

 



 

 

3.[Reserved].

 

4.Joinder. The Liberty Tax Entities hereby acknowledge, agree and confirm that,
by their execution of this Amendment No. 3, the Liberty Tax Entities will be
deemed to be “Borrowers” for all purposes of the Credit Agreement and shall have
all of the rights and obligations of a Borrower thereunder as if the Liberty Tax
Entities had executed the Credit Agreement. The Liberty Tax Entities hereby
ratify, as of the date hereof, and agree to be bound by, on and after the date
hereof, all of the terms, provisions and conditions contained in the Credit
Agreement applicable to a Borrower, including, without limitation, (a) all of
the representations and warranties of the Borrowers set forth in Article IV of
the Credit Agreement and (b) all of the covenants set forth in Article V and
Article VI of the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph, as of the date hereof, the Liberty Tax
Entities (i) are hereby made a party to the Credit Agreement and the other Loan
Documents as Borrowers thereunder with the same force and effect as if
originally named therein as Borrowers and the Liberty Tax Entities hereby
jointly and severally assume and agree to pay and perform all obligations of a
Borrower under the Credit Agreement and each of the other Loan Documents, (ii)
hereby jointly with all other Borrowers and Guarantors and severally agree to
pay in full the Obligations under the Credit Agreement and the other Loan
Documents, and (iii) hereby expressly assume all obligations and liabilities of
a Borrower under the Credit Agreement and the other Loan Documents.

 

5.Conditions Precedent to Amendment. The satisfaction (or waiver in writing by
Agent and Required Lenders) of each of the following shall constitute conditions
precedent to the effectiveness of this Amendment No. 3 (such date being the
“Amendment Effective Date”):

 

(a) Agent shall have received this Amendment No. 3, duly executed by the parties
hereto, and the same shall be in full force and effect.

 

(b) Agent shall have received a copy of that certain Limited Waiver, Joinder and
Amendment Number Two to Credit Agreement, dated as of the date hereof, by and
among the Borrowers, the other loan parties party thereto, the lenders party
thereto and GACP, as administrative agent, and the same shall be in full force
and effect.

 

(c) Agent shall have received the Amended and Restated ABL Security Agreement,
by and among the Grantors (as defined therein) and Agent, dated as of the date
hereof, duly executed by the parties thereto, and the same shall be in full
force and effect.

 

(d) [reserved]

 

(e) After giving effect to this Amendment No. 3, with respect to Global Parent
and its Subsidiaries, the representations and warranties contained herein, in
the Credit Agreement, and in the other Loan Documents, in each case, shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties are true and
correct in all respects subject to such qualification) on and as of the date
hereof, to the same extent as though made on and as of the date hereof, except
to the extent that such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date.

 

- 2 -

 

 

(f) No event has occurred and is continuing or would result from the
consummation of the transactions contemplated herein that would constitute a
Default or Event of Default.

 

(g) Agent shall have received (i) a certificate as to the good standing of each
of the Liberty Tax Entities as of a recent date, from such Secretary of State or
similar Governmental Authority; (ii) a certificate of the Secretary or other
officer of each Liberty Tax Entity dated the Amendment Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating (or limited liability company) agreement of such Liberty Tax Entity
as in effect on the Amendment Effective Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Liberty Tax Entity on the
Amendment Effective Date, which authorize the execution, delivery and
performance, as applicable, of the Loan Documents and the applicable amendments
and joinders thereto, and, in the case of the Borrowers, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that attached thereto is a true
and complete copy of the certificate or articles of incorporation or
organization of each Liberty Tax Entity as in effect on the Amendment Effective
Date and that such certificate or articles of incorporation have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Liberty
Tax Entity countersigned by another officer as to the incumbency and specimen
signature of the Secretary or other officer executing the certificate pursuant
to clause (ii) above.

 

(h) In order to create in favor of Agent, for the benefit of Secured Parties, a
valid, perfected security interest in personal property Collateral, Agent shall
have received:

 

i. evidence satisfactory to the Agent of the compliance by each of the Liberty
Tax Entities of its obligations under the Collateral Documents to which it is a
party (including, without limitation, its obligations to authorize or execute,
as the case may be, and deliver UCC financing statements, originals of
securities, instruments and chattel paper, and any agreements governing deposit
and/or securities accounts as provided therein), together with (A) appropriate
financing statements on Form UCC 1 duly filed in such office or offices as may
be necessary or, in the opinion of Agent, desirable to perfect the security
interests purported to be created by each Collateral Document, and (B) evidence
satisfactory to Agent of the filing of such UCC 1 financing statements,

 

ii. subject to Section 8(c) below, evidence satisfactory to the Agent that
original certificates (if any) with respect to all of the Capital Stock issued
by each of the Liberty Tax Entities, together with undated powers executed in
blank with respect thereto (provided, that any such certificates issued by any
Person other than the Liberty Tax Entities shall only be required to be
delivered on the date hereof to the extent timely received after using
commercially reasonable efforts to obtain them) have been delivered to Term
Collateral Agent (as defined in the Intercreditor Agreement), and

 

- 3 -

 

 

iii. a completed Perfection Certificate Supplement, dated the date hereof and
executed by an Authorized Officer of each of the Borrowers, together with all
attachments contemplated thereby.

 

(i) Lenders and their respective counsel shall have received executed copies of
the favorable written opinions of counsel for the Loan Parties (other than for
the Loan Parties organized under the laws of the state of Florida and the Loan
Parties organized under the province of Ontario), as to such matters as Agent
may reasonably request, dated as of the date hereof and otherwise in form and
substance satisfactory to Agent (and such counsel is hereby instructed to
deliver such opinion to Lenders).

 

(j) On the Amendment Effective Date, Agent shall have received a solvency
certificate of the chief executive officer, chief operating officer or chief
financial officer of the Lead Borrower substantially in the form of Exhibit F-2
of the Credit Agreement, dated as of the Amendment Effective Date and addressed
to the Agent and Lenders.

 

(k) Agent shall have received (i) copy of a duly executed payoff letter (“Payoff
Letter”), in form and substance satisfactory to Agent, executed by CIBC Bank USA
and acknowledged by Liberty Borrower and each other Liberty Tax Entity party
thereto, together with (A) copies of UCC-3 termination statements or other
appropriate termination statements, each in form and substance satisfactory to
Agent, to be filed on or before the Amendment Effective Date and (B) any other
releases, terminations or other documents reasonably required by Agent to
evidence the payoff of Indebtedness owed by Liberty Borrower to CIBC Bank USA
and (ii) evidence that Liberty Borrower’s obligations under the credit facility
with CIBC Bank USA has been paid in full and all other Liens on assets of
Liberty Borrower or any other Liberty Tax Entities party to such credit facility
are or will be released and terminated in accordance with the Payoff Letter.

 

(l) Lead Borrower shall pay substantially concurrently with the closing of the
transactions evidenced by this Amendment No. 3, all fees, costs, expenses and
taxes then payable pursuant to the Credit Agreement and Section 7 of this
Amendment No. 3.

 

6.Representations and Warranties. Each Loan Party (including the Liberty Tax
Entities), jointly and severally, hereby:

 

(a) represents and warrants that, after giving effect to any updated schedules
attached hereto, each of the representations and warranties made to Agent and
Lenders under the Credit Agreement and all of the other Loan Documents are true
and correct in all material respects on and as of the date hereof (after giving
effect to this Amendment No. 3 and the other documents executed in connection
with this Amendment No. 3) except to the extent that (i) such representations or
warranties are qualified by a materiality standard, in which case they shall be
true and correct in all respects, or(ii) such representations or warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (or, if such representations or warranties are qualified by a materiality
standard, in all respects as of such earlier date));

 

(b) in the case of the Loan Parties other than the Liberty Tax Entities,
reaffirms all of the covenants contained in the Credit Agreement;

 

(c) represents and warrants that, after giving effect to updated Schedule 4.12
attached hereto, Schedule 4.12 contains a true, accurate, and complete list of
all Material Real Estate Assets as of the date hereof and as of the Amendment
Effective Date;

 

- 4 -

 

 

(d) represents and warrants that, after giving effect to this Amendment No. 3,
no Default or Event of Default has occurred and is continuing;

 

(e) represents and warrants that the execution, delivery and performance by each
Loan Party of this Amendment No. 3 and the other documents, agreements and
instruments executed by any Loan Party in connection herewith (collectively,
together with this Amendment No. 3, the “Amendment Documents”) and the
consummation of the transactions contemplated hereby or thereby, are within such
Loan Party’s powers, have been duly authorized by all necessary organizational
action, and do not contravene (i) the Organizational Documents of such Loan
Party or (ii) any law or any Contractual Obligation of any Loan Party, except,
for purposes of this clause (ii), to the extent such contravention would not
reasonably be expected to have a Material Adverse Effect;

 

(f) represents and warrants that no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority, any
stockholders, members, partners or any other equityholders of any Loan Party,
and any Person pursuant to any Contractual Obligation, is required for the due
execution, delivery and performance by any Loan Party of any Amendment Document
to which it is a party that has not already been obtained if the failure to
obtain such authorization, approval or other action, or to provide such notice
or make such filing, could reasonably be expected to result in a Material
Adverse Effect;

 

(g) represents and warrants that each Amendment Document has been duly executed
and delivered by each Loan Party party thereto; and

 

(h) represents and warrants that this Amendment No. 3 constitutes, and each
other Amendment Document to be executed on the date hereof will constitute, upon
execution, the legal, valid and binding obligation of each Loan Party party
thereto enforceable against such Loan Party in accordance with its respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws relating to or affecting the rights
of creditors generally and subject to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

7.Payment of Costs and Fees. Lead Borrower shall pay to Agent and each Lender
all expenses required to be paid pursuant to Section 10.02 of the Credit
Agreement in connection with the preparation, negotiation, execution and
delivery of this Amendment No. 3 and any documents and instruments relating
hereto.

 

8.Post-Closing Obligations.

 

(a) No later than 90 days after the Amendment Effective Date (or such later date
to which the Agent may agree in its sole discretion), Liberty Tax Entities shall
execute and deliver to Agent, with respect to any Material Real Estate Asset
located in the United States, Mortgage Deliverables.

 

(b) As soon as practicable after the Amendment Effective Date, the Liberty Tax
Entities formed under the laws of Virginia shall deliver to Agent the certified
charter for such Loan Party.

 

(c) No later than 30 days after the Amendment Effective Date (or such later date
to which the Agent may agree in its sole discretion), Agent shall have received
evidence satisfactory to the Agent that the Loan Parties have delivered to the
Term Collateral Agent (i) the certificates representing the Pledged Interests
(as defined in the Security Agreement) in Liberty Tax Holding Corporation and
Liberty Tax Service Inc., together with undated powers (or other instruments of
transfer acceptable to the Term Collateral Agent) endorsed in blank by the
applicable Loan Party and (ii) all Pledged Notes (as defined in the Security
Agreement) owned by the Liberty Tax Entities and required to be delivered to the
Term Collateral Agent pursuant to Section 6(a) of the Term Security Agreement
(as defined in the Intercreditor Agreement), together with undated powers (or
other relevant documents of transfer acceptable to the Term Collateral Agent)
endorsed in blank by the applicable Liberty Tax Entity.

 

- 5 -

 

 

(d) No later than 45 days after the Amendment Effective Date (or such later date
to which the Agent may agree in its sole discretion), the Loan Parties shall
have delivered to the Agent (i) a security agreement, deed of hypothec, and/or
such other agreements, instruments and documents as reasonably requested by the
Agent, each in form and substance satisfactory to the Agent, executed and
delivered by Liberty Tax Holding Corporation and Liberty Tax Service Inc. (the
“Canadian Security Documents”), and (ii) (A) financing statements in form
appropriate for filing under the Personal Property Security Act (Ontario) and
the regulations promulgated thereunder as the Agent may deem desirable to
perfect the security interests purported to be created by each Canadian Security
Document, and (B) evidence satisfactory to the Agent of the filing of such
financing statements.

 

(e) No later than 45 days after the Amendment Effective Date (or such later date
to which the Agent may agree in its sole discretion), the Loan Parties shall
have delivered to the Agent copies of duly executed terminations or releases,
each in form and substance reasonably satisfactory to Agent, to evidence the
termination and release of the SunTrust IP Filings.

 

(f) No later than 10 Business Days after the Amendment Effective Date (or such
later date to which the Agent may agree in its sole discretion), the Loan
Parties shall have delivered to the Agent insurance certificates to supplement
Schedule 4.27 as required pursuant to Section 4.27 of the Credit Agreement.

 

9.APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL PROVISIONS. THIS
AMENDMENT NO. 3 SHALL BE SUBJECT TO THE PROVISIONS REGARDING APPLICABLE LAW;
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL SET FORTH IN SECTIONS 10.14, 10.15
AND 10.16 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.

 

10.Amendments. This Amendment No. 3 cannot be altered, amended, changed or
modified in any respect except in accordance with Section 10.05 of the Credit
Agreement.

 

11. Counterpart Execution. This Amendment No. 3 may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment. The
words “execution,” signed,” “signature,” and words of like import in this
Amendment No. 3 or in any other certificate, agreement or document related to
this Amendment No. 3 or any other Loan Documents shall include images of
manually executed signatures transmitted by facsimile or other electronic format
(including, without limitation, “pdf”, “tif” or “jpg”) and other electronic
signatures (including, without limitation, DocuSign).The use of electronic
signatures and electronic records (including, without limitation, any contract
or other record created, generated, sent, communicated, received, or stored by
electronic means) shall be of the same legal effect, validity and enforceability
as a manually executed signature or use of a paper-based record-keeping system
to the fullest extent permitted by applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act and any other applicable law, including,
without limitation, any state law based on the Uniform Electronic Transactions
Act or the Uniform Commercial Code.

 

- 6 -

 

 

12.Effect on Loan Documents.

 

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment No. 3 shall not operate,
except as expressly set forth herein, as a modification or waiver of any right,
power, or remedy of Agent or any Lender under the Credit Agreement or any other
Loan Document. Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect. The waivers, consents and modifications
set forth herein, if any, are limited to the specifics hereof (including facts
or occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse any future non-compliance with the Loan Documents nor, except as
expressly set forth in this Amendment No. 3, operate as a waiver of any Default
or Event of Default, shall not operate as a consent to any further waiver,
consent or amendment or other matter under the Loan Documents, and shall not be
construed as an indication that any future waiver or amendment of covenants or
any other provision of the Credit Agreement will be agreed to, it being
understood that the granting or denying of any waiver or amendment which may
hereafter be requested by Borrower remains in the sole and absolute discretion
of Agent and Lenders. To the extent that any terms or provisions of this
Amendment No. 3 conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment No. 3 shall control.

 

(b) Upon and after the effectiveness of this Amendment No. 3, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c) To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment No. 3, such terms
and conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

(d) This Amendment No. 3 is a Loan Document.

 

(e) Unless the context of this Amendment No. 3 clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Amendment No. 3 refer to this Amendment
No. 3 as a whole and not to any particular provision of this Amendment No. 3.
Section, subsection, clause, schedule, and exhibit references herein are to this
Amendment No. 3 unless otherwise specified. Any reference in this Amendment No.
3 to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein) Any reference herein to the Obligations shall (i)
mean “Obligations” as defined in the Credit Agreement (including any expenses,
fees or interest that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding) and (ii) include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

- 7 -

 

 

13.Entire Agreement. This Amendment No. 3, and the terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

14.Integration. This Amendment No. 3, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

15.Reaffirmation of Obligations. Each Loan Party hereby (a) acknowledges and
reaffirms its obligations owing to Agent and each Lender under each Loan
Document to which it is a party (including, in respect of Global Parent, its
Guaranty of the Obligations), and (b) agrees that each of the Loan Documents to
which it is a party is and shall remain in full force and effect. Each Loan
Party hereby (i) further ratifies and reaffirms the validity and enforceability
of all of the Liens and security interests heretofore granted, pursuant to and
in connection with the Security Agreement or any other Loan Document to Agent,
on behalf and for the benefit of each Secured Party, as collateral security for
the obligations under the Loan Documents in accordance with their respective
terms, and (ii) acknowledges that all of such Liens and security interests, and
all Collateral heretofore pledged as security for such obligations, continue to
be and remain collateral for such obligations from and after the date hereof
(including, without limitation, from after giving effect to this Amendment No.
3).

 

16.Severability. In case any provision in this Amendment No. 3 shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment No. 3 and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

- 8 -

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment No. 3 as of the
date first above written.

 

FRANCHISE GROUP NEW HOLDCO, LLC, as Global Parent   By: /s/ Brian Kahn   Name:
Brian Kahn Title: President and Chief Executive Officer   FRANCHISE GROUP
INTERMEDIATE HOLDCO, LLC, as Lead Borrower   By: /s/ Brian Kahn   Name: Brian
Kahn Title: President and Chief Executive Officer   AMERICAN FREIGHT GROUP, LLC,
as a Borrower   By: /s/ Brian Kahn   Name: Brian Kahn Title: President and Chief
Executive Officer   FRANCHISE GROUP NEWCO INTERMEDIATE AF, LLC, as a Borrower  
By: /s/ Brian Kahn   Name: Brian Kahn Title: President and Chief Executive
Officer   AMERICAN FREIGHT HOLDINGS, LLC, as a Borrower   By: /s/ Brian Kahn  
Name: Brian Kahn Title: President and Chief Executive Officer

 

- 9 -

 

 

AMERICAN FREIGHT, LLC as a Borrower   By: /s/ Brian Kahn   Name: Brian Kahn
Title: President and Chief Executive Officer   AMERICAN FREIGHT MANAGEMENT
COMPANY, LLC, as a Borrower   By: /s/ Brian Kahn   Name: Brian Kahn Title:
President and Chief Executive Officer   FRANCHISE GROUP INTERMEDIATE B, LLC, as
a Borrower   By: /s/ Brian Kahn   Name: Brian Kahn Title: President and Chief
Executive Officer   BUDDY’S NEWCO, LLC, as a Borrower   By: /s/ Michael Bennett
  Name: Michael Bennett Title: Chief Executive Officer   BUDDY’S FRANCHISING AND
LICENSING LLC, as a Borrower   By: /s/ Michael Bennett   Name: Michael Bennett
Title: Chief Executive Officer

 

- 10 -

 

 

FRANCHISE GROUP INTERMEDIATE S, LLC, as a Borrower   By: /s/ Brian Kahn   Name:
Brian Kahn Title: President and Chief Executive Officer   FRANCHISE GROUP NEWCO
S, LLC, as a Borrower   By: /s/ Brian Kahn   Name: Brian Kahn Title: President
and Chief Executive Officer   AMERICAN FREIGHT OUTLET STORES, LLC, as a Borrower
  By: /s/ Will Powell   Name: Will Powell Title: President   OUTLET MERCHANDISE,
LLC, as a Borrower   By: /s/ Will Powell   Name: Will Powell Title: President  
LEASING OPERATIONS, LLC, as a Borrower   By: /s/ Will Powell   Name: Will Powell
Title: President

 

- 11 -

 

 

AMERICAN FREIGHT DISCOUNT OUTLET FRANCHISING, LLC, as a Borrower   By: /s/ Brian
Kahn   Name: Brian Kahn Title: President and Chief Executive Officer   FRANCHISE
GROUP INTERMEDIATE V, LLC, as a Guarantor   By: /s/ Brian Kahn   Name: Brian
Kahn Title: President and Chief Executive Officer   FRANCHISE GROUP NEWCO V,
LLC, as a Guarantor   By: /s/ Brian Kahn   Name: Brian Kahn Title: President and
Chief Executive Officer   FRANCHISE GROUP INTERMEDIATE L, LLC, as a Guarantor  
By: /s/ Brian Kahn   Name: Brian Kahn Title: President and Chief Executive
Officer

 

FRANCHISE GROUP INTERMEDIATE L 1, LLC   By: /s/ Michael Piper   Name: Michael
Piper Title: Chief Financial Officer   FRANCHISE GROUP INTERMEDIATE L 2, LLC  
By: /s/ Michael Piper   Name: Michael Piper Title: Chief Financial Officer

 

- 12 -

 

 

JTH TAX LLC   By: /s/ Michael Piper   Name: Michael Piper Title: Chief Financial
Officer   SIEMPRETAX+ LLC   By: /s/ Michael Piper   Name: Michael Piper Title:
Chief Financial Officer   LIBERTY CREDIT REPAIR, LLC   By: /s/ Michael Piper  
Name: Michael Piper Title: Chief Financial Officer and Vice President   JTH
FINANCIAL, LLC   By: /s/ Michael Piper   Name: Michael Piper Title: Chief
Financial Officer   WEFILE LLC   By: /s/ Daniel Brashier   Name: Daniel Brashier
Title: Treasurer   JTH PROPERTIES 1632, LLC   By: /s/ Michael Piper   Name:
Michael Piper Title: Chief Financial Officer   LTS PROPERTIES, LLC   By: /s/
Michael Piper   Name: Michael Piper Title: Chief Financial Officer

 

- 13 -

 

 

LTS SOFTWARE LLC   By: /s/ Daniel Brashier   Name: Daniel Brashier Title:
Treasurer   JTH TAX OFFICE PROPERTIES, LLC   By: /s/ Michael Piper   Name:
Michael Piper Title: Chief Financial Officer   360 ACCOUNTING SOLUTIONS LLC  
By: /s/ Michael Piper   Name: Michael Piper Title: Chief Financial Officer   JTH
COURT PLAZA, LLC   By: /s/ Michael Piper   Name: Michael Piper Title: Chief
Financial Officer   LIBERTY TAX HOLDING CORPORATION   By: /s/ Michael Piper  
Name: Michael Piper Title: Chief Financial Officer   LIBERTY TAX SERVICE INC.  
By: /s/ Michael Piper   Name: Michael Piper Title: Chief Financial Officer  
GACP FINANCE CO., LLC, as Administrative Agent   By: /s/ Robert Louzan   Name:
Robert Louzan Title: President

 

- 14 -

 

 

GACP II, LP, as a Lender   By: /s/ Robert Louzan   Name: Robert Louzan Title:
President

 

- 15 -

 

 

Schedule I

 

Liberty Tax Entities

 

Franchise Group Intermediate L 1, LLC

Franchise Group Intermediate L 2, LLC

SiempreTax+ LLC

JTH Tax LLC

Liberty Credit Repair, LLC

Wefile LLC

JTH Court Plaza, LLC

LTS Properties, LLC

LTS Software LLC

JTH Tax Office Properties, LLC

360 Accounting Solutions LLC

JTH Financial, LLC

JTH Properties 1632, LLC

Liberty Tax Holding Corporation

Liberty Tax Service Inc.

 

- 16 -

 

 

Annex A

 

 

 

Amended ABL Credit Agreement

 

 

 

[See attached.]

 

 

 

 

 

 

 

 

 

 

 

 

- 17 -

 

 

ANNEX BA

 

EXECUTION VERSION

 

Conformed for Amendment No. 2Copy

 

 

Execution Version

 

 

Amendment Number One to ABL Credit Agreement dated as of March 13, 2020

Limited Waiver and Amendment Number Two to ABL Credit Agreement dated as of
April 3, 2020

Joinder and Amendment Number Three to ABL Credit Agreement dated as of May 1,
2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

ABL CREDIT AGREEMENT

 

dated as of February 14, 2020

 

by and among

 

FRANCHISE GROUP NEW HOLDCO, LLC,

 

as Global Parent,

 

FRANCHISE GROUP INTERMEDIATE HOLDCO, LLC,

 

as Lead Borrower,

 

certain Subsidiaries of Lead Borrower party hereto as Borrowers,

certain Subsidiaries of Lead Borrower party hereto as Guarantors,

the Lenders from time to time party hereto,

 

and

 

GACP FINANCE CO., LLC,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 



 

 

TABLE OF CONTENTS

                  Page ARTICLE I DEFINITIONS AND INTERPRETATION   1            
Section 1.01 Definitions   1   Section 1.02 Accounting and Other Terms   4249  
Section 1.03 Construction   4350   Section 1.04 Time References   4450   Section
1.05 Effect of Benchmark Transition Event   4450   Section 1.06 Fiscal Periods  
4754         ARTICLE II LOANS   4754           Section 2.01 Term Loans   4754  
Section 2.02 [Reserved]   4755   Section 2.03 Protective Advances   4855  
Section 2.04 Pro Rata Shares; Availability of Funds   4855   Section 2.05 Use of
Proceeds   4956   Section 2.06 Evidence of Debt; Register; Lenders’ Books and
Records; Term Notes   4956   Section 2.07 Interest   4957   Section
2.08 Conversion/Continuation   5058   Section 2.09 Default Interest   5158  
Section 2.10 Fees   5259   Section 2.11 Repayments of Loans and Commitment
Reductions 53[Reserved]   60   Section 2.12 Voluntary Prepayments   5360  
Section 2.13 Mandatory Prepayments   5460   Section 2.14 Application of
Prepayments/Reductions   5562   Section 2.15 General Provisions Regarding
Payments   5663   Section 2.16 Ratable Sharing   5764   Section 2.17 Making or
Maintaining LIBOR Rate Loans   5865   Section 2.18 Increased Costs   5966  
Section 2.19 Taxes; Withholding, etc   6067   Section 2.20 Obligation to
Mitigate   6370   Section 2.21 Defaulting Lenders   6471   Section 2.22 Removal
or Replacement of a Lender   6471   Section 2.23 Joint and Several Liability  
72   Section 2.24 Lead Borrower   76         ARTICLE III CONDITIONS PRECEDENT  
6976           Section 3.01 Closing Date   6976         ARTICLE IV
REPRESENTATIONS AND WARRANTIES   7179           Section 4.01 Organization;
Requisite Power and Authority; Qualification   7179   Section 4.02 Capital Stock
and Ownership   7280   Section 4.03 Due Authorization   7280   Section 4.04 No
Conflict   7280

 

- i -

 

 

TABLE OF CONTENTS

            Section 4.05 Governmental Consents   7280   Section 4.06 Binding
Obligation   7381   Section 4.07 Historical Financial Statements   7381  
Section 4.08 Projections   7381   Section 4.09 No Material Adverse Effect   7381
  Section 4.10 Adverse Proceedings, etc.   7381   Section 4.11 Payment of
Material Taxes   7482   Section 4.12 Properties   7482   Section
4.13 Environmental Matters   7482   Section 4.14 Eligible Credit Card
Receivables; Eligible Accounts; Eligible Rental Agreements   83   Section
4.15 Eligible Inventory   83   Section 4.144.16 Governmental Regulation   7583  
Section 4.154.17 Margin Stock   7584   Section 4.164.18 Employee Matters   7584
  Section 4.174.19 Employee Benefit Plans   7684   Section 4.184.20 Certain Fees
  7685   Section 4.194.21 Solvency   7685   Section 4.20 Gift Cards, Points
Programs, and Other Incentive Programs   77   Section 4.22 [Reserved]   85  
Section 4.214.23 Compliance with Statutes, etc   7785   Section
4.224.24 Intellectual Property   7785   Section 4.234.25 Inventory and Equipment
  7785   Section 4.244.26 Trademarks and Key Trademark Licenses   7785   Section
4.254.27 Insurance   7786   Section 4.264.28 Franchise Agreements   7886  
Section 4.274.29 Permits, etc   7887   Section 4.284.30 Cash Management   7887  
Section 4.294.31 Security Interests   7987   Section 4.304.32 PATRIOT ACT   7987
  Section 4.314.33 OFAC/Sanctions   7988   Section 4.324.34 Disclosure   7988  
Section 4.334.35 Use of Proceeds   8088           ARTICLE V AFFIRMATIVE
COVENANTS   8088             Section 5.01 Financial Statements and Other Reports
  8088   Section 5.02 Existence   8595   Section 5.03 Payment of Taxes and
Claims   8595   Section 5.04 Maintenance of Properties   8595   Section
5.05 Insurance   8695   Section 5.06 Inspections; Field Examinations and
Appraisals   8696   Section 5.07 Lenders Meetings and Conference Calls   8797  
Section 5.08 Compliance with Laws   8797   Section 5.09 Environmental   8797

 

- ii -

 

 

TABLE OF CONTENTS

            Section 5.10 Subsidiaries   8898   Section 5.11 Additional Material
Real Estate Assets   8999   Section 5.12 Location of Inventory and Equipment  
90100   Section 5.13 Further Assurances   90100   Section
5.14 [Reserved]Corporate Separateness   90100   Section 5.15 [Reserved] Error!
Bookmark not defined.   101   Section 5.16 Post-Closing Matters   91101  
Section 5.17 Use of Proceeds   91101   Section 5.18 Franchise Agreements   91101
  Section 5.19 Rental Agreements   101           ARTICLE VI NEGATIVE COVENANTS  
91101             Section 6.01 Indebtedness   91101   Section 6.02 Liens   91101
  Section 6.03 Equitable Lien Error! Bookmark not defined.[Reserved]   102  
Section 6.04 No Further Negative Pledges   91102   Section 6.05 Restricted
Junior Payments   92102   Section 6.06 Restrictions on Subsidiary Distributions
  93103   Section 6.07 Investments   93103   Section 6.08 Financial Covenants  
93104   Section 6.09 Fundamental Changes; Disposition of Assets; Acquisitions  
94104   Section 6.10 Disposal of Subsidiary Interests   95106   Section
6.11 Sales and Lease Backs   96106   Section 6.12 Transactions with Affiliates  
96106   Section 6.13 Conduct of Business   97107   Section 6.14 Permitted
Activities of Holdings, Global Parent, Liberty Top Parent, and S/B Parent
97Parent Companies   107   Section 6.15 Changes to Certain Agreements and
Organizational Documents   97108   Section 6.16 Accounting Methods   98108  
Section 6.17 Cash Management   98108   Section 6.18 Prepayments of Certain
Indebtedness   99110   Section 6.19 Issuance of Capital Stock   99110   Section
6.20 Anti-Terrorism Laws   99110   Section 6.21 Franchise Agreements   99110    
      ARTICLE VII GUARANTY   99111             Section 7.01 Guaranty of the
Obligations   100111   Section 7.02 Contribution by Guarantors   100111  
Section 7.03 Payment by Guarantors   100111   Section 7.04 Liability of
Guarantors Absolute   100112   Section 7.05 Waivers by Guarantors   102113  
Section 7.06 Guarantors’ Rights of Subrogation, Contribution, etc   103114  
Section 7.07 Subordination of Other Obligations   103114   Section
7.08 Continuing Guaranty   103115

 

- iii -

 

 

TABLE OF CONTENTS

            Section 7.09 Authority of Guarantors or Borrower   103115   Section
7.10 Financial Condition of Borrower   103115   Section 7.11 Bankruptcy, etc  
104115   Section 7.12 Discharge of Guaranty upon Sale of Guarantor   104116    
    ARTICLE VIII EVENTS OF DEFAULT   105116           Section 8.01 Events of
Default   105116           ARTICLE IX ADMINISTRATIVE AGENT   107119          
Section 9.01 Appointment of Agents   108119   Section 9.02 Powers and Duties  
108120   Section 9.03 General Immunity   108120   Section 9.04 Agents Entitled
to Act as Lender   109121   Section 9.05 Lenders’ Representations, Warranties
and Acknowledgment   110121   Section 9.06 Right to Indemnity   110122   Section
9.07 Successor Administrative Agent   111122   Section 9.08 Collateral Documents
and Guaranty   112124   Section 9.09 Agency for Perfection   113124   Section
9.10 [Reserved]   113124   Section 9.11 Reports and Other Information;
Confidentiality; Disclaimers   113125           ARTICLE X MISCELLANEOUS   114126
            Section 10.01 Notices   114126   Section 10.02 Expenses   115127  
Section 10.03 Indemnity   116127   Section 10.04 Setoff   117128   Section
10.05 Amendments and Waivers   117129   Section 10.06 Successors and Assigns;
Participations   118130   Section 10.07 Independence of Covenants   122134  
Section 10.08 Survival of Representations, Warranties, and Agreements   122134  
Section 10.09 No Waiver; Remedies Cumulative   122134   Section
10.10 Marshalling; Payments Set Aside   122134   Section 10.11 Severability  
123134   Section 10.12 Obligations Several; Independent Nature of Lenders’
Rights   123134   Section 10.13 Headings   123134   Section 10.14 APPLICABLE LAW
  123135   Section 10.15 CONSENT TO JURISDICTION   123135   Section 10.16 WAIVER
OF JURY TRIAL   123135   Section 10.17 Confidentiality   124136   Section
10.18 Usury Savings Clause   125137   Section 10.19 Counterparts   125137  
Section 10.20 Effectiveness   126137   Section 10.21 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions    126138

 

- iv -

 

 

TABLE OF CONTENTS

            Section 10.22 PATRIOT Act Notice   126138   Section 10.23 Consent to
Intercreditor Agreement   138   Section 10.24 Intercreditor Agreement Governs  
139

 

- v -

 

 

APPENDICES: A Term Loan Commitments   B Notice Addresses     SCHEDULES: 1.1
Third Party Franchisees    4.1 Jurisdiction of Organization   4.2 Capital Stock
and Ownership   4.12 Material Real Estate Assets   4.13 Environmental Matters  
4.24  Intellectual Property   4.25  Inventory and Equipment   4.27 Insurance  
4.28  Franchise Agreements   4.30 Bank Accounts and Securities Accounts   5.1
Performance Information   5.16  Certain Post Closing Matters   6.1  Certain
Indebtedness   6.2  Certain Liens   6.7  Certain Investments   6.12  Certain
Affiliate Transactions   6.17  Credit Card Issuers and Credit Card Processors  
7.1  List of BrandsNames     EXHIBITS: A-1  Funding Notice   A-2 
Conversion/Continuation Notice   B  Initial Perfection Certificate   C
Compliance Certificate   D  Assignment Agreement   E-1 Certificate Regarding
Non-Bank Status (For Non-US Lenders That Are Not Partnerships or Pass-Thru
Entities For U.S. Federal Income Tax Purposes)   E-2  Certificate Regarding
Non-Bank Status (For Non-US Lenders That Are Partnerships or Pass-Thru Entities
For U.S. Federal Income Tax Purposes)   F-1  Closing Date Certificate   F-2 
Solvency Certificate   G  Security Agreement   H  Credit Card Notifications   I 
Borrowing Base Certificate   J  Term Note   K  Borrower Joinder Agreement

 

- vi -

 

 

ABL CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of February 14, 2020, by and among FRANCHISE
GROUP INTERMEDIATE HOLDCO, LLC, a Delaware limited liability company (“Lead
Borrower”), as a Borrower, FRANCHISE GROUP MERGER SUB AF, INC., a Delaware
corporation (“Merger Sub”), as a Borrower (which, on the Closing Date, shall be
merged with and into AMERICAN FREIGHT GROUP, INC., a Delaware corporation
(“AFGI”), with AFGI surviving such merger as a Borrower), certain other
Subsidiaries of Lead Borrower from time to time party hereto as Borrowers,
FRANCHISE GROUP NEW HOLDCO, LLC, a Delaware limited liability company (“Global
Parent”), as a Guarantor, certain Subsidiaries of Lead Borrower from time to
time party hereto as Guarantors, the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender,” as that term is hereinafter
further defined), GACP FINANCE CO., LLC, a Delaware limited liability company
(“GACP”), as administrative agent for each of the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Administrative
Agent”), GACP, as collateral agent for each of the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Collateral Agent”),
and GACP II, L.P., as sole lead arranger and sole book runner.

 

W I T N E S S E T H:

 

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of December 28,
2019 (as amended from time to time in accordance therewith, the “Acquisition
Agreement”), by and among AFGI, Franchise Group Newco Intermediate AF, LLC, a
Delaware limited liability company (“AF Holdings”), Merger Sub and The Jordan
Company, L.P., a Delaware limited partnership, as Representative, Merger Sub
will merge with and into AFGI (the “Acquisition”), with AFGI surviving the
Acquisition as an indirect Subsidiary of Lead Borrower;

 

WHEREAS, Lenders have agreed to extend an asset based term loan credit facility
to Borrowers in an aggregate principal amount of $100,000,000, the proceeds of
which will be used as described in Section 2.05.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

“A Team” means A Team Sales, LLC, a Delaware limited liability company.

 

“A Team Secured Note” means that certain Secured Promissory Note, dated October
23, 2019, between A Team and Franchise Group Newco S, LLC, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

- 1 -

 

 

“Accounts” means all “accounts” (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due, and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement, or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or any successor thereto or any agency with similar functions).

 

“Acquisition” has the meaning specified in the recitals hereto.

 

“Acquisition Agreement” has the meaning specified in the recitals hereto.

 

“Adjusted LIBOR Rate” means for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (and rounding upward to the next whole multiple
of 1/100 of 1%) (i) (A) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
appearing on Bloomberg L.P.’s service for ICE LIBO USD (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date or (B) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded to the nearest
1/100 of 1%) equal to the rate determined by Administrative Agent to be the
offered rate on such other page or other service which displays ICE LIBO USD
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date (the rate described in this
clause (a)(i), the “LIBOR Rate”), by (ii) an amount equal to (A) one, minus
(B) the Applicable Reserve Requirement, and (b) 1.50% per annum.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent under this Agreement and
the other Loan Documents.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial, or otherwise), governmental investigation, or arbitration (whether or
not purportedly on behalf of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities)) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Actions) or other regulatory body or any mediator or arbitrator, whether pending
or, to the knowledge of any Loan Party, threatened in writing against or
affecting any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities) or any property of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities).

 

- 2 -

 

 

“AF Credit Agreement” means that certain Credit Agreement, dated as of October
31, 2014, among American Freight, Inc., American Freight Holdings, Inc., the
lenders named therein and KeyBank National Association, as administrative agent
and collateral agent, and the other Persons party thereto, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“AF Holdings” has the meaning specified in the recitals hereto.

 

“Affected Lender” has the meaning specified in Section 2.17(b).

 

“Affected Loans” has the meaning specified in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” means the possession, directly or indirectly through one
or more intermediaries, of the power to direct the management and policies of a
Person, whether through the ownership of Capital Stock, by contract, or
otherwise; provided, that for purposes of Section 6.12 of this Agreement:
(a) any Person which owns directly or indirectly 30% or more of the Capital
Stock having ordinary voting power for the election of directors or other
members of the governing body of a Person or 30% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person and (d) each Permitted Holder and each of its
employees, directors, officers and other Affiliates shall be deemed an Affiliate
of the Loan Parties. Without limiting the foregoing, Ultimate Parent and any
Subsidiary of Ultimate Parent that is not a Loan Party shall be considered
Affiliates of the Loan Parties for purposes of this Agreement. Notwithstanding
anything herein to the contrary, in no event shall GACP or any parent company
thereof be considered an “Affiliate” of any Loan Party.

 

“AFGI” has the meaning specified in the preamble hereto.

 

“Agent” means each of Administrative Agent and Collateral Agent (for the
avoidance of doubt, neither of the GACP Facility Agents are an “Agent”
hereunder).

 

“Aggregate Amounts Due” has the meaning specified in Section 2.16.

 

“Aggregate Payments” has the meaning specified in Section 7.02.

 

“Agreement” means this Credit Agreement and any annexes, exhibits, and schedules
attached hereto as it may be amended, supplemented, or otherwise modified from
time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the per annum rate publicly quoted from time to time by The Wall
Street Journal as the “Prime Rate” in the United States (or, if The Wall Street
Journal ceases quoting a prime rate of the type described, either (i) the per
annum rate quoted as the base rate on such corporate loans in a different
national publication as reasonably selected by Administrative Agent or (ii) the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the bank prime loan rate or its equivalent), (b) the Federal Funds
Effective Rate (but not less than zero) in effect on such day, plus 1/2 of
1.00%, (c) the Adjusted LIBOR Rate (taking into account the 1.50% floor therein)
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day), plus 1.00%, and (d) 2.50%. Any
change in the Alternate Base Rate due to a change in such “Prime Rate”, the
Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective on
the effective date of such change in the “Prime Rate”, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate, as the case may be.

 

- 3 -

 

 

“Amendment No. 2” means the Limited Waiver and Amendment Number Two to ABL
Credit Agreement, dated as of April 3, 2020, by and among the Borrowers, the
Agent and the lenders party thereto.”

 

“Amendment No. 2 Effective Date” has the meaning set forth in the first sentence
of Section 4 of Amendment No. 2.

 

“Anti-corruption Laws” means the FCPA, and all other applicable laws concerning
or relating to bribery, money laundering or corruption.

 

“Applicable Margin” means (a) with respect to Term Loans that are LIBOR Rate
Loans, 7.50%, and (b) with respect to Term Loans that are Base Rate Loans,
6.50%.

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency, or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions, or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

“Application Event” means the (a) occurrence of an Event of Default and (b) the
election by the Administrative Agent or the Required Lenders during the
continuance of such Event of Default to require that payments and proceeds of
Collateral be applied pursuant to Section 2.15(g).

 

“Asset Sale” means a sale, lease, or sub lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer, license, or other disposition
to (other than to or with a Loan Party), or any exchange of property with, any
Person, in one transaction or a series of transactions, of all or any part of
any Loan Party’s or any of its Subsidiaries’ businesses, assets, or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any Loan Party (other than Global Parent to the
extent the issuance of such Capital Stock does not result in a Change of
Control), other than inventory (or other assets) sold, licensed in the ordinary
course of business, or leased in the ordinary course of business. For purposes
of clarification, “Asset Sale” shall include (a) the sale or other disposition
for value of any contracts, (b) any sale of merchant accounts (or any rights
thereto, including, without limitation, any rights to any residual payment
stream with respect thereto) by any Loan Party or any of its Subsidiaries and
(c) licenses of patents, trademarks, and other intellectual property rights
granted by any Loan Party or any of its Subsidiaries.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

 

- 4 -

 

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, secretary, president, or one of its vice presidents (or
the equivalent thereof), and such Person’s chief financial officer or treasurer.

 

“B. Riley” means the parent company of GACP.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Alternate Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Beneficiary” means each Agent and each Lender.

 

“BK Permitted Holders” means (a) Samjor Family LP, and (b) Brian Kahn.

 

“Board” means (a) with respect to any corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board, (b) with respect to a partnership, the board of directors of the general
partner of the partnership, (c) with respect to a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) with
respect to any other Person, the board or committee of such Person serving a
similar function.

 

“Borrower Joinder Agreement” shall mean a joinder agreement in substantially the
form of Exhibit K hereto and otherwise in form and substance acceptable to
Agent.

 

“Borrowers” shall mean, collectively, the following: (a) Lead Borrower, (b) each
of the other Persons identified on the signature pages hereof as a “Borrower”
and (c) any other Person that at any time after the Closing Date becomes a
Borrower pursuant to the terms hereof, including, without limitation, Section
5.10(a) hereof and by execution of a Borrower Joinder Agreement; each sometimes
being referred to herein individually as a “Borrower”.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a) (a) 85% multiplied by the face amount of Eligible Credit Card Receivables,
plus

 

(b) (b) 85% multiplied by the face amount of Eligible Accounts, plus

 

- 5 -

 

 

(c) (c) 90% of the Net Orderly Liquidation Value of Eligible Inventory (such
determination may be made as to different categories of Eligible Inventory based
upon the net recovery percentage applicable to such categories) at such time;
plus

 

(d) (d) 65% of the Net Orderly Liquidation Value of the “Remaining Contractual
Revenue” corresponding to Eligible Rental Agreements that are “Active Lease
Contracts” (as described in the most recent Eligible Rental Agreement Portfolio
received by the Administrative Agent); minus

 

(e) (e) Reserves implemented by the Administrative Agent in its Permitted
Discretion; provided, (i) until the delivery of copies of field examinations and
appraisals (which for the avoidance of doubt, as to (x) such field examinations
and appraisals delivered on or prior to the Second Amendment No. 2 Effective
Date and (y) any updates which have already been commissioned prior to the
Second Amendment No. 2 Effective Date to the field examinations and appraisals
previously delivered to the Administrative Agent covering Sears Top Parent or
its Subsidiaries, in each case, may be addressed to parties other than the
Administrative Agent but as to any such field examinations and appraisals
delivered after the Second Amendment No. 2 Effective Date pursuant to Section
5.06 or otherwise, must be addressed to the Administrative Agent) in respect of
the Eligible Credit Card Receivables, Eligible Accounts, Eligible Inventory and
Eligible Rental Agreements of the Loan Parties, in each case, in form reasonably
acceptable to the Administrative Agent and, subject to the proviso to the
definition of “Net Orderly Liquidation Value”, prepared by Persons reasonably
acceptable to the Administrative Agent (the “Initial Field Examinations and
Appraisals”), the Borrowing Base shall be deemed to be $100,000,000; provided
that if the Initial Field Examinations and Appraisals are not delivered to the
Administrative Agent on or prior to May 1, 2020 (or such later date as may be
agreed by the Administrative Agent) then, from and after such date, the
Borrowing Base shall be deemed to be $0 and (ii) following the delivery to the
Administrative Agent of the Initial Field Examinations and Appraisals and upon
not less than three (3) days notice, the Administrative Agent may (in its
Permitted Discretion and without limitation of the Administrative Agent’s rights
pursuant to the definition of Reserves or any other provision of this Agreement)
adjust standards of eligibility, advance rates and Reserve criteria for Eligible
Credit Card Receivables, Eligible Accounts, Eligible Inventory, Eligible Rental
Agreements in light of such Initial Field Examinations and Appraisals; provided
that the Administrative Agent shall not be required to provided notice with
respect to changes to Reserves based on mathematical calculations.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by an Authorized Officer of the Borrower.

 

“Borrowing Base Ratio” means, as of the end of any fiscal month (or week if
weekly) the ratio of (x) the Borrowing Base as at the end of such fiscal month
(or week if weekly) (calculated pursuant to the Borrowing Base Certificate
delivered as of the last day of such fiscal month (or as of the last day of such
week if weekly) pursuant to Section 5.01(k)) to (y) the aggregate outstanding
principal amount of Term Loans as at the end of such fiscal month (or week if
weekly).

 

“Buddy Top Parent” means Franchise Group Intermediate B, LLC, a Delaware limited
liability company.

 

- 6 -

 

 

“Buddy’s Credit Agreement” means that certain Credit Agreement, dated as of July
10, 2019, among Buddy Top Parent, its direct and indirect subsidiaries as
borrowers, the other parties party thereto and Kayne Solutions Fund, L.P., as
administrative agent, as amended, restated, supplemented, or otherwise modified
from time to time.

 

“Business Day” means (a) any day excluding Saturday, Sunday, and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings, and payments in connection with the Adjusted LIBOR
Rate or any LIBOR Rate Loans, the term “Business Day” shall mean any day which
is a Business Day described in clause (a) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person (a) as lessee that, in
conformity with GAAP as in effect on the date hereof, is or should be accounted
for as a capital lease on the balance sheet of that Person or (b) as lessee
which is a transaction of a type commonly known as a “synthetic lease” (i.e., a
transaction that is treated as an operating lease for accounting purposes but
with respect to which payments of rent are intended to be treated as payments of
principal and interest on a loan for Federal income Tax purposes).

 

“Capital Stock” means any and all shares, interests, participations, or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights, or options to purchase, or other arrangements
or rights to acquire any of the foregoing.

 

“Cash” means money, currency, or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date, (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s, (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000, and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $250,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.

 

- 7 -

 

 

“Change of Control” means that:

 

(a) after the Closing Date, any Person or two or more Persons acting in concert
(other than Permitted Holders or Ultimate Parent, any subsidiary of Ultimate
Parent or any successor entity thereto) shall have acquired beneficial
ownership, directly or indirectly, of Capital Stock of Global Parent (or other
securities convertible into such Capital Stock) representing 35% or more of the
combined voting power of all Capital Stock of Global Parent,

 

(b) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Ultimate Parent such that a majority of the members of such Board
of Directors are not Continuing Directors,

 

(c) after the Closing Date, Global Parent fails to own and control, directly or
indirectly, 100% of the Capital Stock (other than directors’ qualifying shares,
issuances pursuant to any equity incentive plan or similar plan, the Equity
Grant, or other nominal issuance in order to comply with local laws) of each
other Loan Party (other than as permitted by Section 6.10 or Section 6.19),

 

(d) after the Closing Date, the BK Permitted Holders fail to own and control,
directly or indirectly, Capital Stock in Global Parent or Ultimate Parent, as
applicable, in an aggregate amount equal to 80% or greater than the aggregate
amount of Capital Stock of Global Parent and Ultimate Parent, as applicable,
that is owned and controlled directly by the BK Permitted Holders immediately
following the Closing Date (in each case, on a fully-diluted basis (and taking
into account all Capital Stock of Global Parent and Ultimate Parent that the BK
Permitted Holders may have the right to acquire pursuant to any option right);
provided, that any exchange of Capital Stock of Global Parent held by the BK
Holders for Capital Stock of Ultimate Parent effectuated by the BK Holders,
Ultimate Parent or Global Parent after the Closing Date shall be disregarded for
purposes of this clause (d), or

 

(e) the occurrence of a Change of Management after the Closing Date.

 

“Change of Management” means that Brian Kahn’s direct or indirect management
responsibilities of Lead Borrower are materially diminished from those held by
him as of the Closing Date, in each case, other than as a result of (a) death or
(b) physical or mental incapacity.

 

“Closing Date” means the date on which the initial Term Loans are made.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

 

“Collateral” means, collectively, all of the real, personal, and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.

 

“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to Collateral Agent.

 

“Collateral Agent” has the meaning specified in the preamble hereto.

 

- 8 -

 

 

“Collateral Coverage Test” has the meaning specified in Section 5.10.

 

“Collateral Documents” means the Security Agreement, the Credit Card
Notifications, the Mortgages, if any, the Collateral Access Agreements, if any,
any Control Agreement, and all other instruments, documents, and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to Collateral Agent, for the benefit of Secured
Parties, a Lien on any real, personal, or mixed property of such Loan Party as
security for the Obligations, in each case, as such Collateral Documents may be
amended or otherwise modified from time to time.

 

“Commitment” means any Term Loan Commitment.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Global Parent, the Lead Borrower and its Subsidiaries (other
than the Excluded Entities) during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment or which should otherwise be capitalized” or similar
items reflected in the consolidated statement of cash flows of the Loan Parties.

 

“Consolidated Liquidity” means, for any period, an amount determined on a
consolidated basis, equal to the aggregate sum of Qualified Cash of Global
Parent, the Lead Borrower and its Subsidiaries (other than the Excluded
Entities).

 

“Continuing Director” means (1) any member of the Board of Directors of Ultimate
Parent who was a director (or comparable manager) of Ultimate Parent on the
Closing Date and (2) any individual who becomes a member of the Board of
Directors of Ultimate Parent after the Closing Date if such individual was
approved, appointed, or nominated for election to the Board of Directors of
Ultimate Parent by either a majority of the Permitted Holders or a majority of
the Continuing Directors.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement, or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Collateral Agent, executed and delivered by Collateral Agent,
the GACP Facility Agent (if party thereto), the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account) and any of the Loan Parties.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“COVID-19 Pandemic” means the global spread of the coronavirus illness, which
was declared to be a pandemic by the World Health Organization on March 11,
2020.

 

- 9 -

 

 

“Credit Card Issuer” shall mean any Person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards, including, without limitation, credit or debit cards
issued by or through American Express Travel Related Services Company, Inc., and
Novus Services, Inc. and other issuers approved by Administrative Agent.

 

“Credit Card Notification” has the meaning provided in Section 6.17(d).

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

 

“Credit Card Receivables” means each “Account” or “payment intangible” (each as
defined in the UCC) together with all income, payments and proceeds thereof,
owed by a Credit Card Issuer or Credit Card Processor to a Loan Party resulting
from charges by a customer of a Loan Party on credit or debit cards issued by
such Credit Card Issuer in connection with the sale of goods by a Loan Party, or
services performed by a Loan Party, in each case in the ordinary course of its
business.

 

“Credit Extension” means the making of a Loan.

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.05(c), and ending on the earliest of the following dates: (a) the date
on which all Commitments are cancelled or terminated, and/or the Obligations are
declared or become immediately due and payable, (b) the date on which (i) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.13
or by a combination thereof), and (ii) such Defaulting Lender shall have
delivered to Lead Borrower and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, (c) with respect to a Funding Default, the date on which Lead
Borrower, Administrative Agent, and Required Lenders waive all Funding Defaults
of such Defaulting Lender in writing, and (d) with respect to violation of
Section 9.05(c), the date on which Administrative Agent shall have waived all
violations of Section 9.05(c) by such Defaulting Lender in writing.

 

“Default Rate” means any interest payable pursuant to Section 2.09.

 

- 10 -

 

 

“Defaulted Loan” has the meaning specified in Section 2.21.

 

“Defaulting Lender” has the meaning specified in Section 2.21.

 

“Deposit Account” means a demand, time, savings, passbook, or like account with
a bank, savings and loan association, credit union, or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 180 days after the
Maturity Date. Any Capital Stock in any Person that is issued to any director,
officer, or other employee shall not constitute a Disqualified Capital Stock
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability.

 

“Disqualified Institutions” means (a) any person that has been separately
identified in writing by Ultimate Parent to Administrative Agent on or prior to
the Closing Date, (b) those persons who are competitors of Ultimate Parent and
its and their subsidiaries that are separately identified in writing by Ultimate
Parent, Global Parent or the Lead Borrower to Administrative Agent from time to
time, and (c) in the case of each of clauses (a) and (b), any of their
respective Affiliates (which, for the avoidance of doubt, shall not include any
bona fide debt investment funds that are Affiliates of the persons referenced in
clause (b) above, unless separately identified by Ultimate Parent, Global Parent
or the Lead Borrower pursuant to clause (a) above) that are either
(i) identified in writing by Ultimate Parent, Global Parent or the Lead Borrower
from time to time or (ii) readily identifiable on the basis of such Affiliate’s
name; provided that no updates to the list of Disqualified Institutions shall be
deemed to retroactively disqualify any parties that have previously acquired an
assignment or participation interest in respect of the Loans from continuing to
hold or vote such previously acquired assignments and participations on the
terms set forth herein for Lenders that are not Disqualified Institutions (it
being understood and agreed that such prohibitions with respect to Disqualified
Institutions shall apply to any potential future assignments or participations
to any such parties).

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

- 11 -

 

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means those Accounts created by a Loan Party in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
to address the results of any information with respect to the Loan Parties’
business or assets of which the Administrative Agent becomes aware after the
Closing Date, including any field examination performed by (or on behalf of) the
Administrative Agent from time to time after the Closing Date. In determining
the amount to be included, Eligible Accounts shall be calculated net of customer
deposits, unapplied cash, taxes, finance charges, service charges, discounts,
credits, allowances, and rebates. Eligible Accounts shall not include the
following:

 

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or 60 days of due date,

 

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c) Accounts with selling terms of more than 90 days,

 

(d) Accounts with respect to which the Account Debtor is an Affiliate of Loan
Party or an employee or agent of any Loan Party or any Affiliate of any Loan
Party,

 

(e) Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,

 

(f) Accounts that are not payable in Dollars,

 

- 12 -

 

 

(g) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to the Administrative Agent (as to
form, substance, and issuer or domestic confirming bank) that has been delivered
to the Administrative Agent and, if requested by the Administrative Agent, is
directly drawable by the Administrative Agent, or (B) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to the Administrative Agent,

 

(h) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the Loan Parties have
complied, to the reasonable satisfaction of the Administrative Agent, with the
Assignment of Claims Act, 31 USC §3727), or (ii) any state of the United States
or any other Governmental Authority,

 

(i) Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

 

(j) Accounts with respect to an Account Debtor whose Eligible Accounts owing to
the Loan Parties exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by the Administrative Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, that in each case, the amount of
Eligible Accounts that are excluded because they exceed the foregoing percentage
shall be determined by the Administrative Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

 

(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(l) [Reserved],

 

(m) Accounts that are not subject to a valid and perfected first priority Lien
in favor of the Agent or the GACP Facility Agent, as applicable,

 

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

 

(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

 

- 13 -

 

 

(p) Accounts (i) that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, or (ii) that
represent credit card sales,

 

(q) Accounts acquired through an acquisition (including, without limitation,
acquisitions effected by mergers or consolidations) of all of or substantially
all of the Capital Stock or assets of any Person, or of any division or line of
business or other business unit of any Person, unless and until the
Administrative Agent has completed or received (A) a field examination of such
Accounts from appraisers reasonably satisfactory to Administrative Agent and
establishes Reserves (if applicable) therefor, and (B) such other due diligence
as Administrative Agent may reasonably require, all of the results of the
foregoing to be reasonably satisfactory to Administrative Agent, or

 

(r) Accounts which does not meet such other reasonable eligibility criteria for
Accounts as Administrative Agent may determine in its Permitted Discretion.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender, and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund, or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (c) any other Person
(other than a natural Person) approved by Lead Borrower (so long as no Specified
Event of Default has occurred and is continuing) and Administrative Agent (each
such consent not to be unreasonably withheld or delayed); provided, that (i) no
approval of Lead Borrower shall be required during the continuance of a
Specified Event of Default, (ii) no approval of Lead Borrower shall be required
for Disqualified Institutions during the continuance of a Specified Event of
Default, and (iii) to the extent the consent of Lead Borrower is required for
any assignment, such consent shall be deemed to have been given if Lead Borrower
has not responded within ten (10) Business Days of a written request for such
consent; provided further, that (x) neither (A) Lead Borrower nor any Affiliate
of Lead Borrower nor (B) the Permitted Holders nor any Affiliate of the
Permitted Holders shall, in any event, be an Eligible Assignee, (y) no Person
owning or controlling any trade debt or Indebtedness of any Loan Party (other
than the Obligations) or any Capital Stock of any Loan Party shall, in any
event, be an Eligible Assignee, and (z) B. Riley shall not, in any event, be an
Eligible Assignee.

 

- 14 -

 

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such Loan Party, and (ii) in each case is not ineligible
for inclusion in the calculation of the Borrowing Base pursuant to any of
clauses (a) through (i) below. Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, a Credit Card Receivable shall indicate no
Person other than a Loan Party as payee or remittance party. In determining the
amount to be so included, the face amount of a Credit Card Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances and (ii) the aggregate amount of all cash received
in respect of such Credit Card Receivable but not yet applied by the Loan
Parties to reduce the amount of such Credit Card Receivable. Except as otherwise
agreed by the Administrative Agent, any Credit Card Receivable included within
any of the following categories shall not constitute an Eligible Credit Card
Receivable:

 

(a) (a) Credit Card Receivables which do not constitute an “Account” or “payment
intangible” (each as defined in the UCC);

 

(b) (b)  Credit Card Receivables that have been outstanding for more than ten
(10) Business Days from the date of sale;

 

(c) (c)  Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Collateral Agent (subject to
Permitted Liens having priority over the Lien of the Agent by operation of
applicable Requirements of Law), or (ii) with respect to which a Loan Party does
not have good and valid title thereto, free and clear of any Lien (other than
Permitted Liens);

 

(d) (d)  Credit Card Receivables which are disputed or with respect to which a
claim, counterclaim, offset or chargeback has been asserted by the applicable
credit card processor (to the extent of such dispute, claim, counterclaim,
offset or chargeback);

 

(e) (e)  Credit Card Receivables as to which a Credit Card Issuer or a Credit
Card Processor has the right under certain circumstances to require a Loan Party
to repurchase the entire portfolio of Credit Card Receivables from such Credit
Card Issuer or Credit Card Processor;

 

(f) (f) Credit Card Receivables due from a Credit Card Issuer or a Credit Card
Processor of the applicable credit card which is the subject of any Insolvency
Proceeding;

 

(g) (g)  Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or a Credit Card Processor with
respect thereto;

 

(h) (h)  Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables; or

 

- 15 -

 

 

(i) (i)  Credit Card Receivables which Administrative Agent determines in its
Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Credit Card Receivables as
Administrative Agent may determine in its Permitted Discretion.

 

“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of a Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course of the Loan Parties’ business, in
each case that, except as otherwise agreed by the Administrative Agent, (A)
complies with each of the representations and warranties respecting Inventory
made by the Loan Parties in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below. Except as
otherwise agreed by Administrative Agent, in its Permitted Discretion, the
following items of Inventory shall not be included in Eligible Inventory:

 

(a) (a) Inventory (i) that is not subject to a perfected first priority security
interest in favor of Collateral Agent (subject to Permitted Liens having
priority over the Lien of Collateral Agent by operation of applicable
Requirements of Law), or (ii) with respect to which a Loan Party does not have
good and valid title thereto, free and clear of any Lien (other than Permitted
Liens);

 

(b) (b) Inventory that is leased or consigned from a vendor to a Loan Party;

 

(c) (c) Inventory that is consigned by a Loan Party to a Person which is not a
Loan Party other than Inventory that is consigned to Third Party Franchisees for
which the Loan Parties have met the Third Party Franchisee Eligibility
Requirements;

 

(d) (d) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States) or Puerto Rico at a location
that is owned or leased by a Loan Party, except (i) Inventory in transit between
such owned or leased locations, (ii) Inventory at locations owned or leased by
Third Party Franchisees for which the Loan Parties have met the Third Party
Franchisee Eligibility Requirements, and (iii) to the extent permitted by clause
(e), Inventory located in a distribution or warehouse center;

 

(e) (e)   (i) Inventory that is located in a distribution center leased by a
Loan Party unless the applicable lessor has delivered to Collateral Agent a
Collateral Access Agreement; provided, that if such a Collateral Access
Agreement is not obtained within thirty (30) days following such time as the
applicable Loan Party has entered into such arrangement with such applicable
lessor (or such later date as Administrative Agent may agree in its Permitted
Discretion), Inventory at such locations shall constitute Eligible Inventory as
long as Administrative Agent has established a Reserve in such amount as
Administrative Agent in its Permitted Discretion deemed appropriate or (ii)
Inventory that is located in a distribution or warehouse center unless the
applicable owner or lessee of such distribution or warehouse center has
delivered to Collateral Agent a Collateral Access Agreement; provided, that if
such a Collateral Access Agreement is not obtained within thirty (30) days
following such time as the applicable Loan Party has entered into such
arrangement with such applicable distribution or warehouse center owner or
lessee (or such later date as Administrative Agent may agree in its Permitted
Discretion), Inventory at such locations shall constitute Eligible Inventory as
long as Administrative Agent has established a Reserve in such amount as
Administrative Agent in its Permitted Discretion deemed appropriate;

 

- 16 -

 

 

(f) (f)  Other than Inventory customarily sold at outlet locations in the
ordinary course of business or otherwise in a manner consistent with past
practice, Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete, or custom items, work-in-process, raw materials, or that
constitute samples, spare parts, promotional, marketing, labels, bags and other
packaging and shipping materials or supplies used or consumed in a Loan Party’s
business, (iv) which have been packed away and stored for more than 12 months,
(v) are not in material compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(g) (g)  Inventory that is not insured in compliance with the provisions of
Section 4.27 hereof;

 

(h) (h)  Inventory that has been sold but not yet delivered or as to which a
Loan Party has accepted a deposit from a third party;

 

(i) (i)  Inventory that exhibits, includes or is identified by any trademark,
tradename or other Intellectual Property right which trademark, tradename or
other Intellectual Property right (i) is subject to a restriction that could
reasonably be expected to adversely affect Agents’ ability to liquidate such
Inventory or (ii) the relevant Loan Party does not have the right to use in
connection with the sale of such Inventory, either through direct ownership or
through a written license or sublicense;

 

(j) (j)  Inventory acquired through an acquisition (including, without
limitation, acquisitions effected by mergers or consolidations) of all of or
substantially all of the Capital Stock or assets of any Person, or of any
division or line of business or other business unit of any Person, unless and
until Agent has completed or received (A) an appraisal of such Inventory from
appraisers reasonably satisfactory to Administrative Agent and establishes
Reserves (if applicable) therefor, and (B) such other due diligence as
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to Administrative Agent; provided that such
Inventory shall be deemed to constitute Eligible Inventory for a period of 45
days after the date of its acquisition notwithstanding that the Administrative
Agent has not completed such due diligence as long as such Inventory is of the
same kind and quality as other of the Loan Parties’ Inventory and would
otherwise constitute Eligible Inventory;

 

(k) (k)  Inventory (other than Inventory acquired in an acquisition which is
governed by clause (j) above) which is not of the type usually sold in the
ordinary course of any Loan Party’s business, unless and until Administrative
Agent agrees in its Permitted Discretion that such Inventory shall be deemed
Eligible Inventory; or

 

(l) (l)  Inventory which does not meet such other reasonable eligibility
criteria for Inventory as Administrative Agent may determine in its Permitted
Discretion.

 

- 17 -

 

 

“Eligible Rental Agreement Portfolio” means, at any time, the Eligible Rental
Agreements of the Loan Parties.

 

“Eligible Rental Agreements” means, as of the date of determination thereof,
rental agreements entered into by Buddy Top Parent or any of its Subsidiaries
that are Loan Parties with a customer of such Loan Party that, in each case
except as otherwise agreed by the Administrative Agent, (A) complies with each
of the representations and warranties respecting Rental Agreements made by the
Loan Parties in the Loan Documents, and (B) is not excluded as ineligible by
virtue of one or more of the criteria set forth below; provided, that such
criteria may be revised from time to time by the Administrative Agent in the
Administrative Agent’s Permitted Discretion to address the results of any
information with respect to the Loan Parties’ business or assets of which the
Administrative Agent becomes aware after the Closing Date, including any
appraisal performed by (or on behalf of) the Administrative Agent from time to
time after the Closing Date. Without limiting the Administrative Agent’s
Permitted Discretion provided herein Eligible Rental Agreements shall not
include any rental agreement:

 

(a) (a) which is not subject to a first priority (subject to Permitted Liens)
perfected security interest in favor of the Agent on behalf of the Secured
Parties·

 

(b) (b) which is subject to any Lien other than a Lien in favor of the Agent and
a Permitted Lien;

 

(c) (c) with respect to which the remaining value of the inventory in respect
thereof has been written off the books of the Borrower or other applicable Loan
Party or otherwise designated as uncollectible;

 

(d) (d) with respect to which any representation or warranty contained in this
Agreement or in the Security Agreement is not true in any material respect;

 

(e) (e) which does not arise from the rent of goods in the ordinary course of
business;

 

(f) (f) for which the goods subject to such rental agreement have not been
shipped to the applicable counterparty;

 

(g) (g) with respect to which the amounts due under such rental agreement remain
unpaid after the original due date for a period to be determined by the
Administrative Agent in its Permitted Discretion based on the most recently
delivered Borrowing Base Certificate or the most recent Eligible Rental
Agreement Portfolio appraisal received by the Administrative Agent;

 

(h) (h) with respect to which the counterparty thereof has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due, (v) become
insolvent, or (vi) ceased operation of its business;

 

- 18 -

 

 

(i) (i) with respect to which rental payments are owed in any currency other
than Dollars;

 

(j) (j) which is not governed by the law of the United States, any state thereof
or Puerto Rico;

 

(k) (k) which is not generated at a store located in the United States or Puerto
Rico;

 

(l)  (l) with respect to which the counterparty thereof is an Affiliate of any
Loan Party or any employee, officer or director of any Loan Party·

 

(m) (m) with respect to which the counterparty thereof is a Person to which any
Loan Party is indebted, but only to the extent of such indebtedness;

 

(n) (n) with respect to which the payments thereunder are subject to any
asserted counterclaim, deduction, defense, setoff or dispute but only to the
extent of any such asserted counterclaim, deduction, defense, setoff or dispute;

 

(o) (o) with respect to which the Borrower or the applicable Loan Party has made
any agreement with the counterparty thereof for any reduction in any rental
payments or other amounts due thereunder, other than discounts and adjustments
given in the ordinary course of business that are consistent with the treatment
provided for in the most recently delivered Borrowing Base Certificate or the
most recent Eligible Rental Agreement Portfolio appraisal received by the
Administrative Agent;

 

(p) (p) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether federal, state or local;

 

(q) (q) which is for goods that have been rented pursuant to the terms of a
written contract or other written agreement that indicates or purports that any
Person other than a Loan Party has or has had an ownership interest in such
goods, or which indicates any party other than a Loan Party as payee or
remittance party; or

 

(r) (r) with respect to which the Administrative Agent determines in its
Permitted Discretion (following (to the extent practicable) reasonable prior
notice to, and consultation with, the Borrower) the rental payments or other
payments thereunder may not be paid by reason of the counterparty's inability to
pay or which the Administrative Agent otherwise determines is unacceptable in
its Permitted Discretion.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained, or contributed to,
or required to be contributed, by any Loan Party or any of its ERISA Affiliates.

 

- 19 -

 

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities), or any of their respective predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities), or any of their respective
predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree, or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries (excluding the Excluded Entities), relating to
protection of the environment, protection of employee health (from exposure to
Hazardous Materials), or Hazardous Materials, in each case as amended from time
to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs, and expenses (including all reasonable fees, disbursements, and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” has the meaning ascribed to such term in the Security Agreement.

 

“Equity Grant” means Capital Stock issued within 365 days of the Third Amendment
Effective Date by Liberty/Revolution Top Parent to Brent Turner; provided that
no more than 5% of the Capital Stock issued by Liberty/Revolution Top Parent as
of the Third Amendment Effective Date may be so issued.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member,
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above, or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Global Parent or any
of its Subsidiaries (excluding the Excluded Entities) shall continue to be
considered an ERISA Affiliate of Global Parent or any such Subsidiary (excluding
the Excluded Entities) within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Global Parent or such Subsidiary
and with respect to liabilities arising after such period for which Global
Parent or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.

 

- 20 -

 

 

“ERISA Event” means: (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b)the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect
to any Pension Plan (whether or not waived in accordance with Section 412(d) of
the Internal Revenue Code), the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan, or the failure to make any required contribution to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by Global Parent, any of its Subsidiaries (excluding the Excluded
Entities), or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Global Parent, any of its Subsidiaries (excluding
the Excluded Entities), or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
Global Parent, any of its Subsidiaries (excluding the Excluded Entities), or any
of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of Global Parent, any of its Subsidiaries (excluding the Excluded
Entities), or any of their respective ERISA Affiliates in a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan if there is any potential liability therefor, or the receipt
by Global Parent, any of its Subsidiaries (excluding the Excluded Entities), or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
(1) imposing withdrawal liability, (2) that such Multiemployer Plan is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, (3) that
such Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or (4) that such
Multiemployer Plan intends to terminate or has terminated under Section 4041A or
4042 of ERISA; (h) the occurrence of an act or omission which could give rise to
the imposition on Global Parent, any of its Subsidiaries (excluding the Excluded
Entities), or any of their respective ERISA Affiliates of fines, penalties,
Taxes, or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i), or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (i) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Global Parent, any of its
Subsidiaries (excluding the Excluded Entities), or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (j) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code,
(k) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan,
(l) the existence with respect to any funded Employee Benefit Plan sponsored by
Global Parent, any of its Subsidiaries (excluding the Excluded Entities), or any
of their respective ERISA Affiliates of a non-exempt “Prohibited Transaction”
(within the meaning of Section 406 of ERISA or Section 4975(c) of the Code),
(m) the filing, pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, (n) a determination that any Pension Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

- 21 -

 

 

“Excluded Accounts” means Deposit Accounts, Securities Accounts and Commodity
Accounts (1) specially and exclusively used for payroll, payroll Taxes, accrued
and unpaid employee compensation payments and other employee wage and benefit
payments to or for any Grantor’s employees and (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (2) that are zero balance accounts or other accounts (including,
for the avoidance of doubt, local operating accounts of individual retail
locations) that automatically sweep balances on an at least daily basis (other
than days that are not business days for the applicable bank) (or, solely with
respect to AF Holdings and its Subsidiaries, weekly) to a concentration account
that is subject to a Control Agreement (subject to the timing requirements set
forth in Section 6.17), (3) that (x) individually have a daily balance of not
more than $100,000 and (y) together with all other Deposit Accounts, Securities
Accounts and Commodity Accounts constituting Excluded Accounts under this
clause (3), have a daily balance of not more than $2,500,000 in the aggregate
for all such Deposit Accounts, Securities Accounts or Commodity Accounts and
(4) consisting solely of Cash or Cash Equivalents securing Permitted
Indebtedness (other than the Obligations) to the extent such security
constitutes Permitted Liens (including, for avoidance of doubt, any account used
solely in connection with cash collateralizing the Workers Comp L/C to the
extent not in violation of clause (o) of the definition of “Permitted Liens”),
and (5) used solely for withholding and trust accounts, escrow and any other
fiduciary accounts, and (6) subject to compliance with Section 6.17(b), Local
Deposit Accounts.

 

“Excluded Entities” means (a) Revolution Holdings and its direct and indirect
subsidiaries, and (b) Vitamin Holdings and its direct and indirect subsidiaries
and (c) Liberty Holdings and its direct and indirect subsidiaries; provided that
(x) with respect to clausesclause (b) and (c), to the extent not prohibited by
law, regulation or the terms of such Person’s third party Indebtedness, each
such Person and its respective direct and indirect subsidiaries shall
immediately, and without further action by any Person, no longer constitute
“Excluded Entities”.

 

“Excluded Subsidiary” means any Subsidiary (a) that is prohibited, but only so
long as such Subsidiary would be prohibited, by applicable law, rule, or
regulation from providing a guaranty of the Obligations or granting a Lien on
its assets to secure the Obligations or that would require governmental
(including regulatory) consent, approval, license or authorization to provide
such a guaranty or grant such a Lien, unless such consent, approval, license or
authorization has been received (it being understood that the Loan Parties shall
not be obligated to seek any such consent, approval, license or authorization);
provided that the exclusion in this clause (a) shall in no way be construed to
(A) apply to the extent that any described prohibition is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law, or
(B) limit, impair, or otherwise affect any of the Collateral Agent’s continuing
security interests in and liens upon any rights or interests of any Loan Party
in or to (1) monies due or to become due under or in connection with the Capital
Stock of such Excluded Subsidiary, or (2) any proceeds from the sale, license,
lease, or other dispositions of the Capital Stock of such Excluded Subsidiary;
(b) to the extent the Agents and the Borrower mutually determine that the cost
and/or burden of obtaining a guaranty of the Obligations and/or a grant of a
Lien on its assets to secure the Obligations by such Subsidiary outweighs the
benefit to the Lenders, (c) that is, or if it were a Loan Party, would be, an
“investment company” under the Investment Company Act of 1940, (d) that is a
not-for-profit entity with a charitable purpose, or (e) the Excluded Entities,
and (f) that is a direct or indirect Subsidiary of an entity described in
clause (a), (b), (c) or (d) above. For the avoidance of doubt, none of thethe
only Excluded Subsidiaries that are Loan Parties as of the ClosingThird
Amendment Effective Date shall be anare the Excluded Subsidiary as of the
Closing DateEntities.

 

“Excluded Taxes” has the meaning specified in Section 2.19(a).

 

- 22 -

 

 

“Existing Businesses” means each of the businesses owned or operated, directly
or indirectly, as of the Closing Date by Global Parent and its Subsidiaries.

 

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under each of (i) the Buddy’s Credit Agreement, (ii) the Sears Credit Agreement
and (iii) the AF Credit Agreement.

 

“Exit Fee” has the meaning specified in Section 2.10.

 

“Exit Fee Percentage” means (i) at any time prior to the Stated Maturity Date,
0% and (ii) on and after the Stated Maturity Date, 2.00%.

 

“Extraordinary Receipts” means any cash received by Global Parent or any of its
Subsidiaries (for the avoidance of doubt, this includes the Excluded Entities)
not in the ordinary course of business (and not consisting of proceeds described
in Section 2.13(a) or (b) hereof), including, without limitation, (a) foreign,
United States, state, or local Tax refunds, (b) pension plan reversions,
(c) judgments, proceeds of settlements, or other consideration of any kind in
connection with any cause of action, (d) [reserved], (e) indemnity payments, and
(f) any purchase price adjustment received in connection with any purchase
agreement, excluding for the avoidance of doubt proceeds from (i) the issuance
of Capital Stock of Global Parent or the issuance of Capital Stock of any of its
Subsidiaries (so long as such issuance is to its direct parent company that owns
100% of the Capital Stock of such Subsidiary prior to such issuance) and
(ii) the issuance of Indebtedness (it being understood and agreed that the
issuance of Indebtedness not permitted to be incurred pursuant to Section 6.01
shall remain subject to Section 2.13(d)).

 

“Fair Share” has the meaning specified in Section 7.02.

 

“Fair Share Contribution Amount” has the meaning specified in Section 7.02.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that if such day is not
a Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day.

 

“Fee Letter” means the fee letter, dated as of the Closing Date, by and between
Ultimate Parent and GACP, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

- 23 -

 

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief operating officer, chief financial officer, chief executive officer or
other officer with similar responsibilities of the Lead Borrower that such
financial statements fairly present, in all material respects, the financial
condition of the Loan Parties (or Global Parent and its Subsidiaries, or
Ultimate Parent and its Subsidiaries, as the case may be, in each case subject
to Section 5.14) as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

 

“Financial Plan” has the meaning specified in Section 5.01(i).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year, which quarters shall
generally end on (a) with respect to the first fiscal quarter of any Fiscal
Year, the Saturday of the thirteenth week of such Fiscal Year, (b) with respect
to the second fiscal quarter of any Fiscal Year, the Saturday of the
twenty-sixth week of such Fiscal Year, (c) with respect to the third fiscal
quarter of any Fiscal Year, the Saturday of the thirty-ninth week of such Fiscal
Year, and (d) with respect to the last fiscal quarter of any Fiscal Year, the
last day of such Fiscal Year, as such Fiscal Quarters may be amended in
accordance with the provisions of Section 6.16 hereof.

 

“Fiscal Year” means the fiscal year of the Lead Borrower ending on the Saturday
closest to December 31 of each calendar year (or such other date as may be
permitted by Section 6.16).

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

 

“Flow of Funds Agreement” means that certain Letter of Direction, dated as of
the Closing Date, duly executed by each Loan Party and any other parties
thereto, in form and substance reasonably satisfactory to the Administrative
Agent, in connection with the disbursement of Loan proceeds in accordance with
Section 2.05.

 

“Franchise Agreement” means a franchising agreement between any Loan Party or
any Subsidiary (excluding the Excluded Entities) thereof, as franchisor, and any
other Person, as franchisee, pertaining to the establishment and operation of a
business with operations comparable to the operations of the Lead Borrower and
its Subsidiaries (excluding the Excluded Entities).

 

“Franchise Disclosure Documents” means any uniform franchise offering circulars
and franchise disclosure documents used by (and, to the extent required, filed
by) any Loan Party or Subsidiary (excluding the Excluded Entities) to comply
with any applicable law, rule, regulation or order of any Governmental
Authority.

 

“Franchise Laws” means all applicable laws, rules, regulations, orders, binding
guidance or other requirements of the United States Federal Trade Commission or
any other Governmental Authority relating to the relationship between franchisor
and franchisees or to the offer, sale, termination, non-renewal or transfer of a
franchise.

 

“Funding Default” has the meaning specified in Section 2.21.

 

- 24 -

 

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

 

“GACP” has the meaning ascribed thereto in the preamble to this Agreement.

 

“GACP Credit Agreement” means the Credit Agreement, dated as of February 14,
2020, by and among the Loan Parties, the GACP Facility Lenders and the GACP
Facility Agent, as amended, restated, supplemented or otherwise modified from
time to time; provided that any such amendment, restatement, supplement or
modification shall be subject to the terms of the Intercreditor Agreement.

 

“GACP Facility Agents” means (1) GACP Finance Co., LLC, in its capacity as
administrative agent on behalf of lenders under the GACP Credit Agreement and
(2) Kayne Solutions Fund, L.P., in its capacity as collateral agent on behalf of
lenders under the GACP Credit Agreement.

 

“GACP Facility Lenders” means the “Lenders” under the GACP Credit Agreement.

 

“GACP Facility Loan Documents” means the “Loan Documents” as defined in the GACP
Credit Agreement.

 

“GACP Facility Obligations” means all Indebtedness and other Obligations (as
defined in the GACP Credit Agreement) of the Loan Parties incurred or owing
under the GACP Facility Loan Documents, including all obligations in respect of
the payment of principal, interest, fees, prepayment premiums and
indemnification obligations, and any refinancing of such Indebtedness permitted
under this Agreement and under the Intercreditor Agreement; provided that all
GACP Facility Obligations are subject to the Intercreditor Agreement.

 

“Global Parent” has the meaning ascribed thereto in the preamble to this
Agreement.

 

“Governmental Authority” means any federal, state, municipal, national, or other
government, governmental department, commission, board, bureau, court, agency,
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order, or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning specified in the Security Agreement.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantor” means (a) each Borrower (other than with respect to its own
Obligations), (b) Global Parent, (c) each Guarantor Subsidiary, and (d) each
other Person which guarantees, pursuant to Article VII or otherwise, all or any
part of the Obligations.

 

“Guarantor Subsidiary” means each Subsidiary of Lead Borrower (other than the
Excluded Entities and the Excluded Subsidiaries) that is a Guarantor.

 

- 25 -

 

 

“Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII,
and (b) each other guaranty, in form and substance satisfactory to each Agent,
made by any other Guarantor for the benefit of the Secured Parties guaranteeing
all or part of the Obligations.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means (a) all financial statements required to
be delivered on or after December 28, 2019 and prior to the Closing Date under
the Sears Credit Agreement and (b) all financial statements required to be
delivered on or after December 28, 2019 and prior to the Closing Date under the
Buddy’s Credit Agreement, (c) the unaudited consolidated balance sheets and
related statements of income, changes in equity, and cash flows of AFGI, in each
case, for each fiscal quarter ending after December 31, 2019 and ended at least
45 days prior to the Closing Date; and (d) an unaudited pro forma consolidated
balance sheet and income statement of the Loan Parties as of the date of the
most recent consolidated balance sheet delivered pursuant to the preceding
clause (c).

 

“Increased Cost Lender” has the meaning specified in Section 2.22.

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) all obligations of such Person evidenced by notes,
bonds, or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any deferred payment
obligations in connection with an acquisition to the extent such deferred
payment obligations are fixed and non-contingent (excluding any such obligations
incurred under ERISA and excluding trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade terms),
(e) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (f) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person, (g) the
face amount of any letter of credit or letter of guaranty issued, bankers’
acceptances facilities, surety bonds, and similar credit transactions issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings, (h) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse, or sale with recourse by such Person of
the obligation of another, (i) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof, (j) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase, or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions, or otherwise) or (ii) to maintain the solvency or any balance
sheet item, level of income, or financial condition of another if, in the case
of any agreement described under subclauses (i) or (ii) of this clause (j), the
primary purpose or intent thereof is as described in clause (i) above, (k) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer, unless such Indebtedness is expressly non-recourse to such Person.

 

- 26 -

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties and
claims (including Environmental Liabilities), and reasonable and documented
out-of-pocket costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation, or other response action
necessary to remove, remediate, clean up, or abate any Hazardous Materials),
expenses, and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and reasonable and documented out-of-pocket
disbursements of counsel for Indemnitees in connection with any investigative,
administrative, or judicial proceeding commenced or threatened in writing by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any reasonable and documented fees or expenses
incurred by Indemnitees in enforcing this indemnity (limited, in the case of
legal expenses, to the reasonable, documented and invoiced fees and reasonable,
documented and invoiced out-of-pocket disbursements of one primary counsel (to
be retained by the Administrative Agent) to all Indemnitees, taken as a whole,
and, if reasonably necessary, one local counsel in any relevant material
jurisdiction (which may include a single firm of counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest where any Indemnitee affected by such conflict informs Lead Borrower of
such conflict, in each case, of a single additional firm of counsel in each
relevant material jurisdiction for all similarly situated affected
Indemnitees)), whether direct, indirect, or consequential and whether based on
any federal, state, or foreign laws, statutes, rules, or regulations (including
securities and commercial laws, statutes, rules, or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (a) this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make Credit Extensions or the use or intended
use of the proceeds thereof, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty), (b) the statements contained in
any commitment letter delivered by any Lender to Ultimate Parent with respect to
the transactions contemplated by this Agreement, or (c) any Environmental
Liabilities or any Hazardous Materials relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of any Loan Party or any of its Subsidiaries.

 

“Indemnified Taxes” has the meaning specified in Section 2.19(a).

 

“Indemnitee” has the meaning specified in Section 10.03(a).

 

“Indemnitee Agent Party” has the meaning specified in Section 9.06.

 

- 27 -

 

 

“Initial Perfection Certificate” has the meaning assigned to such term in the
definition of Perfection Certificate.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Intellectual Property” has the meaning ascribed to such term in the Security
Agreement.

 

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the Closing Date, made by the Loan Parties
in favor of Collateral Agent, for the benefit of the Secured Parties, in form
and substance satisfactory to Collateral Agent.

 

“Intercreditor Agreement” means the intercreditor agreement dated as of the date
hereof among the Agent and the GACP Facility Agents, as the same may be amended,
restated, amended and restated, supplemented, replaced or otherwise modified
from time to time in accordance with the provisions hereof and thereof.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan, (i) the
first day of each fiscal quarter, commencing on the first such date to occur
after the Closing Date, and (ii) the final maturity date of such Loan, and
(b) any LIBOR Rate Loan, (i) the last day of each Interest Period applicable to
such Loan, (ii) if earlier, three months after the commencement of such Interest
Period and (iii) the final maturity date of such Loan.

 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one, two, three, or six months, as selected by Lead Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Closing Date or Conversion/Continuation Date thereof, as the
case may be and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, that (i) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day, (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (b)(iii) of this definition, end on the last
Business Day of a calendar month, and (iii) no Interest Period with respect to
any portion of any Term Loans shall extend beyond the Maturity Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Inventory” has the meaning ascribed to such term in the Security Agreement.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Loan Parties or any of their Subsidiaries (excluding the Excluded Entities)
of, or of a beneficial interest in, any of the Securities or all or
substantially all of the assets of any other Person (other than a Guarantor
Subsidiary) (or of any division or business line of such other Person), (b) any
direct or indirect redemption, retirement, purchase, or other acquisition for
value by any Subsidiary of Global Parent (excluding the Excluded Entities) from
any Person (other than a Loan Party), of any Capital Stock of such Person,
(c) any direct or indirect loan, advance, or capital contributions by Global
Parent or any of its Subsidiaries (excluding the Excluded Entities) to any other
Person (other than a Loan Party), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business, and (d) any
direct or indirect Guaranty of any obligations of any other Person (other than a
Loan Party). The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs, or write offs with
respect to such Investment.

 

- 28 -

 

 

“Joinder” means a Joinder substantially in the form of Annex 1 to the Security
Agreement delivered by a Loan Party pursuant to Section 5.10.

 

“Joint Venture” means a joint venture, partnership, or other similar
arrangement, whether in corporate, partnership, or other legal form; provided,
that in no event shall any corporate Subsidiary of any Person be considered to
be a Joint Venture to which such Person is a party.

 

“Lead Borrower” has the meaning specified in the preamble hereto.

 

“Lender” means (i) each lender listed on the signature pages hereto as a Lender,
and (ii) any other Person that becomes a party hereto pursuant to an Assignment
Agreement other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.

 

“Liberty Area Development Rights” means certain development rights allotted or
sold, or able to be allotted or sold, to an area developer to market and sell
territories within a specified geographic area to eligible franchisees.

 

“Liberty Franchise Rights” means the rights of a franchisee of any Liberty Party
within any specified geographic area.

 

“Liberty Holdings” means Franchise Group Intermediate L 1, LLC, a Delaware
limited liability company.

 

“Liberty Parties” means Liberty Holdings and each of its Subsidiaries.

 

“Liberty/Revolution Top Parent” means Franchise Group Intermediate L, LLC, a
Delaware limited liability company.

 

“LIBOR Rate” has the meaning assigned to such term in the definition of Adjusted
LIBOR Rate.

 

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“Licensed Trademarks” has the meaning specified in Section 4.26.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothecation, deed of
trust, security interest, charge, or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust,
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call, or
similar right of a third party with respect to such Securities.

 

“Loan” means a Term Loan.

 

- 29 -

 

 

“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office and with respect to Lead Borrower, in
which it will be charged with all Loans made to, and all other Obligations
incurred by, the Loan Parties.

 

“Loan Document” means any of this Agreement, the Intercreditor Agreement, the
Collateral Documents, the Fee Letter, the Flow of Funds Agreement, any Guaranty,
the Intercompany Subordination Agreement, each Term Note, the Perfection
Certificate, any other fee letter executed and delivered by any Loan Party to
any Secured Party and all other documents, instruments, certificates or
agreements executed and delivered by a Loan Party for the benefit of
Administrative Agent, the Collateral Agent or any Lender in connection herewith.

 

“Loan Party” means each Borrower and each Guarantor, in each case, other than
the Excluded Entities and the Excluded Subsidiaries.

 

“Local Deposit Account” means a Deposit Account maintained by a Liberty Party
with respect to (and used only for) one or more store locations.

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (i) after the Closing Date, a material adverse
effect on and/or material adverse developments with respect to (a) the business
operations, properties, assets, condition (financial or otherwise) or
liabilities of the Loan Parties taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their payment obligations under the
applicable Loan Documents or (c) the rights and remedies, taken as a whole, of
the Agents and the Lenders under the Loan Documents, except that any adverse
effect, change, event, or development arising from or relating to or resulting
from (1) general business, industry or economic conditions, or (2) local,
regional, national or international political or social conditions, including
the declaration of a national emergency, in each case with respect or relating
to the epidemic, pandemic or disease relating to the COVID-19 virus
outbreakPandemic shall not be taken into account in determining whether a
material and adverse effect has occurred under clauses (i)(a) or (b) above or
(ii) on the Closing Date, a “Material Adverse Effect” as defined in the
Acquisition Agreement.

 

“Material Intellectual Property” means Intellectual Property that is owned by a
Grantor and the loss of which would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.

 

“Material Real Estate Asset” means any fee owned Real Estate Asset of a Loan
Party having a fair market value in excess of $1,000,000, as reasonably
estimated by the Lead Borrower in good faith in consultation with Collateral
Agent.

 

“Maturity Date” means the earliest of (a) September 30, 2020 (the “Stated
Maturity Date”) and (b) the date that the Term Loan shall become due and payable
in full hereunder, whether by acceleration or otherwise.

 

“Merger Sub” has the meaning specified in the preamble hereto.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

- 30 -

 

 

“Mortgage” means a mortgage, deed of trust, or other deed to secure debt, in
form and substance reasonably satisfactory to Collateral Agent, made by a Loan
Party in favor of Collateral Agent, for the benefit of the Secured Parties,
granting a Lien on any Real Property securing the Obligations and delivered to
Collateral Agent.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of the Loan Parties in the form prepared for presentation to senior
management thereof, and (b) a financial report package including management’s
discussion and analysis of the financial condition and results of operations, in
each case, for the applicable fiscal month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget.

 

“Net Orderly Liquidation Value” means, as of any date of determination, (a) with
respect to Eligible Inventory, the percentage of the book value of such
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory net of all associated costs and expenses of such liquidation, such
percentage to be determined as to each category of Inventory and as specified in
the most recent appraisal of Inventory delivered pursuant to Section 5.06;
provided that the Net Orderly Liquidation Value shall be calculated with respect
to Eligible Inventory by (x) any one of the following that is mutually agreeable
to Administrative Agent and Borrower: Gordon Brothers, Great America, or Hilco
or (y) any other appraiser selected by Administrative Agent and reasonably
acceptable to Borrower or (b) with respect to Eligible Rental Agreements of any
Person, the net orderly liquidation value expected to be realized at an orderly,
negotiated sale held within a reasonable time period from the most recent
Eligible Rental Agreement Portfolio appraisal received by the Administrative
Agent or Borrowing Base Certificate.

 

“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to:
(i) Cash payments received by the Global Parent or any of its Subsidiaries (for
the avoidance of doubt, this includes the Excluded Entities) from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale to the extent paid or payable to non-Affiliates, including (A) income
or gains Taxes payable by the seller as a result of any gain recognized in
connection with such Asset Sale during the Tax period the sale occurs,
(B) payment of the outstanding principal amount of, premium or penalty and
interest on, any Indebtedness (other than the Loans) that is secured by a Lien
on the stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale, and (C) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Global Parent or any of its Subsidiaries (for the
avoidance of doubt, this includes the Excluded Entities) in connection with such
Asset Sale; provided, that upon release of any such reserve, the amount released
shall be considered Net Proceeds, and (b) with respect to any insurance,
condemnation, taking, or other casualty proceeds, an amount equal to: (i) any
Cash payments or proceeds received by Global Parent or any of its Subsidiaries
(for the avoidance of doubt, this includes the Excluded Entities) (A) under any
casualty, business interruption, or “key man” insurance policies in respect of
any covered loss thereunder or (B) as a result of the condemnation or taking of
any assets of Global Parent or any of its Subsidiaries (for the avoidance of
doubt, this includes the Excluded Entities) by any Person pursuant to the power
of eminent domain, condemnation, or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (A) any actual and reasonable costs incurred by Global Parent or any of its
Subsidiaries (for the avoidance of doubt, this includes the Excluded Entities)
in connection with the adjustment or settlement of any claims of Global Parent
or any of its Subsidiaries (for the avoidance of doubt, this includes the
Excluded Entities) in respect thereof, and (B) any bona fide direct costs
incurred in connection with any sale of such assets as referred to in
clause (b)(i)(B) of this definition to the extent paid or payable to
non-Affiliates, including income Taxes payable as a result of any gain
recognized in connection therewith (including, without limitation, Permitted Tax
Payments).

 

- 31 -

 

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.22).

 

“Non-US Lender” has the meaning specified in Section 2.19(d)(ii).

 

“Obligations” means all loans (including the Term Loans (inclusive of Protective
Advances)), debts, principal, interest (including any interest that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), the Exit Fee, liabilities, obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter or any
other fee letter to which any of the Secured Parties are party), expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, and all
covenants and duties of any other kind and description owing by any Loan Party
arising out of, under, pursuant to, in connection with, or evidenced by this
Agreement or any of the other Loan Documents, and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that any Loan Party is
required to pay or reimburse by the Loan Documents, by law, or otherwise in
connection therewith. Without limiting the generality of the foregoing, the
Obligations of Borrowers under the Loan Documents include the obligation to pay
(a) the principal of the Term Loans, (b) interest accrued on the Term Loans,
(c) expenses, (d) the Exit Fee, and the other fees payable under this Agreement
or any of the other Loan Documents, and (e) indemnities and other amounts
payable by any Loan Party under any Loan Document. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement or limited liability company agreement, as amended. In the
event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Connection Taxes” has the meaning specified in Section 2.19(a).

 

“Other Taxes” has the meaning specified in Section 2.19(b).

 

- 32 -

 

 

“Owned Trademarks” has the meaning specified in Section 4.26.

 

“Parent Company” means each of Global Parent, Liberty/Revolution Top Parent,
Vitamin Intermediate Parent and Vitamin Top Parent.

 

“Participant Register” has the meaning specified in Section 10.06(h)(ii).

 

“PATRIOT Act” has the meaning specified in Section 4.32.

 

“Payment Office” means Administrative Agent’s office as may be designated in
writing from time to time by Administrative Agent to Lead Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate, in the form attached hereto as
Exhibit B, reasonably satisfactory to Collateral Agent that provides information
with respect to the assets of each Loan Party (the “Initial Perfection
Certificate”), as modified by that certain Supplement to Perfection Certificate,
dated as of the Third Amendment Effective Date, by the Loan Parties.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger,
consolidation or otherwise, by the Lead Borrower or any Subsidiary of any
Capital Stock in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person; provided that (a) in the case of any
purchase or other acquisition of Capital Stock in a Person, (i) such Person,
upon the consummation of such purchase or acquisition, will be a Subsidiary
(including as a result of a merger or consolidation between any Subsidiary and
such Person), or (ii) such Person is merged into or consolidated with a
Subsidiary and such Subsidiary is the surviving entity of such merger or
consolidation, (b) with respect to each such purchase or other acquisition, all
actions required to be taken with respect to such newly created or acquired
Subsidiary (including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in Section 5.10, Section 5.11 or Section 5.13, as
applicable, (or arrangements for the taking of such actions after the
consummation of the Permitted Acquisition shall have been made that are
reasonably satisfactory to the Collateral Agent) (unless such newly created or
acquired Subsidiary is an Excluded Entity or is otherwise an Excluded
Subsidiary), (c) after giving effect to any such purchase or other acquisition,
no Event of Default shall have occurred and be continuing or would immediately
result therefrom, (d) such acquisition shall not be hostile and shall have been
approved by the Board of Directors and/or the stockholders or other
equityholders of such Person, as applicable, (e) the total consideration paid in
connection with such purchase or acquisition shall not exceed $1,000,000 in any
Fiscal Year, and (f) Borrowers have shall have provided each Agent with written
notice of the proposed acquisition at least 3 Business Days prior to the
anticipated closing date of the proposed acquisition and substantially
contemporaneously with the closing of the acquisition shall have provided each
Agent copies of the acquisition agreement and other material documents and
deliverable relative to the proposed acquisition.

 

“Permitted Discretion” means a good faith determination made by an Agent,
exercising commercially reasonable business judgment from the perspective of a
secured asset-based lender.

 

- 33 -

 

 

“Permitted Holders” means (a) Vintage Capital Management, LLC, (b) Brian Kahn,
(c) Lauren Kahn, (d) Tributum, L.P., (e) Stefac LP, (f) Vintage Tributum, L.P.,
(g) Kahn Capital Management, LLC, (h) Vintage Vista GP, LLC, (i) Andrew
Laurence, (j) B. Riley FBR, Inc., (k) Bryant R. Riley, (l) any direct or
indirect current or former equityholders of Buddy’s Newco, LLC or Franchise
Group New Holdco, LLC, (m) Samjor Family LP, (n) Vintage RTO, L.P. and (o) any
Affiliates, general partners, limited partners, investment managers, investment
advisors, investment funds or direct or indirect equity holders, successors or
assigns of any of the foregoing.

 

“Permitted Indebtedness” means:

 

(a) (a) the Obligations,

 

(b) (b) Indebtedness of any Guarantor Subsidiary to any Borrower or to any other
Guarantor Subsidiary, or of any Borrower to any Guarantor Subsidiary, or of any
Loan Party to any Subsidiary of Global Parent that is not a Loan Party;
provided, that (i) all such Indebtedness shall be evidenced by promissory notes
and all such notes shall be subject to a First Priority Lien pursuant to the
Security Agreement, and (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Subordination Agreement,

 

(c) (c) Indebtedness incurred by the Loan Parties and their Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase or
acquisition price, deferred purchase price or similar obligations, or from
guaranties or letters of credit, surety bonds, or performance bonds securing the
performance of such Loan Party or any such Subsidiary pursuant to such
agreements, in connection with Permitted Acquisitions, the Transactions or
permitted dispositions of any business or assets of such Loan Party or such
Subsidiary,

 

(d) (d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal, or similar obligations incurred in the
ordinary course of business and Indebtedness constituting guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees, and licensees of the Loan Parties and their Subsidiaries
(including, without limitation, Indebtedness consisting of take or pay
obligations contained in supply agreements in the ordinary course of business),
and including, without limitation, Indebtedness consisting of obligations
contained in non-exclusive licenses of patents, trademarks, and other
intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary),

 

(e) (e) Indebtedness in respect of Cash Management Services, netting services,
automated clearinghouse arrangements, overdraft protections, and otherwise in
connection with deposit accounts or from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business,

 

- 34 -

 

 

(f) (f) Indebtedness described in Schedule 6.1, but not any extensions,
renewals, or replacements of such Indebtedness except (i) renewals and
extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement (or, with
respect to Indebtedness described in the supplement to Schedule 6.1 attached to
the Third Amendment, the Third Amendment Effective Date), and (ii) refinancings
and extensions of any such Indebtedness if the terms and conditions thereof are
not less favorable to the obligor thereon or to Lenders than the Indebtedness
being refinanced or extended (except that the interest rate on such Indebtedness
shall be at the then prevailing market rate), and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, that such Indebtedness permitted under the immediately
preceding clause (i) or (ii) above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed, or refinanced, (B) exceed in a principal amount the Indebtedness being
renewed, extended, or refinanced (together with any premium, penalty, interest
and any fees and expenses), or (C) be incurred, created, or assumed if any Event
of Default has occurred and is continuing or would result therefrom,

 

(g) (g) Permitted Purchase Money Indebtedness,

 

(h) (h) Indebtedness owing to insurance carriers and incurred to finance
insurance premiums of Global Parent or any of its Subsidiaries in the ordinary
course of business,

 

(i) (i) guarantees by Global Parent and the Loan Parties of any indebtedness or
other obligations of any Loan Party or Subsidiary (other than an Excluded
Entity) permitted to be incurred hereunder,

 

(j) (j)  Indebtedness (1) incurred by Sears Top Parent or any of its
Subsidiaries arising under the Workers Comp L/C so long as the face amount
thereof does not exceed $5,565,000, together with any additional amounts (in an
aggregate additional face amount not exceeding $5,565,000) temporarily
outstanding for no longer than ten (10) Business Days (or such later date as the
Administrative Agent may approve) during the replacement process of the Workers
Comp L/C as permitted by the definition of Workers Comp L/C and (2) incurred by
the Lead Borrower or any of its Subsidiaries in respect of letters of credit,
bank guarantees, warehouse receipts, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;

 

(k) (k) Indebtedness under the GACP Credit Agreement and the GACP Facility Loan
Documents so long as it remains subject to the terms of the Intercreditor
Agreement and such GACP Facility Obligations in aggregate amount do not exceed
the Maximum Term Principal Obligations (as defined in the Intercreditor
Agreement),

 

(l) (l)  [Reserved],

 

(m) (m) Indebtedness representing deferred compensation or stock-based
compensation owed to employees, consultants or independent contractors of Global
Parent or its Subsidiaries incurred in the ordinary course of business or
consistent with past practice;,

 

- 35 -

 

 

(n) (n) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (m) above;,

 

(o) (o) Indebtedness assumed after the Closing Date in connection with any (1)
Permitted Acquisition; provided that such Indebtedness was not incurred in
contemplation of such acquisition or such Person becoming a Loan Party or (2)
any other Investment not prohibited by Section 6.07; provided that any
Indebtedness assumed pursuant to this clause (o) (other than, to the extent
constituting Indebtedness, motor vehicle leases) shall not exceed in an
aggregate principal amount of $2,500,000 at any time outstanding,

 

(p) (p)  to the extent constituting Indebtedness, motor vehicle leases in the
ordinary course of business, subject to Section 6.13,

 

(q) (q)  Indebtedness of any Borrower, Guarantor or any of their Subsidiaries
entered into in the ordinary course of business pursuant to a Hedge Agreement;
provided, that, (i) such arrangements are not for speculative purposes, and (ii)
such Indebtedness shall be unsecured, except to the extent secured by a
Permitted Lien, and

 

(r) (p) other Indebtedness in an aggregate principal amount not exceeding
$1,250,000 at any time outstanding.,

 

(s) Indebtedness not to exceed $1,000,000 owing to First Horizon Bank (formerly
First Tennessee Bank) in connection with a credit card program provided by such
lender to the Liberty Parties from time to time,

 

(t) Indebtedness of any Loan Party or any of their Subsidiaries incurred in
connection with any non-payment of rent by such Loan Party or Subsidiary caused
by the COVID-19 Pandemic; provided that the aggregate outstanding amount of such
Indebtedness attributable to unpaid rent shall not exceed $7,700,000 at any
time, and

 

(u) unsecured Indebtedness owing to area developers and/or franchisees incurred
by the Liberty Parties solely for the purpose of repurchasing Liberty Area
Development Rights and/or Liberty Franchise Rights as permitted under clauses
(o) and (p) of the definition of “Permitted Investments”; provided that (i) such
Indebtedness shall not bear interest, and (ii) the aggregate outstanding
principal amount of such Indebtedness shall not exceed $250,000 at any time.

 

“Permitted Investments” means:

 

(a) (a) Investments in Cash and Cash Equivalents,

 

(b) (b) equity Investments owned as of the Closing Date in any Subsidiary of
Global Parent and Investments made after the Closing Date in any wholly owned
Guarantor Subsidiaries,

 

- 36 -

 

 

(c) (c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments, and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Loan Parties and
their Subsidiaries,

 

(d) (d) to the extent constituting an Investment, (1) Permitted Indebtedness and
(2) purchases and acquisitions of inventory, supplies, materials or equipment or
purchases, acquisitions, non-exclusive licenses or leases of other assets,
Intellectual Property, or other rights, in each case in the ordinary course of
business;

 

(e) (e) Consolidated Capital Expenditures,

 

(f) (f) the Acquisition and Permitted Acquisitions,

 

(g) (g) Investments described in Schedule 6.7,

 

(h) (h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business,

 

(i) (i) advances in the form of prepayment of expenses that are expected to be
due and payable in connection with operations of the Loan Parties and their
Subsidiaries in the ordinary course of business, so long as such expenses are
being paid in accordance with customary trade terms of the applicable Person,

 

(j) (j) the A Team Secured Note,

 

(k) (k) Investments consisting of non-exclusive licenses of patents, trademarks,
and other intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary,

 

(l) (l) promissory notes and other non-cash consideration received in connection
with dispositions permitted by Section 6.09,

 

(m) (m)  advances of payroll payments to employees in the ordinary course of
business, and

 

(n) (n) other Investments not otherwise described above in an aggregate amount
not to exceed at any time $2,500,000 and at the time of making any such
Investment no Event of Default shall have occurred and be continuing or would
immediately result therefrom.,

 

(o) so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) both prior and after giving effect
to such repurchase, the Fixed Charge Coverage Ratio (as defined in the GACP
Credit Agreement) is at least 0.25x greater than the then applicable level set
forth in Section 6.08(a) of the GACP Credit Agreement, repurchases of Liberty
Area Development Rights; provided that (i) any such repurchase shall be made at
a purchase price not to exceed four times the net revenue (i.e. the actual
amount received by the area developer from franchise owners related to tax
preparation royalties) for the applicable geographic area covered by such
Liberty Area Development Rights for the most-recent trailing twelve-month
period, (ii) the purchase price for any such repurchase will be paid only from
available cash, Indebtedness incurred in accordance with clause (u) of the
definition of “Permitted Indebtedness” and/or forgiveness of loans and other
advances made by the Liberty Parties to the applicable area developer, and (iii)
the aggregate purchase price for repurchases of Liberty Area Development Rights
shall not exceed $250,000 during any Fiscal Year,

 

- 37 -

 

 

(p) so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) both prior and after giving effect
to such repurchase, the Fixed Charge Coverage Ratio (as defined in the GACP
Credit Agreement) is at least 0.25x greater than the then applicable level set
forth in Section 6.08(a) of the GACP Credit Agreement, repurchases of Liberty
Franchise Rights; provided that (i) any such repurchase shall be made at a
purchase price not to exceed the net tax return preparation revenue for the
applicable franchise included in such Liberty Franchise Rights for the
most-recent trailing twelve-month period, (ii) the purchase price for any such
repurchase will be paid only from available cash, Indebtedness incurred in
accordance with clause (u) of the definition of “Permitted Indebtedness” and/or
forgiveness of loans and other advances made by the Liberty Parties to the
applicable franchisee, and (iii) the aggregate purchase price for repurchases of
Liberty Franchise Rights shall not exceed $250,000 during any Fiscal Year, and

 

(q) loans and advances to franchisees made by the Liberty Parties in the
ordinary course of business and consistent with past practice in connection with
the sale of Liberty Franchise Rights; provided that (i) such loans and advances
shall be evidenced by promissory notes and any such promissory notes with an
individual value or more than $250,000 shall be pledged to the Collateral Agent,
for the benefit of the Secured Parties, in accordance with the Loan Documents
and (ii) the aggregate outstanding principal amount of such loans and advances
made in reliance on this clause (q) shall not exceed $5,000,000 at any time.

 

“Permitted Liens” means:

 

(a) (a) Liens in favor of Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document,

 

(b) (b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made,

 

(c) (c) statutory Liens of landlords, banks (and rights of set off), carriers,
warehousemen, mechanics, repairmen, workmen, and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by Section 303(k) of ERISA), in each case incurred
in the ordinary course of business for amounts not overdue by more than thirty
(30) days or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and reserves required by GAAP have
been made,

 

- 38 -

 

 

(d) (d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, and other types of social
security, or to secure appeal bonds or the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds, and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale, or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof,

 

(e) (e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Loan Parties and their Subsidiaries,

 

(f) (f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder,

 

(g) (g) Liens solely on any cash earnest money deposits made by any Loan Party
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder,

 

(h) (h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business,

 

(i) (i) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

 

(j) (j) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property,

 

(k) (k) non-exclusive licenses of patents, trademarks, and other intellectual
property rights granted by any Loan Party or any of its Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of such Loan Party or any such Subsidiary,

 

(l) (l) Liens in favor of banking or other financial institutions arising as a
matter of law or relating exclusively to Cash Management Services,

 

(m) (m) Liens described in Schedule 6.2,

 

(n) (n) Liens securing Permitted Purchase Money Indebtedness; provided, that any
such Lien shall encumber only the asset subject to such Capital Lease or the
asset acquired with the proceeds of such Indebtedness,

 

- 39 -

 

 

(o) (o) cash collateral in an aggregate amount at any time not exceeding 105%
multiplied the face amount of the Workers Comp L/C, together with any additional
cash collateral (in an aggregate additional amount not exceeding 105% off the
face amount of any replacement Workers Comp L/C) temporarily outstanding for no
longer than ten (10) Business Days (or such later date as Administrative Agent
may approve) during the replacement process of the Workers Comp L/C as permitted
by the definition of Workers Comp L/C,

 

(p) (p) Liens securing the GACP Facility Obligations to the extent permitted to
be incurred pursuant to clause (k) of Permitted Indebtedness; provided that such
Liens are at all times subject to the Intercreditor Agreement,

 

(q) (q) [Reserved],

 

(r) (r) Liens in favor of Credit Card Issuers and Credit Card Processors arising
in the ordinary course of business securing the obligation to pay customary fees
and expenses in connection with credit card arrangements,

 

(s) (s) Liens in respect of any judgments that, individually or in the
aggregate, would not constitute an Event of Default hereunder,

 

(t) (t) possessory Liens in favor of brokers and dealers in connection with the
acquisition or dispositions of Permitted Investments, provided that such liens
(i) attach only to such Investments and (ii) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with Margin
Stock,

 

(u) (u) any interest of, and Liens granted to, consignors in the ordinary course
of business with respect to the consignment of goods to a Loan Party,

 

(v) (v) Liens constituting premium rebates securing financing arrangements with
respect to insurance premiums,

 

(w) (w) Liens existing on property or other assets at the time of its
acquisition or existing on the property or other assets of any Person at the
time such Person becomes a Loan Party, in each case after the Closing Date, and
any modifications, replacements, renewals or extensions thereof; provided that
(A) any such Lien was not created in contemplation of such acquisition or such
Person becoming a Loan Party, (B) any such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and other
than after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time that require or include, pursuant to
their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) any such Lien secures Indebtedness and other obligations are permitted under
clause (g), clause (o) or clause (p) of the “Permitted Indebtedness”
definition;,

 

- 40 -

 

 

(x) (x) Liens on motor vehicles securing Indebtedness permitted by clause (p) of
the definition of “Permitted Indebtedness”; and,

 

(y) (y) other Liens securing obligations in an aggregate principal amount not
exceeding $1,250,000 at any time outstanding., and

 

(z) Liens on real property owned by JTH Court Plaza, LLC located at 2387 Liberty
Way, Virginia Beach, VA 23456, to secure the obligations of the Liberty Parties
under the credit card program referenced in clause (s) of the definition of
“Permitted Indebtedness”.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
(A) Indebtedness (other than the Obligations, but otherwise including Capital
Leases and purchase money Indebtedness), incurred after the Closing Date and at
the time of, or within 180 days after, the acquisition, purchase, lease,
construction, repair, replacement or improvement of any fixed assets for the
purpose of financing all or any part of the acquisition, purchase, lease,
construction, repair, replacement or improvement cost thereof and (B) any
refinancing of any Indebtedness set forth in the immediately preceding clause
(A) (or successive refinancings thereof), in each case, in an aggregate
principal amount outstanding at any one time not in excess of $10,000,000.

 

“Permitted Tax Payments” means distributions or other payments from Lead
Borrower to Global Parent, which will in turn be distributed by Global Parent,
in an amount equal to the amounts required under Sections 4.01(b), 4.01(c) and
4.01(d) of the First Amended and Restated Limited Liability Company Agreement of
Global Parent, dated as of July 10, 2019, as in effect on the date hereof.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Real Property, a report that (a)
conforms to the ASTM Standard Practice for Environmental Site Assessments: Phase
I Environmental Site Assessment Process, E 1527, (b) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Collateral Agent, (c) includes an assessment of asbestos containing materials at
such Real Property, and (d) is accompanied by an estimate of the reasonable
worst case cost of investigating and remediating any Hazardous Materials
activity identified in the Phase I Report as giving rise to an actual or
potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Action.

 

“Principal Office” means, the Administrative Agent’s “Principal Office” as set
forth on Appendix B or such other office as such Person may from time to time
designate in writing to Borrower and each Lender.

 

“Pro Rata Share” means (a) with respect to all payments, computations, and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (i) the Term Loan Exposure of that Lender, by (ii) the aggregate Term
Loan Exposure of all Lenders, and (b) for all other purposes with respect to
each Lender, the percentage obtained by dividing (i) an amount equal to the sum
of the Term Loan Exposure of that Lender, by (ii) an amount equal to the sum of
the aggregate Term Loan Exposure of all Lenders.

 

“Projections” has the meaning specified in Section 4.08.

 

- 41 -

 

 

“Protective Advances” has the meaning specified in Section 2.03.

 

“Qualified Capital Stock” means and refers to any Capital Stock issued by Global
Parent or Lead Borrower (and not by any other Person) that is not Disqualified
Capital Stock.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, which such
Deposit Account or Securities Account is subject to a Control Agreement (subject
to the timing requirements set forth in Section 6.17) and is maintained by a
branch office of the bank or securities intermediary located within the United
States.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold, or otherwise) then owned by any Loan Party in any real property.

 

“Real Property” means any real property (including all buildings, fixtures, or
other improvements located thereon) now, hereafter, or heretofore owned or
leased by any Loan Party or any of their respective predecessors or Affiliates.

 

“Refranchising Activity” means the sale of any retail locations owned or
operated by a Loan Party to franchisee(s) to be owned and operated by such
franchisee(s), with such franchisee(s) to provide royalties to a Loan Party in
connection with the operation of such retail locations.

 

“Register” has the meaning specified in Section 2.06(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reinvestment Amounts” has the meaning specified in Section 2.13(a).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Rental Agreements” means each rental agreements entered into by a Loan Party
with a customer of such Loan Party

 

“Replacement Lender” has the meaning specified in Section 2.22.

 

“Reports” has the meaning specified in Section 9.11(a).

 

“Required Lenders” means, as of any date of determination, Lenders whose Pro
Rata Shares aggregate to at least 50.1%.

 

- 42 -

 

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

“Reserves” means, (1) without duplication of any other Reserves or items that
are otherwise addressed or excluded through eligibility criteria or the
definition of “Borrowing Base” or “Net Orderly Liquidation Value”, such reserves
as Administrative Agent from time to time determines in its Permitted Discretion
as being appropriate (a) to reflect the impediments to Agents’ ability to
realize upon the Collateral, (b) to reflect claims and liabilities that
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base, or (d) to reflect that a Default or an Event of Default then exists;
provided that, without limiting the generality of the foregoing, such Reserves
may include, in Administrative Agent’s Permitted Discretion, (but are not
limited to) reserves based on: (i) rent; (ii) customs duties, and other costs to
release Inventory which is being imported into the United States; (iii)
outstanding Taxes and other governmental charges, including, without limitation,
ad valorem, real estate, personal property, sales, claims of the PBGC and other
Taxes which may have priority over the interests of Agents in the Collateral;
(iv) the aggregate remaining value at such time of outstanding merchandise
credits of the Loan Parties, (v) deposits made by customers with respect to the
purchase of goods or the performance of services and layaway obligations of the
Loan Parties, (vi) reserves for reasonably anticipated changes in the Net
Orderly Liquidation Value of Eligible Inventory and Eligible Rental Agreements
between appraisals, (vii) warehousemen’s or bailee’s charges and other Permitted
Liens which may have priority over the interests of Agents in the Collateral,
(viii) commissions and other amounts due to Third Party Franchisees, (ix)
rebates, discounts, warranty claims and returns, and (x) reserves as
Administrative Agent from time to time determines in its Permitted Discretion as
being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding, and (2) such reserves as may be established from time
to time by Administrative Agent in its Permitted Discretion, without duplication
of any other Reserves or items that are otherwise addressed or excluded through
eligibility criteria or the definition of “Borrowing Base” or “Net Orderly
Liquidation Value”, with respect to the determination of the (a) saleability, at
retail, of the Eligible Inventory, which reflect such other factors as affect
the market value of the Eligible Inventory or which reflect claims and
liabilities that Administrative Agent determines will need to be satisfied in
connection with the realization upon the Inventory and (b) collectibility, of
the Eligible Rental Agreements, which reflect claims and liabilities that
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Eligible Rental Agreements; provided that, without limiting
the generality of the foregoing, such Reserves under this clause (2) may, in
Administrative Agent’s Permitted Discretion, include (but are not limited to)
reserves based on: (I) obsolescence; (II) seasonality; (III) Inventory which has
been lost, misplaced, stolen, or is otherwise unaccounted for; (IV) Imbalance;
(V) change in Inventory character; (VI) change in Inventory composition; (VII)
change in Inventory mix; (VIII) mark-downs (both permanent and point of sale);
(IX) retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events and (X) discounts, reductions and other
adjustments of amounts due under Rental Agreements consistent with the treatment
provided for in the most recently delivered Borrowing Base Certificate or the
most recent Rental Agreement Portfolio appraisal received by the Administrative
Agent.

 

- 43 -

 

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Lead
Borrower or Global Parent now or hereafter outstanding, except a dividend
payable solely in shares of that class of Capital Stock to the holders of that
class, (b) any redemption, retirement, sinking fund or similar payment,
purchase, or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of Global Parent or any of its Subsidiaries (for the
avoidance of doubt, this includes the Excluded Entities), (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options, or
other rights to acquire shares of any class of Capital Stock of Global Parent or
any of its Subsidiaries (for the avoidance of doubt, this includes the Excluded
Entities), (d) management or similar fees (and related expenses) payable to any
Permitted Holder or any of its Affiliates or any other Affiliates of any Loan
Party, and (e) any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including in
substance or legal defeasance), sinking fund, or similar payment with respect
to, any subordinated Indebtedness (excluding, to the extent considered
subordinated, the GACP Facility Obligations), in each case, whether such
dividend, distribution or other payment is made in cash or other assets.

 

“Revolution Holdings” means Franchise Group Intermediate R, LLC, a Delaware
limited liability company.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time, (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC or any
other Sanctions-related list maintained by any relevant Sanctions authority,
(b) a Person or legal entity that is a target of Sanctions, (c) any Person
operating, organized, or resident in a country that is a Sanctioned Entity, or
(d) any Person directly or indirectly owned or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic, trade, financial, or other sanctions laws, regulations, or embargoes
imposed, administered, or enforced from time to time by: (a) the United States
of America, including, without limitation, those administered by OFAC or the
U.S. Department of State, (b) the United Nations Security Council, or (c) any
other governmental authority in any jurisdiction in which any Loan Party or any
of their respective Subsidiaries is located or doing business.

 

“Sears Credit Agreement” means that certain Credit Agreement, dated as of
October 23, 2019, among Sears Top Parent, certain of its subsidiaries as
guarantors, the other parties party thereto and Guggenheim Credit Services, LLC,
a Delaware limited liability company, as administrative agent, as amended,
restated, supplemented, or otherwise modified from time to time.

 

“Sears Top Parent” means Franchise Group Intermediate S, LLC, a Delaware limited
liability company.

 

“Secured Parties” means the Agents and Lenders.

 

- 44 -

 

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated, or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase, or acquire, any of the foregoing.

 

“Securities Account” means a securities account (as defined in the UCC).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means thethat certain Amended and Restated ABL Security
Agreement executed by the Loan Parties in favor of the Collateral Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit G, as it
may be amended, supplemented, or otherwise modified from time to time.

 

“Solvent” means, with respect to the Global Parent, the Lead Borrower and its
Subsidiaries (on a consolidated basis), that as of the date of determination,
both (a)(i) the sum of the debt (including contingent liabilities) of Global
Parent, the Lead Borrower and its Subsidiaries (on a consolidated basis) does
not exceed the present fair saleable value of the present assets of the Loan
Parties (on a consolidated basis), (ii) the capital of Global Parent, the Lead
Borrower and its Subsidiaries (on a consolidated basis) is not unreasonably
small in relation to its business as contemplated on the date of determination,
and (iii) Global Parent, the Lead Borrower and its Subsidiaries (on a
consolidated basis) have not incurred and do not intend to incur, or believe
(nor should they reasonably believe) that they will incur, debts beyond their
ability to pay such debts as they become due (whether at maturity or otherwise),
and (b) Global Parent, the Lead Borrower and its Subsidiaries (on a consolidated
basis) are “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

“Specified Acquisition Agreement Representations” means such of the
representations made by, or with respect to, AFGI in the Acquisition Agreement,
but only to the extent that Ultimate Parent (or its applicable affiliate) has a
right (taking into account any applicable cure provisions) not to consummate the
transactions contemplated by the Acquisition Agreement or to terminate its (or
its applicable affiliate’s) obligations under the Acquisition Agreement, in each
case, as a result of a breach of such representations and warranties that are
material to the interests of the Lenders.

 

“Specified Event of Default” means an Event of Default described under Section
8.01(a), (c) (solely with respect to Section 5.01(a), (b), (c) and (d) and
Section 6.08), (f) or (g); provided, that, solely for purposes of Section 9.05,
Section 10.06, and the definition of “Eligible Assignee”, any Event of Default
pursuant to Section 8.01(c) shall constitute a Specified Event of Default only
if such Event of Default occurs in (x) two consecutive Fiscal Quarters or (y)
two Fiscal Quarters in any four-Fiscal Quarter period. For the avoidance of
doubt, the immediately preceding proviso shall not apply for purposes of
determining whether default interest applies pursuant to Section 2.09.

 

- 45 -

 

 

“Specified Representations” means the representations and warranties set forth
in Sections 4.01(a), 4.01(b) (solely with respect to power and authority to
enter into the Loan Documents and to carry out the transactions contemplated
thereby), 4.03, 4.04(f) (solely as it relates to the borrowing of the Term Loan,
the guaranteeing of the Obligation under the Loan Documents, performance of the
Loan Documents, and the granting of security interests in the Collateral), 4.06,
4.16 (as to clause (a) thereof, solely with respect to the Investment Company
Act of 1940), 4.17, 4.21, 4.31, 4.32, 4.33, and 4.35.

 

“Stated Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture, or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees, or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction, or withholding (including backup withholding) imposed, levied,
collected, withheld, or assessed by any Governmental Authority and all interest,
penalties and additions to tax with respect thereto.

 

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.01(a).

 

“Term Loan Commitment” means the Commitment of a Lender to make or otherwise
fund a Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment is
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. As of
the Closing Date, the aggregate amount of the Term Loan Commitments is
$100,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan of such Lender;
provided, that at any time prior to the making of the Term Loan, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Term Loan Commitment.

 

“Term Notes” means a promissory note in the form of Exhibit J.

 

“Terminated Lender” has the meaning specified in Section 2.22.

 

“Third Amendment” means that certain Joinder and Amendment Number Three to ABL
Credit Agreement, dated as of May 1, 2020 by and among Liberty Parties, Global
Parent, Lead Borrower, each other Person identified as a “Borrower” on the
signature pages thereof, Administrative Agent and the Lenders party thereto.

 

“Third Amendment Effective Date” means May 1, 2020.

 

- 46 -

 

 

“Third Party Franchisee Eligibility Requirements” means, collectively, each of
the following:

 

(a) (a)  The applicable Loan Party has executed an agreement with the applicable
Third Party Franchisee,  to operate a franchise under one of the Brands as
listed on Schedule 7.1 hereto, or any subsequent rebranding of such franchise,
at a location owned or leased and operated by such Third Party Franchisee,
substantially on the standard form agreements containing terms and conditions
established by the Loan Parties from time to time and, with respect to any
agreement executed or renewed or extended after the Maturity Date, to include
(A) an acknowledgement from such Third Party Franchisee that the Loan Parties,
or Collateral Agent, acting on behalf of the Loan Parties, are authorized to
transfer proceeds of the Inventory consigned by such Loan Party to such Third
Party Franchisee from the bank account maintained by such Third Party Franchisee
to an account in the name of a Loan Party, and (B) an acknowledgement by the
Third Party Franchisee that the applicable Loan Party has granted a Lien to
Collateral Agent on the Inventory consigned by such Loan Party to the Third
Party Franchisee and an agreement by the Third Party Franchisee to reasonably
cooperate with the Collateral Agent in the event of the exercise by the
Collateral Agent of its rights and remedies with respect to such Lien;

 

(b) (b) The applicable Loan Party has provided Collateral Agent with evidence
that such Loan Party has filed appropriate UCC financing statements against the
applicable Third Party Franchisee evidencing the consignment arrangement between
such Loan Party and the applicable Third Party Franchisee with respect to the
Inventory consigned by the such Loan Party to the applicable Third Party
Franchisee, and has taken all other action required under applicable
Requirements of Law to obtain a valid, first priority perfected security
interest in such Inventory (including, without limitation, providing
notification to other secured parties of the applicable Third Party Franchisee
as required by the UCC);

 

(c) (c) If requested by the Collateral Agent, the applicable Loan Party has
provided the Collateral Agent with an assignment of the UCC financing statements
set forth in clause (b) above;

 

(d) (d) The applicable Loan Party has complied with all representations,
warranties and covenants set forth herein and in the other Loan Documents
relating to federal and state franchise and other regulatory Requirements of Law
in connection with the operation of the a franchise under one of the Brands as
listed on Schedule 7.1 (or any subsequent rebranding of such franchises) by the
applicable Third Party Franchisee; and

 

(e) (e) The agreements between the applicable Loan Party and the applicable
Third Party Franchisee provide that all amounts owed by such Third Party
Franchisee to such Loan Party shall be swept at least daily into an account of a
Loan Party which is subject to a Control Agreement.

 

For the purposes of paragraph (a) above, “reasonably cooperate with the
Collateral Agent” means that the Third Party Franchisee will, at the Collateral
Agent’s expense, (i) give the Collateral Agent and its representatives access
during normal business hours to all Inventory consigned by the applicable Loan
Party to the Third Party Franchisee, (ii) permit the Collateral Agent and its
representatives to take possession and control of the Inventory consigned by the
applicable Loan Party to the Third Party Franchisee, and to remove the Inventory
from the premises of the Third Party Franchisee, (iii) to the extent not
prohibited by applicable location occupancy agreements (such as leases), conduct
“going out of business sales” and engage in similar activities with respect to
the Inventory consigned by the applicable Loan Party to the Third Party
Franchisee, and (iv) take all other commercially reasonable actions with respect
to the Inventory consigned by the applicable Loan Party to the Third Party
Franchisee that, upon Collateral Agent’s request, may be reasonably necessary to
permit Collateral Agent to exercise all of its rights and remedies with respect
to the Lien on the Inventory consigned by such Loan Party to the Third Party
Franchisee.

 

- 47 -

 

 

“Third Party Franchisees” means, as of the Closing Date (or, with respect to the
Liberty Parties, as of the Third Amendment Effective Date), the individuals and
entities listed in Schedule 1.1 as “third party franchisees”, and thereafter,
any additional individual or entity that meets the Third Party Franchisee
Eligibility Requirements.

 

“Trade Announcements” has the meaning specified in Section 10.17.

 

“Transaction Costs” means the fees, costs, and expenses payable by the Loan
Parties in connection with the transactions contemplated by the Loan Documents,
the Acquisition Agreement, and the repayment of Existing Indebtedness.

 

“Transactions” means the transactions contemplated by the Acquisition Agreement,
and the Loan Documents, including without limitation, (i) the consummation of
the Acquisition, (ii) the execution and delivery of the Loan Documents, the
creation of the Liens pursuant to the Collateral Documents and the initial
borrowing of the Term Loan on the Closing Date, (iii) the repayment of Existing
Indebtedness, and (iv) the payment of Transaction Costs.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Ultimate Parent” means Franchise Group, Inc., a Delaware corporation.

 

“Vitamin Holdings” means Valor Acquisition, LLC, a Delaware limited liability
company.

 

“Vitamin Intermediate Parent” means Franchise Group Newco V, LLC, a Delaware
limited liability company.

 

“Vitamin Top Parent” means Franchise Group Intermediate V, LLC, a Delaware
limited liability company.

 

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or other nominal
issuance in order to comply with local laws) is at the time owned by such person
and/or one or more Wholly Owned Subsidiaries of such person, and (b) any
partnership, association, joint venture, limited liability company, or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% equity interest at such time. Notwithstanding the foregoing,
Liberty/Revolution Top Parent shall be deemed a Wholly Owned Subsidiary of the
Borrower so long as the only equity interests of Liberty/Revolution Top Parent
that are not owned by the Borrower (or another Wholly Owned Subsidiary of the
Borrower) are the Equity Grant.

 

- 48 -

 

 

“Workers Comp L/C” means letter of credit number 68087802 issued on October 25,
2012 (as amended or replaced by a new or additional letter of credit from time
to time) by Bank of America, N.A. for the benefit of ACE American Insurance
Company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02 Accounting and Other Terms.

 

(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, that if Lead Borrower notifies Administrative
Agent that Lead Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if
Administrative Agent notifies Lead Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Administrative Agent and Lead Borrower agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of Lenders and Lead Borrower after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Notwithstanding anything to the contrary contained herein,
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

 

(b) Any terms used in this Agreement that are defined in the UCC shall be
construed and defined as set forth in the UCC as in effect from time to time in
the State of New York unless otherwise defined herein; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern.

 

(c) All terms used in this Agreement which are defined in Article 8 or Article 9
of the UCC as in effect from time to time in the State of New York and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein; provided, that terms used herein which are defined in the UCC as in
effect in the State of New York on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Collateral Agent may otherwise determine.

 

- 49 -

 

 

Section 1.03 Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations or Guaranteed Obligations shall mean (a) the payment or
repayment in full in immediately available funds of (i) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of the Exit Fee, (ii) all costs, expenses, or indemnities
payable pursuant to Section 10.02 or 10.03 of this Agreement that have accrued
and are unpaid regardless of whether demand has been made therefor, and
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document and are unpaid, (b) the receipt by Collateral Agent of cash collateral
in order to secure any other contingent Obligations for which a claim or demand
for payment has been made on or prior to such time or in respect of matters or
circumstances known to an Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys’
fees and legal expenses), such cash collateral to be in such amount as Agents
reasonably determine is appropriate to secure such contingent Obligations,
(c) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (other than contingent reimbursement and indemnification
obligations for which a claim has not been asserted), and (d) the termination of
all of the Commitments of Lenders. Notwithstanding anything in the Agreement to
the contrary, (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (z) all requests, rules, guidelines, or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign regulatory authorities
shall, in each case, be deemed to be enacted, adopted, issued, phased in, or
effective after the date of this Agreement regardless of the date enacted,
adopted, issued, phased in, or effective.

 

Section 1.04 Time References. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including;” provided, that with respect to computation of fees or
interest payable to any Agent or any Lender, such period shall in any event
consist of at least one full day.

 

Section 1.05 Effect of Benchmark Transition Event.

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Administrative Agent and Lead Borrower
may amend this Agreement to replace the Adjusted LIBOR Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after
Administrative Agent has posted such proposed amendment to all Lenders and Lead
Borrower so long as Administrative Agent has not received, by such time, written
notice of objection to such amendment from Collateral Agent or Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that the Lenders comprising
the Required Lenders have delivered to Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the Adjusted
LIBOR Rate with a Benchmark Replacement pursuant to this Section 1.05 will occur
prior to the applicable Benchmark Transition Start Date.

 

- 50 -

 

 

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

(c) Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Lead Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this Section
1.05, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 1.05.

 

(d) Benchmark Unavailability Period. Upon Lead Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, Lead Borrower may revoke
any request for a borrowing of LIBOR Rate Loans, conversion to or continuation
of LIBOR Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, Lead Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Alternate Base Rate based upon the Adjusted LIBOR Rate will not be used in
any determination of the Alternate Base Rate.

 

(e) Certain Defined Terms. As used in this Section 1.05:

 

(i) “Benchmark Replacement” means the sum of: (A) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Lead Borrower giving due consideration to (x) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (y) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Adjusted LIBOR Rate for
U.S. dollar-denominated syndicated credit facilities and (B) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

(ii) “Benchmark Replacement Adjustment” means, with respect to any replacement
of the Adjusted LIBOR Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by Administrative Agent and Lead Borrower giving
due consideration to (A) any selection or recommendation of a spread adjustment,
or method for calculating or determining such spread adjustment, for the
replacement of the Adjusted LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (B) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Adjusted LIBOR Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 

- 51 -

 

 

(iii) “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if any Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if any Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

(iv) “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the Adjusted LIBOR Rate:

 

(A) in the case of clause (A) or (B) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

 

(B) in the case of clause (C) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

(v) “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(A) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

 

(B) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

 

(C) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

(vi) “Benchmark Transition Start Date” means (A) in the case of a Benchmark
Transition Event, the earlier of (x) the applicable Benchmark Replacement Date
and (y) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (B) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by notice to Lead Borrower,
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

- 52 -

 

 

(vii) “Benchmark Unavailability Period” means, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
Adjusted LIBOR Rate (or the LIBOR Rate component thereof) and solely to the
extent that the Adjusted LIBOR Rate has not been replaced with a Benchmark
Replacement, the period (A) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Adjusted LIBOR Rate for all purposes hereunder in accordance with
Section 1.05 and (B) ending at the time that a Benchmark Replacement has
replaced the Adjusted LIBOR Rate for all purposes hereunder pursuant to Section
1.05.

 

(viii) “Early Opt-in Election” means the occurrence of:

 

(A) (x) a determination by Administrative Agent or (y) a notification by the
Required Lenders to Administrative Agent (with a copy to Lead Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Section 1.05 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the Adjusted LIBOR
Rate, and

 

(B) (x) the election by Administrative Agent or (y) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to
Lead Borrower and the Lenders or by the Required Lenders of written notice of
such election to Administrative Agent.

 

(ix) “Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

 

(x) “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

(xi) “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

(xii) “Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.

 

(xiii) “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

- 53 -

 

 

Section 1.06 Fiscal Periods. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to a fiscal month,
Fiscal Quarter or Fiscal Year ending on a certain date shall be deemed to refer
to the fiscal month, Fiscal Quarter or Fiscal Year, respectively, ending on or
closest to such date; provided that this Section 1.06 shall not apply to any
references to fiscal months, fiscal quarters or fiscal years that are expressly
stated to relate to any Person other than a Loan Party.

 

ARTICLE II

LOANS

 

Section 2.01 Term Loans.

 

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan to Lead Borrower for
the account of the Borrowers or to any other Borrower designated by the Lead
Borrower in an amount equal to such Lender’s Term Loan Commitment.

 

Lead Borrower may only request one borrowing under the Term Loan Commitment
which shall be on the Closing Date. Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Section 2.12, all amounts owed hereunder with respect to the Term
Loan shall be paid in full no later than the Maturity Date. Each Lender’s Term
Loan Commitment shall terminate immediately and without further action on the
Closing Date after giving effect to the funding of such Lender’s Term Loan
Commitment on such date.

 

(b) Borrowing Mechanics for Term Loans.

 

(i) Lead Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (A) if such Funding Notice requests a LIBOR Rate Loan,
three (3) Business Days prior to the Closing Date or (B) if such Funding Notice
requests a Base Rate Loan, two (2) Business Days prior to the Closing Date, or,
in each case, such later date as Administrative Agent may agree. Except as
otherwise provided herein, a Funding Notice for a Term Loan that is a LIBOR Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Lead Borrower shall be bound to make a borrowing in accordance
therewith. Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
Administrative Agent and Lenders (A) may act without liability upon the basis of
written, facsimile, or telephonic notice believed by Administrative Agent in
good faith to be from Lead Borrower (or from any Authorized Officer thereof
designated in writing purportedly from Lead Borrower to Administrative Agent),
(B) shall be entitled to rely conclusively on any Authorized Officer’s authority
to request a Term Loan on behalf of Lead Borrower until Administrative Agent
receives written notice to the contrary, and (C) shall have no duty to verify
the authenticity of the signature appearing on any written Funding Notice.

 

(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than noon (New York time) on the Closing Date, by wire transfer of same
day funds in Dollars, at Administrative Agent’s Principal Office (as identified
on Appendix B). Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Lead Borrower by the close of business on the Closing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be credited (A) in the
case of Loans made on the Closing Date, in accordance with the provisions of the
Flow of Funds Agreement or (B) after the Closing Date, to the account of Lead
Borrower at Administrative Agent’s Principal Office or to such other account as
may be designated in writing to Administrative Agent by Lead Borrower.

 

- 54 -

 

 

Section 2.02 [Reserved].

 

Section 2.03 Protective Advances. Subject to the limitations set forth below,
and whether or not an Event of Default or a Default shall have occurred and be
continuing, each Agent is authorized by the Loan Parties and Lenders, from time
to time in such Agent’s sole discretion (but such Agent shall have absolutely no
obligation to), to make disbursements or advances to the Loan Parties, which
such Agent, in its sole discretion, deems necessary or desirable (a) to preserve
or protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(c) to pay any other amount chargeable to, or required to be paid by, the Loan
Parties pursuant to the terms of this Agreement and the other Loan Documents,
including, without limitation, payments of principal, interest, fees, and
reimbursable expenses (any of such Loans are in this clause (c) referred to as
“Protective Advances”). Protective Advances may be made even if the conditions
precedent set forth in Article III have not been satisfied. The interest rate on
all Protective Advances shall be at the Alternate Base Rate plus the Applicable
Margin. Protective Advances shall not exceed $5,000,000 in the aggregate at any
time without the prior written consent of Required Lenders. Each Protective
Advance shall be secured by the Liens in favor of Collateral Agent in and to the
Collateral and shall constitute Obligations hereunder. The Protective Advances
shall constitute Obligations hereunder which may be charged to the Loan Account
in accordance with Section 2.15(f). Borrower shall pay the unpaid principal
amount and all unpaid and accrued interest of each Protective Advance on the
earlier of the Maturity Date and the date that is three (3) Business Days
following the date on which demand for payment is made by the applicable Agent.
The applicable Agent shall notify each Lender and Lead Borrower in writing of
each such Protective Advance, which notice shall include a description of the
purpose of such Protective Advance. Without limitation to its obligations
pursuant to Section 9.06, each Lender agrees that it shall make available to the
applicable Agent, upon such Agent’s demand, in Dollars in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Protective
Advance. If such funds are not made available to the applicable Agent by such
Lender, such Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the applicable Agent, at the
Federal Funds Effective Rate for three (3) Business Days and thereafter at the
Alternate Base Rate.

 

Section 2.04 Pro Rata Shares; Availability of Funds.

 

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder, nor shall any Term Loan
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder.

 

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the Closing Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
the Closing Date, Administrative Agent may assume that such Lender has made such
amount available to Administrative Agent on the Closing Date, and Administrative
Agent may, with the consent of the Required Lenders, but shall not be obligated
to, make available to Lead Borrower a corresponding amount on the Closing Date.
If such corresponding amount is not in fact made available to Administrative
Agent by such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from the Closing Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three (3) Business Days and thereafter at
the Alternate Base Rate. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Lead Borrower, and Lead Borrower shall immediately pay
such corresponding amount to Administrative Agent together with interest
thereon, for each day from the Closing Date until the date such amount is paid
to Administrative Agent, at the rate payable hereunder for Base Rate Loans for
such Loans. Nothing in this Section 2.04(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments hereunder or to
prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

- 55 -

 

 

Section 2.05 Use of Proceeds. The proceeds of the Term Loans made on the Closing
Date shall be applied by the Loan Parties (i) to consummate the Transactions
(including, without limitation, to pay the Transaction Costs), (ii) to repay the
Existing Indebtedness, and/or (iii) for general corporate purposes. No portion
of the proceeds of any Credit Extension shall be used in any manner that causes
or could reasonably be expected to cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U, or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

 

Section 2.06 Evidence of Debt; Register; Lenders’ Books and Records; Term Notes.

 

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrowers to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrowers, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
Borrowers’ Obligations in respect of any applicable Loans; provided further,
that in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
principal amount of the Loans (and stated interest therein) of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Borrower at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record in the Register the Loans, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on the Borrowers and each
Lender, absent manifest error; provided, that failure to make any such
recordation, or any error in such recordation, shall not affect Borrowers’
Obligations in respect of any Loan. Each Borrower hereby designates the entity
serving as Administrative Agent to serve as each Borrower’s non-fiduciary agent
solely for purposes of maintaining the Register as provided in this
Section 2.06, and Borrower hereby agrees that, to the extent such entity serves
in such capacity, the entity serving as Administrative Agent and its officers,
directors, employees, agents, and affiliates shall constitute “Indemnitees.”

 

(c) Term Notes. If so requested by any Lender by written notice to Lead Borrower
(with a copy to Administrative Agent) at least two (2) Business Days prior to
the Closing Date, or at any time thereafter, each Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.06) on the Closing Date or promptly thereafter (or, if such notice is
delivered after the Closing Date, promptly after Lead Borrower’s receipt of such
notice) a Term Note.

 

- 56 -

 

 

Section 2.07 Interest.

 

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

 

(i) if a Base Rate Loan, at the Alternate Base Rate plus the Applicable Margin.

 

(ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin.

 

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Rate Loan, shall be selected by
Lead Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

 

(c) In connection with LIBOR Rate Loans there shall be no more than five
Interest Periods outstanding at any time. In the event Lead Borrower fails to
specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR
Rate Loan) will be automatically converted into a Base Rate Loan on the last day
of the then current Interest Period for such Loan (or if outstanding as a Base
Rate Loan will remain as, or (if not then outstanding) will be made as, a Base
Rate Loan). In the event Lead Borrower fails to specify an Interest Period for
any LIBOR Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, Lead Borrower shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive, and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof to Lead Borrower and each Lender.

 

(d) Interest payable pursuant to Section 2.07(a) shall be computed on the basis
of a 360-day year and actual days elapsed, other than for Base Rate Loans which
shall be calculated on the basis of a 365-day or 366-day year, as applicable,
and actual days elapsed. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan, the date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided, that if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.

 

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in cash and in arrears on and to (i) each Interest Payment Date applicable to
that Loan, (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid, and (iii) at
maturity, including final maturity.

 

- 57 -

 

 

(f) At any time that an Event of Default has occurred and is continuing, at the
written election of any Agent or the Required Lenders, Lead Borrower no longer
shall have the option to request that any portion of the Term Loan bear interest
at a rate based upon the Adjusted LIBOR Rate.

 

Section 2.08 Conversion/Continuation.

 

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Lead Borrower shall have the option:

 

(i) to convert at any time all or any part of any Term Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, that a LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such LIBOR Rate
Loan unless the Loan Parties pay all amounts due under Section 2.17 in
connection with any such conversion, or

 

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a LIBOR Rate Loan.

 

(b) Lead Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than noon (New York time) at least two Business
Days in advance of the proposed conversion date (in the case of a conversion to
a Base Rate Loan) and at least three (3) Business Days in advance of the
proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Lead Borrower shall be
bound to effect a conversion or continuation in accordance therewith.

 

Section 2.09 Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), payable on demand at a rate that is 2.00% per annum
in excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided, that in the case of LIBOR Rate Loans,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective, such LIBOR Rate Loans shall thereupon
become Base Rate Loans and shall thereafter bear interest payable upon demand at
a rate which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.09 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of any Agent or any Lender.

 

- 58 -

 

 

Section 2.10 Fees.

 

(a) Fee Letter. Without duplication of any other fees set forth in this
Section 2.10, the Borrowers agree to pay to Administrative Agent, for the
respective accounts of those Persons entitled thereto under the Fee Letter, all
fees payable by it in the Fee Letter in the amounts and at the times specified
therein. The Fee Letter shall survive the termination of this Agreement until
all Obligations are paid in full (other than contingent reimbursement and
indemnification obligations for which a claim has not been asserted)

 

(b) Exit Fees. (i) If all or any part of the principal balance of any Loan is
paid in whole or in part for any reason on or after the Stated Maturity Date
(whether voluntary or mandatory, and whether before or after acceleration of the
Obligations or the commencement of any Insolvency Proceeding, but in any event
including any such prepayment in connection with (I) a Change of Control, (II)
an acceleration of the Obligations as a result of the occurrence of an Event of
Default, (III) foreclosure and sale of, or collection of, the Collateral, (IV)
sale of the Collateral in any Insolvency Proceeding, (V) the restructure,
reorganization, or compromise of the Obligations by the confirmation of a plan
of reorganization or any other plan of compromise, restructure, or arrangement
in any Insolvency Proceeding, or (VI) the termination of this Agreement for any
reason), Borrowers shall pay to Administrative Agent, for the benefit of all
Lenders entitled to a portion of such prepayment or repayment, as liquidated
damages and compensation for the costs of being prepared to make funds available
hereunder with respect to the Loans, an exit fee (the “Exit Fee”) equal to the
amount of such prepayment or repayment multiplied by the applicable Exit Fee
Percentage as of the date of such prepayment or repayment. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that any
Non-Consenting Lender is replaced pursuant to Section 2.22 on or after the
Stated Maturity Date due to such Lender’s failure to approve a consent, waiver,
or amendment, such Non-Consenting Lender shall be entitled to receive the Exit
Fee in connection with such replacement in the amount that would have been
payable in respect of the Term Loans of such Non-Consenting Lender under this
clause (b)(i) had such Term Loans been the subject of a voluntary prepayment at
such time; provided, that after any such payment of the Exit Fee to such
Non-Consenting Lender pursuant to this sentence, the Exit Fee with respect to
that portion of the Term Loans shall be deemed fully satisfied, and
notwithstanding anything to the contrary in this clause (b), the Borrowers shall
not be required to pay any additional Exit Fee on or after such date with
respect to that portion of the Term Loans.

 

(c) (ii) Without limiting the generality of the foregoing, it is understood and
agreed that if the Obligations are accelerated on or after the Stated Maturity
Date for any reason, including because of default, the commencement of any
Insolvency Proceeding or other proceeding pursuant to any applicable debtor
relief laws, sale, disposition, or encumbrance (including that by operation of
law or otherwise), the Exit Fee, determined as of the date of acceleration, will
also be due and payable as though said Obligations were voluntarily prepaid as
of such date and shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Lender’s
lost profits as a result thereof. The Exit Fee payable in accordance with the
immediately preceding sentence shall be presumed to be the liquidated damages
sustained by each Lender as the result of the early termination, and Borrowers
agree that it is reasonable under the circumstances. The Exit Fee shall also be
payable in the event the Obligations (and/or this Agreement or the Notes
evidencing the Obligations) are satisfied or released on or after the Stated
Maturity Date by foreclosure (whether by power of judicial proceeding), deed in
lieu of foreclosure, or by any other means. BORROWERS EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING EXIT FEE IN CONNECTION WITH ANY SUCH
ACCELERATION. The Borrowers expressly agree that: (A) the Exit Fee is reasonable
and is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel, (B) the Exit Fee shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(C) there has been a course of conduct between Lenders and Borrowers giving
specific consideration in this transaction for such agreement to pay the Exit
Fee, and (D) Borrowers shall be estopped hereafter from claiming differently
than as agreed to in this paragraph. The Borrowers expressly acknowledges that
its agreement to pay the Exit Fee as herein described is a material inducement
to the Lenders to provide the Commitments and make the Loans.

 

- 59 -

 

 

Section 2.11 [Reserved].

 

Section 2.12 Voluntary Prepayments.

 

(a) Voluntary Prepayments.

 

(i) Any time and from time to time after the Closing Date:

 

(A) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $100,000 in excess of that amount (or such lesser
amount outstanding), and

 

(B) with respect to LIBOR Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(c)) in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount (or such lesser amount
outstanding).

 

(ii) All such prepayments shall be made:

 

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans, and

 

(B) upon not less than three (3) Business Days’ prior written notice in the case
of LIBOR Rate Loans, in each case given to Administrative Agent by 10:00 a.m.
(New York time) on the date required (and Administrative Agent will promptly
transmit such notice for Term Loans to each Lender). Upon the giving of any such
notice, unless such notice is expressly conditioned on the occurrence of another
transaction, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.14(a).

 

Section 2.13 Mandatory Prepayments.

 

(a) Asset Sales. No later than the fifth Business Day following the date of
receipt by any Loan Party or any of its Subsidiaries of any Net Proceeds from
Asset Sales (other than any Asset Sale of the type described in Section 6.09(a)
through Section 6.09(d) or Section 6.09(f) through Section 6.09(n)), Lead
Borrower shall prepay the Loans as set forth in Section 2.14(a) in an aggregate
amount equal to such Net Proceeds; provided, that, so long as (i) no Default or
Event of Default shall have occurred and be continuing as of the date of such
Asset Sale, (ii) Lead Borrower has delivered Administrative Agent prior written
notice of Lead Borrower’s intention to apply such monies (the “Reinvestment
Amounts”) to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of the Loan Parties or their Subsidiaries
reinvested within twelve (12) months (or within eighteen (18) months following
receipt thereof if a contractual commitment to reinvest is entered into within
twelve (12) months following receipt thereof), following the date of such Asset
Sale, (iii) the monies are held in a Deposit Account in which Collateral Agent
has a perfected first-priority security interest, and (iv) the Loan Parties and
their Subsidiaries complete such replacement, purchase, or construction within
12 months after the initial receipt of such monies (or within eighteen (18)
months following receipt thereof if a contractual commitment to reinvest is
entered into within twelve (12) months following receipt thereof), the Loan
Parties and their Subsidiaries shall have the option to apply such monies, in an
aggregate amount not to exceed $1,250,000 in any Fiscal Year, so long as no
Default or Event of Default shall have occurred and be continuing, to the costs
of replacement of the assets that are the subject of such sale or disposition or
the costs of purchase or construction of other assets useful in the business of
the Loan Parties and their Subsidiaries unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the cash collateral account shall be paid to Administrative Agent and applied in
accordance with Section 2.14(a); provided further that, notwithstanding the
foregoing proviso all Net Proceeds from Refranchising Activity, any disposition
of any of the Existing Businesses or a majority of the Capital Stock of any of
the Existing Businesses or any store liquidation shall be applied in accordance
with Section 2.14(a). Nothing contained in this Section 2.13(a) shall permit the
Loan Parties or any of their Subsidiaries (other than the Excluded Entities) to
sell or otherwise dispose of any assets other than in accordance with
Section 6.09.

 

- 60 -

 

 

(b) Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by any Loan Party or any of its Subsidiaries, or
Collateral Agent as lender loss payee, of any Net Proceeds from insurance or any
condemnation, taking, or other casualty, Lead Borrower shall prepay the Loans in
an aggregate amount equal to such Net Proceeds; provided, that (i) so long as no
Default or Event of Default shall have occurred and be continuing, (ii) Lead
Borrower has delivered Administrative Agent prior written notice of Lead
Borrower’s intention to apply the Reinvestment Amounts to the costs of
replacement of the properties or assets that are the subject of such
condemnation, taking, or other casualty or the cost of purchase or construction
of other assets useful in the business of the Loan Parties or their Subsidiaries
reinvested within twelve (12) months (or within 18 (eighteen) months following
receipt thereof if a contractual commitment to reinvest is entered into within
twelve (12) months following receipt thereof) following the date of the receipt
of such Net Proceeds, (iii) the monies are held in a Deposit Account in which
Collateral Agent has a perfected first-priority security interest, and (iv) the
Loan Parties and their Subsidiaries complete such replacement, purchase, or
construction within twelve (12) months after the initial receipt of such monies
(or within eighteen (18) months following receipt thereof if a contractual
commitment to reinvest is entered into within twelve (12) months following
receipt thereof), the Loan Parties and their Subsidiaries shall have the option
to apply such monies, in an aggregate amount not to exceed $2,500,000 in any
Fiscal Year, to the costs of replacement of the assets that are the subject of
such condemnation, taking, or other casualty or the costs of purchase or
construction of other assets useful in the business of the Loan Parties and
their Subsidiaries unless and to the extent that such applicable period shall
have expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the cash collateral account
shall be paid to Administrative Agent and applied in accordance with Section
2.14(a).

 

(c) [Reserved].

 

(d) Issuance of Debt. On the date of receipt by any Loan Party of any Cash
proceeds from the incurrence of any Indebtedness of any Loan Party (other than
with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.01), Lead Borrower shall prepay the Loans as set forth in
Section 2.14(a) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to non-Affiliates, including reasonable
legal fees and expenses.

 

- 61 -

 

 

(e) [Reserved].

 

(f) [Reserved].

 

(g) Extraordinary Receipts and Refranchising. On the date of receipt by any Loan
Party or any of its Subsidiaries of (i)  any Extraordinary Receipts or (ii) any
Net Proceeds attributable to any Refranchising Activity by a Loan Party or any
of its Subsidiaries, Lead Borrower shall prepay or cause to be prepaid Loans as
set forth in Section 2.14(a) in the amount of such Extraordinary Receipts or Net
Proceeds, as applicable.

 

(h) Borrowing Base Ratio. No later than the second Business Day following each
date upon which a Borrowing Base Certificate is delivered pursuant to Section
5.01(k) after the Closing Date, Borrower shall prepay Loans as set forth in
Section 2.14(a) in an aggregate amount sufficient to cause the Borrowing Base
Ratio, as of the last day of such fiscal month (or such week, if weekly), on a
pro forma basis giving effect to such prepayment, to be no less than 100%.

 

(i) [Reserved].

 

(j) Excluded Entity Limitations. Mandatory prepayments from Excluded Entities’
Net Proceeds or Extraordinary Receipts shall not be required to the extent the
loan documentation governing Indebtedness for borrowed money of such Excluded
Entities restricts either the prepayment of the Obligations with such Net
Proceeds or Extraordinary Receipts or the distribution or transfer of such Net
Proceeds or Extraordinary Receipts to Loan Parties to enable the Loan Parties to
prepay the Obligations, and any such restriction was not entered into in
contemplation of the relevant transaction.

 

(k) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.13(a) through 2.13(g), Lead Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds and compensation owing
to Lenders, if any, under Section 2.12(b). In the event that the actual amount
received exceeded the amount set forth in such certificate, Lead Borrower shall
promptly make an additional prepayment of the Loans, and Lead Borrower shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.

 

Section 2.14 Application of Prepayments/Reductions.

 

(a) Application of Prepayments of Term Loans. (i) Any prepayment of any Term
Loan pursuant to Section 2.12 shall be applied as directed by the Lead Borrower
(and absent such direction, in inverse order of maturity thereof), and (ii) any
mandatory prepayment of any Loan pursuant to Section 2.13 shall be applied to
reduce the then remaining installments of the Term Loans (including the
installment thereof due on the Maturity Date) pro rata based upon the respective
then remaining principal amounts thereof, in each case, until paid in full.

 

(b) [Reserved].

 

(c) At any time an Application Event has occurred and is continuing, all
payments shall be applied pursuant to Section 2.15(g). Nothing contained herein
shall modify the provisions of Section 2.10(b) or Section 2.15(b) regarding the
requirement that all prepayments be accompanied by accrued interest and fees on
the principal amount being prepaid to the date of such prepayment, or any
requirement otherwise contained herein to pay all other amounts as the same
become due and payable.

 

- 62 -

 

 

Section 2.15 General Provisions Regarding Payments.

 

(a) All payments by a Borrower of principal, interest, fees, and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff, or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than noon (New York time) to Administrative Agent’s Account; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by a Borrower on the next Business Day.

 

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, the Exit Fee, and all other amounts payable with respect to the
principal amount being repaid or prepaid.

 

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

 

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
the payment of interest hereunder.

 

(f) Administrative Agent shall deem any payment by or on behalf of a Borrower
hereunder that is not made in same day funds prior to noon (New York time) to be
a non-conforming payment. Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds and (ii) the applicable next Business Day. Administrative
Agent shall give prompt notice to Lead Borrower and each applicable Lender if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
8.01(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.09 from the date such amount was due and payable until the date such
amount is paid in full.

 

(g) At any time an Application Event has occurred and is continuing, or the
maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by any Agent hereunder or under
any Collateral Document in respect of any of the Obligations, including, but not
limited, to all proceeds received by any Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral,
shall be applied in full or in part as follows:

 

(i) first, ratably to pay the Obligations in respect of any fees (other than the
Exit Fee), expense reimbursements, indemnities, and other amounts then due and
payable to the Agents until paid in full,

 

- 63 -

 

 

(ii) second, ratably to pay interest then due and payable in respect of
Protective Advances until paid in full,

 

(iii) third, ratably to pay principal of Protective Advances then due and
payable until paid in full,

 

(iv) fourth, ratably to pay the Obligations in respect of the Exit Fee then due
and payable to Lenders with a Term Loan until paid in full, and

 

(v) fifth, to the ratable payment of all other Obligations then due and payable
until paid in full.

 

(h) For purposes of Section 2.15(g) “paid in full” means payment in cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
any interest that accrues after the commencement of an Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, regardless
of whether the same would be or is allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding.

 

(i) In the event of a direct conflict between the priority provisions of Section
2.15(g) and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.15(g) shall control and govern.

 

Section 2.16 Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action, or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees, and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the “Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Each Loan Party expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off, or counterclaim with respect to any and all monies owing by such Loan
Party to that holder with respect thereto as fully as if that holder were owed
the amount of the participation held by that holder.

 

- 64 -

 

 

Section 2.17 Making or Maintaining LIBOR Rate Loans.

 

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice to Lead Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Rate Loans until such time as Administrative Agent notifies
Lead Borrower and Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Lead Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Lead Borrower.

 

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Lead Borrower and Administrative Agent) that the making,
maintaining, or continuation of its LIBOR Rate Loans (i) has become unlawful as
a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline, or order (or would conflict with any
such treaty, governmental rule, regulation, guideline, or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender,” and it shall on that day give
notice (by facsimile or by telephone confirmed in writing) to Lead Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter, (A) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(B) to the extent such determination by the Affected Lender relates to a LIBOR
Rate Loan then being requested by Lead Borrower pursuant to a Funding Notice or
a Conversion/Continuation Notice, the Affected Lender shall make such Loan as
(or continue such Loan as or convert such Loan to, as the case may be) a Base
Rate Loan, (C) the Affected Lender’s obligation to maintain its outstanding
LIBOR Rate Loans (the “Affected Loans”) shall be terminated at the earlier to
occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (D) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Rate Loan then being requested by
Lead Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Lead Borrower shall have the option, subject to the provisions of
Section 2.17(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving notice to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Rate Loans in accordance with the terms
hereof.

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Lead
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amounts), for all reasonable losses, expenses, and liabilities (including
any interest paid or calculated to be due and payable by such Lender to lenders
of funds borrowed by it to make or carry its LIBOR Rate Loans and any loss,
expense, or liability sustained by such Lender in connection with the
liquidation or reemployment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any LIBOR Rate Loan does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any LIBOR Rate Loan does not
occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation, (ii) if any prepayment or
other principal payment of, or any conversion of, any of its LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise), or (iii) if any prepayment of any of its LIBOR Rate Loans is not
made on any date specified in a notice of prepayment given by Lead Borrower.

 

- 65 -

 



 

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry, or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

 

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (a)(i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, that each Lender may fund
each of its LIBOR Rate Loans in any manner it sees fit, and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

 

Section 2.18 Increased Costs.

 

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty, or governmental rule, regulation, or
order, or any change therein or in the interpretation, administration, or
application thereof (including the introduction of any new law, treaty, or
governmental rule, regulation, or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request, or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-Governmental Authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than Indemnified Tax or any Tax described under clauses (ii) through
(iv) of Section 2.19(a)) with respect to this Agreement or any of the other Loan
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amounts payable hereunder, (ii) imposes, modifies, or holds applicable
any reserve (including any marginal, emergency, supplemental, special, or other
reserve), special deposit, compulsory loan, FDIC insurance, or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate), or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making, or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Lead Borrower
shall promptly pay to such Lender, upon receipt of the statement referred to in
the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender shall determine in its reasonable discretion) as may be necessary
to compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender shall deliver to Lead Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.18(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 



- 66 -

 

 

Section 2.19 Taxes; Withholding, etc.

 

(a) Withholding of Taxes. All sums payable by any Loan Party hereunder and under
the other Loan Documents shall (except to the extent required by applicable law)
be paid free and clear of, and without any deduction or withholding on account
of, any Tax, other than (i) Taxes imposed on or measured by the recipient’s net
income (however denominated), franchise Taxes, and branch profits Taxes, imposed
on the recipient, in each case, (A) as a result of such recipient being
organized under the laws of, having its principal office in, or, in the case of
any Lender, its applicable lending office is located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (B) as the result
of any present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced any, Loan Document, or
sold or assigned an interest in any Loan or Loan Document) (Taxes described in
this clause (i)(B), “Other Connection Taxes”), (ii) in the case of a Lender,
United States federal income withholding Taxes imposed on amounts payable to or
for the account of such Lender pursuant to a law in effect on the date on which
(x) such Lender becomes a party hereto or acquires an interest in the Loan
(other than pursuant to an assignment request by a Loan Party under
Section 2.22), or (y) such Lender changes its lending office, except that this
clause (ii) shall not apply to the extent that, pursuant to this Section 2.19,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such recipient’s failure to comply with Section 2.19(d), and (iv) withholding
Taxes imposed under FATCA (all such excluded Taxes, collectively or
individually, “Excluded Taxes” and all such non-excluded Taxes, collectively or
individually, “Indemnified Taxes”). If any Loan Party or any other Person is
required by applicable law to make any deduction or withholding on account of
any Indemnified Tax or Other Tax from any sum paid or payable by any Loan Party
to any Agent or any Lender under any of the Loan Documents: (1) Lead Borrower
shall notify Administrative Agent of any such requirement as soon as reasonably
practicable after Lead Borrower becomes aware of it, (2) Lead Borrower shall
timely pay any such Tax, (3) the sum payable by such Loan Party shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding, or payment (including any deductions and withholdings
applicable to additional sums payable under this Section), such Agent or such
Lender, as the case may be, receives on the due date an amount equal to what it
would have received had no such deduction, withholding, or payment been required
or made, and (4) within thirty days after paying any sum from which it is
required by law to make any deduction or withholding, Lead Borrower shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by the applicable Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(b) Other Taxes. The Loan Parties shall pay to the relevant Governmental
Authorities any present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made hereunder or
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.22) (“Other Taxes”). Within thirty
days after paying any such Other Taxes, each Loan Party shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 



- 67 -

 

 

(c) Tax Indemnification. The Loan Parties hereby jointly and severally indemnify
and agree to hold each Agent and Lender harmless from and against all
Indemnified Taxes and (without duplication) Other Taxes (including, without
limitation, Indemnified Taxes and Other Taxes imposed on any amounts payable
under this Section 2.19) payable or paid by such Person or required to be
withheld or deducted from a payment to such Person and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. Such indemnification shall be paid within ten (10) days from the date
on which any Agent or Lender makes written demand therefor specifying in
reasonable detail the nature and amount of such Indemnified Taxes or Other
Taxes. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d) Evidence of Exemption From or Reduction of U.S. Withholding Tax.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to a
Loan Party and the Administrative Agent, at the time or times reasonably
requested by a Loan Party or the Administrative Agent, such properly completed
and executed documentation reasonably requested by a Loan Party or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by a Loan Party or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by a Loan
Party or the Administrative Agent as will enable a Loan Party or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (ii), (iv) and (v) of this Section) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income Tax purposes (a “Non-US Lender”) shall deliver to Administrative Agent
(for transmission to Borrower upon Borrower’s written request), on or prior to
the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date such Person becomes a
Lender hereunder, and at such other times as may be necessary in the
determination of Administrative Agent (in its reasonable exercise of its
discretion) or upon the reasonable request of a Loan Party, (i) two original
copies of Internal Revenue Service Form W-8IMY (with appropriate attachments),
W-8BEN or W-8BEN-E, or W-8ECI (or any successor forms), as applicable, properly
completed and duly executed by such Lender to establish that such Lender is not
subject to, or is subject to a reduced rate of, deduction or withholding of
United States federal income Tax with respect to any payments to such Lender of
principal, interest, fees, or other amounts payable under any of the Loan
Documents, and (ii) if such Lender is claiming exemption from United States
federal income Tax under Section 871(h) or 881(c) of the Internal Revenue Code,
a Certificate Regarding Non-Bank Status, properly completed and duly executed by
such Lender. Each Lender required to deliver any forms or certificates with
respect to United States federal income Tax withholding matters pursuant to this
Section 2.19(d) hereby agrees, from time to time after the initial delivery by
such Lender of such forms or certificates, whenever a lapse in time or change in
circumstances renders such forms or certificates obsolete or inaccurate in any
material respect, that such Lender shall deliver to Administrative Agent (for
transmission to Borrower) two new original copies of Internal Revenue Service
Form W-8IMY (with appropriate attachments thereto), W-8BEN or W-8BEN-E, or
W-8ECI, as applicable, and, if applicable, a Certificate Regarding Non-Bank
Status (or any successor forms), as the case may be, properly completed and duly
executed by such Lender, or promptly notify Administrative Agent and Borrower of
its inability to deliver any such forms or certificates. Notwithstanding the
above, a Non-US Lender shall not be required to deliver any form pursuant to
this Section 2.19(d)(ii) that such Non-US Lender is not legally able to deliver.

 



- 68 -

 

 

(iii) Any Non-US Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Non-US
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of a Loan Party or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit a Loan Party or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iv) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by a Loan Party or Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
a Loan Party or Administrative Agent as may be necessary for the Loan Party and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.19(d)(iv), FATCA shall include any
amendments made to FATCA after the date of this Agreement. Notwithstanding the
above, a Lender shall not be required to deliver any form or other form of
documentation pursuant to this Section 2.19(d)(iv) that such Non-US Lender is
not legally able to deliver.

 

(v) Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income Tax purposes shall deliver to Administrative Agent (for transmission to
Borrower), on or prior to the Closing Date (in the case of each such Lender
listed on the signature pages hereof on the Closing Date) or on or prior to the
date such Person becomes a Lender hereunder, and at such other times as may be
necessary in the determination of Administrative Agent (in its reasonable
exercise of its discretion) or upon the reasonable request of a Loan Party, two
original copies of Internal Revenue Service Form W-9 (or any successor forms)
properly completed and duly executed by such Lender to establish that such
Lender is not subject to United States backup withholding Taxes with respect to
any payments to such Lender of principal, interest, fees, or other amounts
payable under any of the Loan Documents.

 



- 69 -

 

 

(e) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(f) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(g) For purposes of this Section 2.19, “applicable law” shall include FATCA.

 

Section 2.20 Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18, or 2.19, it will, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund, or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18, or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
funding, or maintaining of such Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Loans or the interests of such Lender; provided, that such Lender
will not be obligated to utilize such other office pursuant to this Section 2.20
unless Lead Borrower agrees to pay all incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Lead Borrower
pursuant to this Section 2.20 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Lead Borrower (with a copy
to Administrative Agent) shall be conclusive absent manifest error.

 



- 70 -

 

 

Section 2.21 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of
Section 9.05(c), or, other than at the direction or request of any regulatory
agency or authority, defaults (in each case, a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Term Loan (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents, and (b) to the extent
permitted by applicable law, until such time as the Default Excess, if any, with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Term Loans shall, if Administrative Agent so directs
at the time of making such voluntary prepayment, be applied to the Term Loans of
other Lenders as if such Defaulting Lender had no Term Loans outstanding and the
outstanding Term Loans of such Defaulting Lender were zero and (ii) any
mandatory prepayment of the Term Loans shall, if Administrative Agent so directs
at the time of making such mandatory prepayment, be applied to the Term Loans of
other Lenders (but not to the Term Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Term Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b). No Term Loan Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.21, performance by the Loan Parties of their obligations hereunder and
the other Loan Documents shall not be excused or otherwise modified as a result
of any Funding Default or the operation of this Section 2.21. The rights and
remedies against a Defaulting Lender under this Section 2.21 are in addition to
other rights and remedies which the Loan Parties may have against such
Defaulting Lender with respect to any Funding Default and which Administrative
Agent or any Lender may have against such Defaulting Lender with respect to any
Funding Default or violation of Section 9.05(c).

 

Section 2.22 Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to Lead Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19, or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Lead Borrower’s request for such
withdrawal, (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Lead Borrower’s
request that it cure such default, or (c) in connection with any proposed
amendment, modification, termination, waiver, or consent with respect to any of
the provisions hereof as contemplated by Section 10.05(b), the consent of
Administrative Agent and Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased Cost Lender, Defaulting Lender, or Non-Consenting Lender
(the “Terminated Lender”), (x) Administrative Agent may (except as to any
Increased Cost Lender), by giving written notice to Lead Borrower and any
Terminated Lender of its election to do so, and (y) the Lead Borrower may, upon
notice to the Administrative Agent and any Terminated Lender, in the case of
each of clauses (x) and (y), require such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.06, and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment; provided, that (A) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (1) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, together with, in the case of a Non-Consenting
Lender, the Exit Fee with respect thereto (as if such Loans had been prepaid to
such Non-Consenting Lender pursuant to Section 2.12 hereof) and (2) an amount
equal to all accrued, but theretofore unpaid fees owing to such Terminated
Lender pursuant to Section 2.10, (B) on the date of such assignment, Lead
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18 or 2.19, (C) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Commitments,
if any, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided, that any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender, and
(D) the Administrative Agent shall take all actions reasonably required to
effect any assignment that the Lead Borrower may require pursuant to, and in
compliance with, this Section 2.22.

 



- 71 -

 

 

Section 2.23 Joint and Several Liability.

 

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by Agents and Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrower to accept joint and several liability for the
Obligations.

 

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrower, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.23), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them. Accordingly, each Borrower hereby waives any and all
suretyship defenses that would otherwise be available to such Borrower under
applicable law.

 

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrower will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

 

(d) The Obligations of each Borrower under the provisions of this Section 2.23
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.23(d)) or any other
circumstances whatsoever.

 



- 72 -

 

 

(e) Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any portion of the Term Loans
issued under or pursuant to this Agreement, notice of the occurrence of any
Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Administrative Agent or
Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in Administrative
Agent or any Lender’s power whatsoever, any requirement of diligence or to
mitigate damages and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against Administrative Agent or any Lender, any defense (legal or equitable)
(other than performance), set-off, counterclaim, or claim which each Borrower
may now or at any time hereafter have against any other Borrower or any other
party liable to Administrative Agent or any Lender, any defense (other than
performance), set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by Administrative Agent or any Lender
including any defense based upon an impairment or elimination of such Borrower’s
rights of subrogation, reimbursement, contribution, or indemnity of such
Borrower against any other Borrower. Without limiting the generality of the
foregoing, each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Administrative Agent or Lenders at any time or times in respect of any default
by any Borrower in the performance or satisfaction of any term, covenant,
condition or provision of this Agreement, any and all other indulgences
whatsoever by Administrative Agent or Lenders in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Administrative Agent
or any Lender with respect to the failure by any Borrower to comply with any of
its respective Obligations, including any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder, which might, but for the provisions of this Section
2.23 afford grounds for terminating, discharging or relieving any Borrower, in
whole or in part, from any of its Obligations under this Section 2.23, it being
the intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.23
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.23 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower, Administrative Agent or any Lender. Each Borrower waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
Borrower. Each Borrower waives any defense based on or arising out of any
defense of any Borrower or any other Person, other than payment of the
Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Administrative Agent by
one or more judicial or non-judicial sales or other dispositions, whether or not
every aspect of any such sale is commercially reasonable or otherwise fails to
comply with applicable law or may exercise any other right or remedy
Administrative Agent or any Lender may have against any Borrower or any other
Person, or any security, in each case, without affecting or impairing in any way
the liability of any Borrower hereunder except to the extent the Obligations
have been paid.

 



- 73 -

 

 

(f) Each Borrower represents and warrants to Administrative Agent and Lenders
that such Borrower is currently informed of the financial condition of Borrower
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants to Administrative Agent and Lenders that such Borrower
has read and understands the terms and conditions of the Loan Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrower’s financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.

 

(g) The provisions of this Section 2.23 are made for the benefit of
Administrative Agent, each Lender, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all Borrowers
as often as occasion therefor may arise and without requirement on the part of
Administrative Agent, any Lender, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.23 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.23 will forthwith be reinstated in effect, as
though such payment had not been made.

 



- 74 -

 

 

(h) Each Borrower hereby agrees that it will not enforce any of its rights that
arise from the existence, payment, performance or enforcement of the provisions
of this Section 2.23, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Administrative Agent or any Lender against any Borrower,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until such time as all of the Obligations have been paid in full in
cash. Any claim which any Borrower may have against any other Borrower with
respect to any payments to Administrative Agent or any Lender hereunder are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Administrative Agent and the Lenders, and shall
forthwith be paid to Administrative Agent to be credited and applied to the
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of this Agreement, or to be held as
Collateral for any Obligations or other amounts payable under this Agreement
thereafter arising. Notwithstanding anything to the contrary contained in this
Agreement, no Borrower may exercise any rights of subrogation, contribution,
indemnity, reimbursement or other similar rights against, and may not proceed or
seek recourse against or with respect to any property or asset of, any other
Borrower (the “Foreclosed Borrower”), including after payment in full of the
Obligations, if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Capital Stock of such
Foreclosed Borrower whether pursuant to this Agreement or otherwise.

 

(i) Each Borrower hereby acknowledges and affirms that it understands that to
the extent the Obligations are secured by Real Property (as such term is defined
in the Security Agreement) located in California, Borrower shall be liable for
the full amount of the liability hereunder notwithstanding the foreclosure on
such Real Property by trustee sale or any other reason impairing such Borrower’s
right to proceed against any other Loan Party. In accordance with Section 2856
of the California Civil Code or any similar laws of any other applicable
jurisdiction, each Borrower hereby waives until such time as the Obligations
have been paid in full:

 

(i) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to Borrower
by reason of Sections 2787 to 2855, inclusive, 2899, and 3433 of the California
Civil Code or any similar laws of any other applicable jurisdiction;

 



- 75 -

 

 

(ii) all rights and defenses that Borrower may have because the Obligations are
secured by Real Property (as such term is defined in the Security Agreement)
located in California, meaning, among other things, that: (A) Administrative
Agent and the Lenders may collect from Borrower without first foreclosing on any
real or personal property collateral pledged by any Loan Party, and (B) if
Administrative Agent, on behalf of the Lenders, forecloses on any Real Property
(as such term is defined in the Security Agreement) pledged by any Loan Party,
(1) the amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, and (2) Administrative Agent and the Lenders may
collect from the Loan Parties even if, by foreclosing on the Real Property (as
such term is defined in the Security Agreement), Administrative Agent or the
Lenders have destroyed or impaired any right Borrower may have to collect from
any other Loan Party, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses Borrower may have because the
Obligations are secured by Real Property (including any rights or defenses based
upon Sections 580a, 580d, or 726 of the California Code of Civil Procedure or
any similar laws of any other applicable jurisdiction); and

 

(iii) all rights and defenses arising out of an election of remedies by
Administrative Agent and the Lenders, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for the Obligations,
has destroyed Borrower’s rights of subrogation and reimbursement against any
other Loan Party by the operation of Section 580d of the California Code of
Civil Procedure or any similar laws of any other applicable jurisdiction or
otherwise.

 

Section 2.24 Lead Borrower. Each Borrower hereby irrevocably appoints Lead
Borrower as the borrowing agent and attorney-in-fact for each Borrower, which
appointment shall remain in full force and effect unless and until
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Lead Borrower. Each Borrower hereby irrevocably appoints and
authorizes Lead Borrower (a) to provide Administrative Agent with all notices
with respect to Term Loans obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (b) to take such action
as Lead Borrower deems appropriate on its behalf to carry out the purposes of
this Agreement. It is understood that the handling of the Term Loans and the
Collateral of Loan Parties in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that Administrative Agent shall not
incur any liability to any Borrower as a result hereof. Each Borrower expects to
derive benefit, directly or indirectly, from the handling of Term Loans and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group.

 

ARTICLE III
CONDITIONS PRECEDENT

 

Section 3.01 Closing Date. The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.05, of the following conditions on or before the
Closing Date:  

 

(a) Loan Documents. Administrative Agent shall have received copies of each Loan
Document executed by each applicable Loan Party.

 



- 76 -

 

 

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document executed by each Loan Party,
as applicable, and, to the extent applicable, certified as of a recent date by
the appropriate governmental official, each dated the Closing Date or a recent
date prior thereto, (ii) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a party,
(iii) resolutions of the Board or similar governing body of each Loan Party, in
each case, approving and authorizing the execution, delivery, and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary or other similar
responsible officer as being in full force and effect without modification or
amendment, and (iv) a good standing certificate from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization, or
formation dated a recent date prior to the Closing Date.

 

(c) Consummation of the Acquisition. The Acquisition shall have been consummated
substantially simultaneously with the initial Credit Extension hereunder in
accordance with the terms of the Acquisition Agreement (and no provision of the
Acquisition Agreement shall have been waived, amended, supplemented, or
otherwise modified (including any consents thereunder) in a manner materially
adverse to the Lenders without the consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed, or conditioned)).

 

(d) Existing Indebtedness. On the Closing Date, substantially simultaneously
with the initial Credit Extension hereunder, Global Parent and its Subsidiaries
(excluding the Excluded Entities) shall have (i) repaid in full all Existing
Indebtedness, (ii) terminated any commitments to lend or make other extensions
of credit thereunder and (iii) delivered to Administrative Agent (or filed
directly or indirectly) all documents or instruments necessary to (x) release
all Liens in favor of the secured parties under the Existing Indebtedness on the
assets and other property (including Capital Stock) of Global Parent and its
Subsidiaries (excluding the Excluded Entities) and (y) terminate any guarantees
in respect of such Existing Indebtedness.

 

(e) [Intentionally Omitted].

 

(f) [Intentionally Omitted].

 

(g) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in personal property Collateral, Collateral Agent shall have
received:

 

(i) evidence satisfactory to Collateral Agent of the compliance by each Loan
Party of its obligations under the Security Agreement and the other Collateral
Documents to which they are parties (including, without limitation, their
obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of securities, instruments and chattel paper,
and any agreements governing deposit and/or securities accounts as provided
therein), together with (A) appropriate financing statements on Form UCC-1 duly
filed in such office or offices as may be necessary or, in the opinion of
Collateral Agent, desirable to perfect the security interests purported to be
created by each Security Agreement, and (B) evidence satisfactory to Collateral
Agent of the filing of such UCC-1 financing statements,

 

(ii) original certificates (if any) with respect to all of the Capital Stock
issued by any of the Loan Parties, together with undated powers executed in
blank with respect thereto (provided, that any such certificates issued by any
Person other than Borrower shall only be required to be delivered on the Closing
Date to the extent timely received after using commercially reasonable efforts
to obtain them), and

 



- 77 -

 

 

(iii) A completed Initial Perfection Certificate dated the Closing Date and
executed by an Authorized Officer of each Loan Party, together with all
attachments contemplated thereby.

 

(h) Opinions of Counsel. Lenders and their respective counsel shall have
received executed copies of the favorable written opinions of counsel for Loan
Parties, and as to such other matters as Administrative Agent may reasonably
request, dated as of the Closing Date and otherwise in form and substance
satisfactory to Administrative Agent (and such counsel is hereby instructed to
deliver such opinions to Agents and Lenders).

 

(i) Fees and Expenses. All accrued costs, fees, and expenses (including, without
limitation, legal fees and expenses and the fees and expenses of any other
advisors) and other compensation due and payable to Administrative Agent,
Collateral Agent, and the Lenders and required by this Agreement and the other
Loan Documents (including, without limitation, the Fee Letter, Section 2.10(a),
and Section 10.02 hereof) to be paid on the Closing Date shall have been paid,
in the case of expenses, to the extent a reasonably detailed invoice has been
delivered to Lead Borrower.

 

(j) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a solvency certificate of the chief operating officer or chief
financial officer of the Lead Borrower substantially in the form of Exhibit F-2,
dated as of the Closing Date and addressed to the Agents and Lenders.

 

(k) Closing Date Certificate. Lead Borrower shall have delivered to the Agents
an executed Closing Date Certificate, together with all attachments thereto.

 

(l) No Material Adverse Effect. Since December 28, 2019, there shall not have
occurred a Material Adverse Effect (as defined in the Acquisition Agreement).

 

(m) Bank Regulations. (a) Each Loan Party shall have provided to the Lenders no
less than three (3) Business Days prior to the Closing Date the documentation
and other information that are reasonably requested by the Lenders no later than
10 days prior to the Closing Date under the applicable “know-your-customer”
rules and regulations, including, without limitation, the PATRIOT Act and (b) at
least three days prior to the Closing Date, any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver
a Beneficial Ownership Certification in relation to such Loan Party, which such
Beneficial Ownership Certification shall be complete and accurate in all
respects.

 

(n) Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice (which on the Closing Date shall be satisfied by
the execution and delivery of the Flow of Funds Agreement).

 

(o) Specified Acquisition Agreement Representations and Specified
Representations. As of the Closing Date, the Specified Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification).

 

(p) GACP Credit Agreement. Administrative Agent shall have received a fully
executed and effective GACP Credit Agreement in form and substance reasonably
satisfactory to Administrative Agent with aggregate “Term Loan Commitments”
thereunder of at least $575,000,000.

 



- 78 -

 

 

(q) Intercreditor Agreement. Administrative Agent shall have received a fully
executed and effective Intercreditor Agreement in form and substance reasonably
satisfactory to Administrative Agent.

 

(r) Financial Statements; Projections. Lenders shall have received from Global
Parent (i) Historical Financial Statements, (ii) pro forma consolidated balance
sheets of the Loan Parties as at the Closing Date, and reflecting the
consummation of the Transactions contemplated to occur on or prior to the
Closing Date, which pro forma financial statements shall be in form and
substance satisfactory to each Agent, and (iii) the Projections.

 

(s) Evidence of Insurance. Collateral Agent shall have received a certificate
from Lead Borrower’s or Global Parent’s insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to Section 5.05 is in full force and effect, together with endorsements
naming Collateral Agent, for the benefit of Secured Parties, as additional
insured and lender loss payee thereunder to the extent required under Section
5.05, in each case, in form and substance satisfactory to Collateral Agent.

 

(t) Closing Date Equity.  Administrative Agent shall have received evidence
satisfactory to it that Ultimate Parent and/or the Permitted Holders shall have
contributed (or caused to be contributed), directly or indirectly, cash equity
contributions to Lead Borrower and its subsidiaries (in the form of (i) common
equity or (ii) pay-in-kind preferred equity reasonably satisfactory to
Administrative Agent) in an aggregate amount of equal to $7,500,000 (the
“Closing Date Equity”), the proceeds of which may be used to pay the aggregate
purchase price for the Acquisition (notwithstanding anything to the contrary in
this Agreement) or for other general corporate purposes;

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders, or Lenders, as applicable, on the
Closing Date.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Agent and Lenders, on the Closing Date, that the following
statements are true and correct:

 

Section 4.01 Organization; Requisite Power and Authority; Qualification. Each
Loan Party and its Subsidiaries (excluding the Excluded Entities) (a) is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of the Borrowers, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except, in the case of this clause (c), in
jurisdictions where the failure to be so qualified or in good standing could not
be reasonably expected to have a Material Adverse Effect.

 



- 79 -

 

 

Section 4.02 Capital Stock and Ownership. The Capital Stock of each Loan Party
and its Subsidiaries (excluding the Excluded Entities) has been duly authorized
and validly issued and is fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the date hereof, there is no existing option, warrant, call,
right, commitment, or other agreement to which any Loan Party or any Subsidiary
(excluding the Excluded Entities) is a party requiring, and there is no
membership interest or other Capital Stock of any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) outstanding which upon conversion
or exchange would require, the issuance by any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) of any additional membership
interests or other Capital Stock of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities) or other Securities convertible into,
exchangeable for, or evidencing the right to subscribe for or purchase a
membership interest or other Capital Stock of any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities). Schedule 4.2 correctly sets
forth the ownership interest of the Loan Parties and each of their respective
Subsidiaries (excluding the Excluded Entities) as of the ClosingThird Amendment
Effective Date after giving effect to the Transactions. As of the Closing Date,
the information included in the Beneficial Ownership Certification is true and
correct in all material respects.

 

Section 4.03 Due Authorization. The execution, delivery, and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

 

Section 4.04 No Conflict. The execution, delivery, and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(a) violate any provision of any law or any governmental rule, or regulation
applicable to any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities), or any order, judgment, or decree of any court or other agency of
government binding on any Loan Party or any of its Subsidiaries (excluding the
Excluded Entities), (b) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of any Loan Party or any of its Subsidiaries (other than the Excluded
Entities), (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities) (other than any Liens created under any of the
Loan Documents in favor of Collateral Agent, on behalf of Secured Parties),
(d) result in any default, non-compliance, suspension, revocation, impairment,
forfeiture, or non-renewal of any permit, license, authorization, or approval
applicable to its operations or any of its properties, (e) require any approval
of stockholders, members, or partners or any approval or consent of any Person
under any Contractual Obligation of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities), except for such approvals or consents which
will be obtained on or before the Closing Date and disclosed in writing to
Lenders, or (f) violate any provision of any of the Organizational Documents of
any Loan Party or any of its Subsidiaries (excluding the Excluded Entities),
except, in the case of the preceding clauses (a), (b), (d) and (e), for any
violation, conflict, breach, default, creation, imposition, non-compliance,
suspension, revocation, impairment, forfeiture, non-renewal, or requirement, in
each case, that could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

Section 4.05 Governmental Consents. As of the Closing Date, except to the extent
the failure to obtain or make the same could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the execution,
delivery, and performance by Loan Parties of the Loan Documents to which they
are parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except for filings and recordings (i) with respect to the Collateral to be made
or otherwise delivered to Collateral Agent for filing and/or recordation or
(ii) that have already been made or obtained.

 



- 80 -

 

 

Section 4.06 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 4.07 Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of Persons described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.  As of the Closing Date, none of the Loan
Parties has any unusual forward or long term commitment that is not reflected in
the Historical Financial Statements or the notes thereto and which in any such
case is material in relation to the business, operations, properties, assets, or
condition (financial or otherwise) of the Loan Parties and their Subsidiaries
taken as a whole.

 

Section 4.08 Projections. On and as of the Closing Date, the projections of the
Loan Parties for the period of Fiscal Year 2021 through and including Fiscal
Year 2024, including quarterly projections for each quarter not yet completed
during the Fiscal Year in which the Closing Date takes place (the
“Projections”), are based on good faith estimates and assumptions made by the
management of Global Parent or the respective Loan Party; provided, that the
Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, that as of the
Closing Date, management of Global Parent or the respective Loan Party believed
that the Projections were reasonable and attainable. Such Projections, as so
updated, shall be believed by Global Parent or the respective Loan Party at the
time furnished to be reasonable, shall have been prepared on a reasonable basis
and in good faith by Global Parent or the respective Loan Party, and shall have
been based on assumptions believed by Global Parent or the respective Loan Party
to be reasonable at the time made, and Global Parent or the respective Loan
Party shall not be aware of any facts or information that would lead it to
believe that such projections, as so updated, are not attainable in any material
respect.

 

Section 4.09 No Material Adverse Effect. Since the Closing Date, no event,
circumstance, or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

Section 4.10 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that (a) relate to any Loan Document or the
transactions contemplated hereby or thereby or (b) could reasonably be expected
to have a Material Adverse Effect. No Loan Party nor any of its Subsidiaries
(excluding the Excluded Entities) (y) is in violation of any applicable laws
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (z) is subject to, or in default with respect to, any
final judgments, writs, injunctions, decrees, rules, or regulations of any court
or any federal, state, municipal, or other governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 



- 81 -

 

 

Section 4.11 Payment of Material Taxes. Except as otherwise permitted under
Section 5.03, all income and other material Tax returns and reports of any Loan
Party or any of its Subsidiaries (excluding the Excluded Entities) required to
be filed by any of them have been timely filed, and all material Taxes shown as
due and payable on such Tax returns have been paid when due and payable. Global
Parent knows of no proposed Tax assessment against any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) with respect to a material amount
of Tax which is not being actively contested by such Loan Party or such
Subsidiary (excluding the Excluded Entities) in good faith and by appropriate
proceedings; provided, that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

Section 4.12 Properties.

 

(a) Title. Each Loan Party and each of its Subsidiaries (excluding the Excluded
Entities) has (i) good, marketable and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good and valid
title to (in the case of all other personal property), all of its respective
properties and assets reflected in the most recent financial statements
delivered pursuant to Section 5.01, in each case except for assets disposed of
since the date of such financial statements in the ordinary course of business
or as otherwise permitted under Section 6.09 and except where failure to have
such good and legal title or valid leasehold interests could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. All such properties and assets are in working order and condition,
ordinary wear and tear excepted, and except as permitted by this Agreement, all
such properties and assets are free and clear of Liens.

 

(b) Real Estate. As of the ClosingThird Amendment Effective Date, Schedule 4.12
contains a true, accurate, and complete list of all Material Real Estate Assets.
Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each lease or sublease to which
any Loan Party is a party is in full force and effect, and Global Parent does
not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally or by equitable principles. Except as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, to the knowledge of each Loan Party, (i) no other party
to any such agreement is in default of its obligations thereunder, (ii) no Loan
Party (or any other party to any such agreement) has at any time delivered or
received any notice of default which remains uncured under any such lease, and
(iii) as of the Closing Date, no event has occurred which, with the giving of
notice or the passage of time or both, would constitute a default under any such
agreement.

 

Section 4.13 Environmental Matters. As of the Closing Date (or, with respect to
the Liberty Parties, as of the Third Amendment Effective Date), except as set
forth on Schedule 4.13, (a) to Global Parent’s knowledge, no Loan Party’s nor
any of its Subsidiaries’ (excluding the Excluded Entities) properties or assets
has ever been used by a Loan Party, its Subsidiaries (excluding the Excluded
Entities) or by previous owners or operators in the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, where such
disposal, production, storage, handling, treatment, release, or transport was in
violation of any applicable Environmental Law, except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) to Global Parent’s knowledge, no Loan Party’s nor
any of its Subsidiaries’ (excluding the Excluded Entities) properties or assets
has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c) no
Loan Party nor any of its Subsidiaries (excluding the Excluded Entities) has
received notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party, and
(d) no Loan Party nor any of its Subsidiaries (excluding the Excluded Entities)
nor any of their respective facilities or operations is subject to any
outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 



- 82 -

 

 

Section 4.14 Eligible Credit Card Receivables; Eligible Accounts; Eligible
Rental Agreements.

 

(a) As to each Account that is identified by Borrower as an Eligible Credit Card
Receivable in a Borrowing Base Certificate submitted to Administrative Agent,
such Account is (a) a bona fide existing payment obligation of the applicable
Account Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of business of Borrower
and the Guarantor Subsidiaries, (b) owed to Borrower or a Guarantor Subsidiary
without any known defenses, disputes, offsets, counterclaims, or rights of
return or cancellation, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Credit Card Receivables.

 

(b) As to each Account that is identified by Borrowers as an Eligible Account in
a Borrowing Base Certificate submitted to Agent, such Account is (a) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of a Borrower’s business, (b) owed to a Borrower without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Accounts.

 

(c) As to each Rental Agreement that is identified by Borrowers as an Eligible
Rental Agreement in a Borrowing Base Certificate submitted to Agent, such Rental
Agreement is (a) a bona fide existing contractual agreement between Buddy Top
Parent or its Subsidiaries that are Loan Parties on the one hand, and a third
party customer, on the other hand, in the ordinary course of such Loan Party’s
business, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Rental Agreements.

 

Section 4.15 Eligible Inventory. As to each item of Inventory that is identified
by Borrower as Eligible Inventory in a Borrowing Base Certificate submitted to
Administrative Agent, such Inventory is (a) of good and merchantable quality,
free from known defects, and (b) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Inventory

 

Section 4.16 Governmental Regulation.

 

(a) No Loan Party is subject to regulation under the Public Utility Holding
Company Act of 2005, the Federal Power Act, or the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

 

(b) No Loan Party is a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 



- 83 -

 

 

Section 4.17 Margin Stock. No Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to the Loan Parties will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.

 

Section 4.18 Employee Matters. No Loan Party nor any of its Subsidiaries
(excluding the Excluded Entities) is engaged in any unfair labor practice that
could reasonably be expected to have a Material Adverse Effect. There is (a) no
unfair labor practice complaint pending against any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities), or to the best knowledge of
Global Parent and Lead Borrower, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities) or to the best knowledge of Global Parent and Lead Borrower,
threatened against any of them, (b) no strike or work stoppage or other labor
disputes in existence or, to the knowledge of Borrower, threatened, involving
any Loan Party or any of its Subsidiaries (excluding the Excluded Entities), and
(c) to the best knowledge of Global Parent and Lead Borrower, no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries (excluding the Excluded Entities) and, to the best
knowledge of Global Parent and Lead Borrower, no union organization activity
that is taking place, except (with respect to any matter specified in
clause (a), (b), or (c) above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Effect.

 

Section 4.19 Employee Benefit Plans. Each Loan Party and each of its ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan and have
performed all their obligations under each Employee Benefit Plan except, in each
case, where failure to do so, individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified, and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by any Loan Party or any of its ERISA
Affiliates, except, in each case, for a liability or liabilities that could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Loan Party or any of its ERISA Affiliates. The present
value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained, or contributed to by any Loan Party or any of its ERISA Affiliates
(determined as of the end of the most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of any Loan Party and its ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is zero. Each Loan Party and each of its ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 



- 84 -

 

 

Section 4.20 Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

 

Section 4.21 Solvency. The Loan Parties on a consolidated basis are Solvent and
will be Solvent immediately after giving effect to this Agreement, the funding
of the Term Loans hereunder, the consummation of the Acquisition, the incurrence
of Indebtedness under the GACP Credit Agreement on the Closing Date, the payment
of all fees and expenses to be paid by the Loan Parties in connection with any
of the foregoing on the Closing Date, and the other transactions to be
consummated in connection with the foregoing on the Closing Date.

 

Section 4.22 [Reserved].

 

Section 4.23 Compliance with Statutes, etc. Each Loan Party and its Subsidiaries
(excluding the Excluded Entities) is in compliance with (a) its Organizational
Documents and (b) all applicable statutes, regulations, and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of each Loan Party and its Subsidiaries (excluding the
Excluded Entities)), except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.24 Intellectual Property. Each Loan Party owns, or holds licenses in,
or otherwise has the right to use all Material Intellectual Property that is
used in the conduct of its business as currently conducted. Attached hereto as
Schedule 4.24 is a true, correct, and complete listing of all registered
material trademarks, copyrights, and patents, and applications therefor, as to
which any Loan Party is the owner; provided, that Lead Borrower may amend
Schedule 4.24 to add additional intellectual property, or to remove intellectual
property in the ordinary course, so long as such amendment occurs by written
notice to Administrative Agent at the time that Lead Borrower provides its
Compliance Certificate pursuant to Section 5.01(d).

 

Section 4.25 Inventory and Equipment. The Inventory and Equipment (other than
vehicles or Equipment out for repair and other than Inventory and Equipment
with, in the aggregate, a de minimis value) of the Loan Parties are not stored
with a bailee, warehouseman, or similar party (other than Third Party
Franchisees) and are located only at, or are in-transit between or to, the
locations identified on Schedule 4.25 (as such Schedule may be updated pursuant
to Section 5.12).

 

Section 4.26 Trademarks and Key Trademark Licenses. Except as would not,
individually or in the aggregate, constitute a Material Adverse Effect, each
Loan Party has the licenses to use or otherwise has the right to use all
trademarks owned by third parties that are necessary to the conduct of its
business as currently conducted (including, without limitation, Material
Intellectual Property) (“Licensed Trademarks”). All registered trademarks and
trademark applications owned by or filed in the name of the Loan Parties (“Owned
Trademarks”) are in good standing and in compliance with all formal legal
requirements, and all filings, payments, and other actions required to be made
or taken to maintain such Owned Trademarks in full force and effect have been
made by the applicable deadline. Except as would not, individually or in the
aggregate, constitute a Material Adverse Effect, the goodwill associated with
all Owned Trademarks that are currently used in commerce have not been impaired.
No proceeding (including any opposition or cancellation) is pending or, to the
knowledge of the Loan Parties, threatened that challenges the validity or
enforceability of the Owned Trademarks. The Loan Parties are not parties to any
co-existence agreement with respect to the Owned Trademarks. Except as would
not, individually or in the aggregate, constitute a Material Adverse Effect, use
of the Owned Trademarks or the Licensed Trademarks by the Loan Parties do not
infringe any intellectual property rights of any third party.

 



- 85 -

 

 

Section 4.27 Insurance. Each Loan Party keeps its property adequately insured
and maintains (a) insurance to such extent and against such risks, as is
customary with companies in the same or similar businesses, (b) workmen’s
compensation insurance in the amount required by applicable law, (c) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied, or controlled by it,
and (d) such other insurance as may be required by law. Schedule 4.27 sets forth
a list of all property and liability insurance maintained by each Loan Party on
the Closing Date (or, with respect to the Liberty Parties, on the Third
Amendment Effective Date) (or attaches insurance certificates specifying such
insurance).

 

Section 4.28 Franchise Agreements.

 

(a) Schedule 4.28 sets forth a complete and accurate list as of the Closing Date
(or, with respect to the Liberty Parties, as of the Third Amendment Effective
Date) of all Franchise Agreements to which any Loan Party or any of their
Subsidiaries (excluding the Excluded Entities) is a party.

 

(b) Except as set forth on Schedule 4.28, as of the Closing Date (or, with
respect to the Liberty Parties, as of the Third Amendment Effective Date), to
the knowledge of the Loan Parties, none of the Franchise Agreements contains any
grant of exclusive rights to a territory designated therein which conflicts, or
potentially conflicts, with any grant of exclusive rights to a territory granted
under any other Franchise Agreement. Except as set forth in Schedule 4.28, as of
the Closing Date (or, with respect to the Liberty Parties, as of the Third
Amendment Effective Date), no current franchisee under a Franchise Agreement has
given written notice to a Loan Party’s management during the six (6) month
period before the Closing Date (or, with respect to the Liberty Parties, the six
(6) month period before the Third Amendment Effective Date) of its intention to
rescind or terminate (with or without cause) any Franchise Agreement.

 

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party has prepared and maintained each of its Franchise
Disclosure Documents, in an accurate and correct manner, (ii) each Loan Party
has filed all required Franchise Disclosure Documents required by law in all
states and jurisdictions requiring registration and approval prior to any offers
or sales of franchises in such states, and (iii) each Loan Party has filed all
material changes, amendments, renewals thereto on a timely and accurate basis as
required under, and required by applicable Requirements of Law. Except as could
not reasonably be expected to have a Material Adverse Effect, each Loan Party’s
Franchise Disclosure Documents were prepared in compliance with applicable
Franchise Laws and disclosure guidelines, and there were no misrepresentations
or omissions of information in any Franchise Disclosure Documents at the time
such Loan Party was using such Franchise Disclosure Documents. Each Franchise
Agreement complies, and the offer and sale of such Franchise Agreement complied,
in each case at the time such offer and sale was made, with all Franchise Laws,
except to the extent of any non-compliance therewith which could not reasonably
be expected to have a Material Adverse Effect.

 



- 86 -

 

 

Section 4.29 Permits, etc. Each Loan Party has, and is in material compliance
with, all permits, licenses, authorizations, approvals, entitlements, and
accreditations required for such Person lawfully to own, lease, manage, or
operate, or to acquire, each business currently owned, leased, managed, or
operated, or to be acquired, by such Person, which, if not obtained, could
reasonably be expected to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment,
forfeiture, or non-renewal of any such permit, license, authorization, approval,
entitlement, or accreditation, and there is no claim that any thereof is not in
full force and effect, except, to the extent any such condition, event, or claim
could not be reasonably expected to have a Material Adverse Effect.

 

Section 4.30 Cash Management. Schedule 4.30 sets forth a complete and accurate
list as of the ClosingThird Amendment Effective Date of all deposit, checking,
and other bank accounts, all securities and other accounts maintained with any
broker dealer, and all other similar accounts maintained by each Loan Party,
together with a description thereof (i.e., the bank or broker dealer at which
such deposit or other account is maintained and the account number and the
purpose thereof). Schedule 6.17 sets forth a list describing all arrangements as
of the Closing Date (or, with respect to the Liberty Parties, as of the Third
Amendment Effective Date) to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

 

Section 4.31 Security Interests. The Security Agreement creates in favor of
Collateral Agent, for the benefit of Secured Parties, a legal, valid, and
enforceable security interest in the Collateral secured thereby. Upon the filing
of the UCC-1 financing statements described in Section 3.01(g), and the
recording of any applicable intellectual property security agreements as
referred to in the Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, if and as applicable, and the
entry into Control Agreements with respect to any Deposit Accounts, Securities
Accounts and Commodities Accounts, such security interests in and Liens on the
Collateral granted thereby (with respect to the types of Collateral that can be
perfected by the filing of a financing statement or recordation of an
intellectual property security agreement, and to the extent that any applicable
Collateral can be perfected by the recordation of an intellectual property
security agreement) shall be perfected, First Priority security interests, and
no further recordings or filings are or will be required in connection with the
creation, perfection, or enforcement of such security interests and Liens, other
than (a) the filing of continuation statements in accordance with applicable
law, (b) the recording of intellectual property security agreements pursuant to
the Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to after-acquired
U.S. patent and trademark applications and registrations and U.S. copyrights (to
the extent that any applicable Collateral can be perfected by filing and
recording an intellectual property security agreement in the United States
Patent and Trademark Office and the United States Copyright Office); provided,
that notwithstanding anything herein to the contrary, in no event shall any Loan
Party be required to take perfection steps with respect to any motor vehicle or
any other collateral subject to a certificate of title or ownership.

 

Section 4.32 PATRIOT ACT. To the extent applicable, each Loan Party and each of
its Subsidiaries is in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001, as amended) (the “PATRIOT Act”).

 



- 87 -

 

 

Section 4.33 OFAC/Sanctions. No Loan Party nor any of its Subsidiaries is in
violation of any applicable Sanctions. No Loan Party, nor any of its
Subsidiaries nor any director, officer, employee, agent, or Affiliate of such
Loan Party or such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has any assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
Each of the Loan Parties and their Subsidiaries, and each director, officer,
employee, agent (when acting on behalf of a Loan Party or Subsidiary thereof,
within the scope of the agent’s designated duties), and Affiliate of each such
Loan Party and each such Subsidiary, is in compliance with the Anti-corruption
Laws in all material respects. No proceeds of any Loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise
be used in any manner that would result in a violation of any applicable
Sanction by any Person (including any Lender or other individual or entity
participating in any transaction).

 

Section 4.34 Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates, or
written statements furnished to Lenders by or on behalf of Global Parent or any
of its Subsidiaries (excluding the Excluded Entities) for use in connection with
the transactions contemplated hereby, when taken as a whole, contains any untrue
statement of a material fact or omits to state a material fact (known to Global
Parent or Lead Borrower, in the case of any document not furnished by either of
them) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Global Parent and
Lead Borrower to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such difference may be material. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to Global Parent or Lead Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates, and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

 

Section 4.35 Use of Proceeds. The proceeds of the Term Loans made on the Closing
Date shall be applied by the Borrowers as set forth in Section 2.05 hereof.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until payment in full of all Obligations, each Loan Party shall perform, and
each Loan Party shall cause each of its Subsidiaries (excluding the Excluded
Entities) to perform, all covenants in this Article V.

 

Section 5.01 Financial Statements and Other Reports. Unless otherwise provided
below, Lead Borrower will deliver to each Agent:

 

(a) Monthly Reports.  As soon as available, and in any event within 30 days
after the end of each fiscal month (excluding the last fiscal month of each
Fiscal Quarter) (or, with respect to any fiscal month reports required prior to
the fiscal month ending September 2020, 45 days), (i) consolidated and
consolidating balance sheet of Global Parent, the Lead Borrower and its
Subsidiaries as at the end of such fiscal month and the related consolidated and
consolidating statements of income, consolidated statements of stockholders’
equity, and consolidated and consolidating statements of cash flows of the
Global Parent, the Lead Borrower and its Subsidiaries for such fiscal month and
for the period from the beginning of the then current Fiscal Year to the end of
such fiscal month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a schedule of reconciliations for
any reclassifications with respect to prior fiscal months or periods (and, in
connection therewith, copies of any restated financial statements for any
impacted fiscal month or period); provided that any consolidating financials
required by this clause (a)(i) shall be the consolidating financials prepared
for each line of business (e.g. AF Holdings and its Subsidiaries, Buddy Top
Parent and its Subsidiaries and Sears Top Parent and its Subsidiaries) and not
consolidating financials for each Subsidiary on an entity by entity basis,
(ii) a Financial Officer Certification with respect the foregoing, (iii) for
each line of business, the information described on Schedule 5.1 hereto under
the heading “Monthly Reporting”, in form and substance reasonably acceptable to
each Agent, and (iv) a Narrative Report with respect the foregoing,

 



- 88 -

 

 

(b) Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year
(including the fourth Fiscal Quarter), (i) a consolidated and consolidating
balance sheet of the Global Parent, the Lead Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated and consolidating
statements of income, stockholders’ equity, and cash flows of the Global Parent,
the Lead Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail; provided that any consolidating financials required by
this clause (b)(i) shall be the consolidating financials prepared for each line
of business (e.g. AF Holdings and its Subsidiaries, Buddy Top Parent and its
Subsidiaries and Sears Top Parent and its Subsidiaries, Vitamin Top Parent and
its Subsidiaries and Liberty Holdings and its Subsidiaries) and not
consolidating financials for each Subsidiary on an entity by entity basis,
(ii) a Financial Officer Certification with respect to the foregoing, (iii) the
information described on Schedule 5.1 hereto under the heading “Quarterly
Reporting”, in form and substance reasonably acceptable to each Agent, and
(iv) a Narrative Report with respect the foregoing,

 

(c) Annual Financial Statements.  As soon as available, and in any event within
120 days after the Fiscal Year 2019, the consolidated and consolidating
financial statements of the Global Parent, the Lead Borrower and its
Subsidiaries for such Fiscal Year, prepared in conformity with GAAP and in form
reasonably acceptable to each Agent, together with a Financial Officer
Certification and a Narrative Report with respect thereto; provided that any
consolidating financials required by this provision shall be the consolidating
financials prepared for each line of business (e.g. AF Holdings and its
Subsidiaries, Buddy Top Parent and its Subsidiaries and Sears Top Parent and its
Subsidiaries, Vitamin Top Parent and its Subsidiaries and Liberty Holdings and
its Subsidiaries) and not consolidating financials for each Subsidiary on an
entity by entity basis, which such financial statements are prepared by an
independent third party firm of recognized national standing who is acceptable
to each Agent in its reasonable discretion.  As soon as available, and in any
event within 120 days after the end of each Fiscal Year commencing with Fiscal
Year 2020, (i) the consolidated and consolidating balance sheet of the Global
Parent, the Lead Borrower and its Subsidiaries as at the end of such Fiscal Year
and the related consolidated and consolidating statements of income,
stockholders’ equity, and cash flows of the Global Parent, the Lead Borrower and
its Subsidiaries for such Fiscal Year, prepared in conformity with GAAP, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; provided that any consolidating financials required by this
clause (c)(i) shall be the consolidating financials prepared for each line of
business (e.g. AF Holdings and its Subsidiaries, Buddy Top Parent and its
Subsidiaries and Sears Top Parent and its Subsidiaries, Vitamin Top Parent and
its Subsidiaries and Liberty Holdings and its Subsidiaries) and not
consolidating financials for each Subsidiary on an entity by entity basis and
(ii) with respect to such consolidated and consolidating financial statements a
report thereon of BDO, Deloitte or other independent certified public
accountants of recognized national standing selected by Global Parent, and
reasonably satisfactory to each Agent (which report shall be unqualified as to
going concern and contain no material qualifications as to scope of audit other
than solely with respect to, or resulting solely from (x) an upcoming maturity
date of the Term Loans occurring within one year from the time such opinion is
delivered or (y) any potential inability to satisfy any covenant described in
Section 6.08 on a future date or in a future period, and shall state that such
consolidated and consolidating financial statements fairly present, in all
material respects, the consolidated and consolidating financial position of the
Global Parent, the Lead Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated and
consolidating financial statements has been made in accordance with generally
accepted auditing standards); provided, that in lieu of providing the
consolidated and consolidating annual audited financial statements of the Global
Parent, the Lead Borrower and its Subsidiaries required by this clause (c) and
the report thereon of the Lead Borrower’s independent certified public
accountants (but not, for the avoidance of doubt, any of the other related
materials required by this clause (c) (including, without limitation, the
comparison to the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year, the Financial
Officer Certification, or the Narrative Report)), the Lead Borrower may provide
the consolidated and consolidating annual financial statements of Global Parent
and its Subsidiaries, or of any direct parent of Global Parent and its
Subsidiaries, so long as the Lead Borrower concurrently provides (A) each Agent
with consolidating and consolidating information, which shall be audited, that
explains in reasonable detail the differences between the information relating
to Global Parent and its Subsidiaries or such direct parent of Global Parent and
its Subsidiaries, on the one hand, and the information relating to the Loans on
a stand-alone basis, on the other hand, and (B) a report of the independent
certified public accountants of recognized national standing selected by Global
Parent or such direct parent of Global Parent, as applicable, and reasonably
satisfactory to each Agent (which report shall be unqualified to the extent set
forth in the preceding clause (ii)),

 



- 89 -

 

 

(d)  Compliance Certificate. Together with each delivery of financial statements
of the Global Parent, the Lead Borrower and its Subsidiaries pursuant to
Section 5.01(b) or Section 5.01(c), a duly executed and completed Compliance
Certificate,

 

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of the Global Parent, the Lead Borrower and its
Subsidiaries delivered pursuant to Section 5.01(a), Section 5.01(b), or
Section 5.01(c) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance reasonably satisfactory to Administrative
Agent,

 

(f) Notice of Default. Promptly (but in any event within three (3) Business
Days) upon any officer of Global Parent or Lead Borrower obtaining knowledge (i)
of any condition or event that constitutes a Default or an Event of Default or
that notice (from a Person other than the Administrative Agent) has been given
to Global Parent or Lead Borrower with respect thereto, (ii) that any Person has
given any notice to Global Parent or any of its Subsidiaries (excluding the
Excluded Entities) or taken any other action with respect to any event or
condition set forth in Section 8.01(b), or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event, or change, or
specifying the notice given and action taken by any such Person (if applicable)
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Lead Borrower has taken, is taking, and proposes to
take with respect thereto, together with copies of any such notice or other
document received by Global Parent or any of its Subsidiaries (excluding the
Excluded Entities) related thereto,

 



- 90 -

 

 

(g) Notice of Litigation. Promptly (but in any event within three (3) Business
Days) upon any senior officer of Global Parent or Lead Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat (in writing) of,
any Adverse Proceeding not previously disclosed in writing by Lead Borrower to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii) if adversely determined, could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Global Parent or
Lead Borrower to enable Lenders and their counsel to evaluate such matters,

 

(h) ERISA. (i) Promptly (but in any event within three (3) Business Days) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action any Loan
Party or any of its ERISA Affiliates has taken, is taking, or proposes to take
with respect thereto and, when known, any action taken or threatened, in
writing, by the Internal Revenue Service, the Department of Labor, or the PBGC
with respect thereto, and (ii) with reasonable promptness, copies of (A) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Loan Party or any of its ERISA Affiliates with the Internal Revenue
Service with respect to each Pension Plan, (B) all notices received by any Loan
Party or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event, and (C) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as any
Agent shall reasonably request,

 

(i) Financial Plan. No sooner than thirty days after the start of each Fiscal
Year (commencing with the first full Fiscal Year after the Closing Date), a
consolidated and consolidating plan and financial forecast for such Fiscal Year
and each Fiscal Year (or portion thereof) through the final maturity date of the
Loans (a “Financial Plan”), including (i) a forecasted consolidated and
consolidating balance sheet and forecasted consolidated and consolidating
statements of income and cash flows of the Loan Parties for each such Fiscal
Year, (ii) forecasted consolidated and consolidating statements of income and
cash flows of the Loan Parties for each fiscal month of each such Fiscal Year,
(iii) forecasted calculations of the ratios described in Section 6.08 for such
Fiscal Year and (iv) forecasted calculations of Consolidated Liquidity for such
Fiscal Year, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to each Agent,

 

(j) Insurance Report. Upon reasonable request of the Administrative Agent or any
Lender, a report in form and substance reasonably satisfactory to Administrative
Agent outlining all material insurance coverage maintained as of the date of
such report by any Loan Party,

 



- 91 -

 

 

(k) Borrowing Base Certificates, Collateral Reporting and GACP Facility.

 

(i) (a) If Consolidated Liquidity greater than or equal to $40,000,000, then on
or prior to the fifteenth (15th) Business Day of each fiscal month, a completed
Borrowing Base Certificate as of the last day of the immediately preceding
fiscal month or (b) if the Consolidated Liquidity is less than $40,000,000, then
on or prior to Tuesday each week (or the next succeeding Business Day if Tuesday
is not a Business Day), a completed Borrowing Base Certificate covering the
immediately preceding week (Sunday through Saturday). Each Borrowing Base
Certificate shall include: (i) a summary source document of stock ledger, (ii) a
summary source document of inventory ineligibles, (iii) a summary source
document showing Eligible Credit Card Receivables, Eligible Accounts and
Eligible Rental Agreements, including in the case of Eligible Rental Agreements,
a summary of the remaining contractual revenue of active contracts (with a
break-down by new contracts and contracts that are active and existed prior to
the period) as well as a summary of the contractual revenue collected in the
covered period), (iv) a summary source document showing ineligible Credit Card
Receivables, Accounts and Rental Agreements, (v) the calculation of the
Borrowing Base Ratio on and as of the end of such fiscal month (or week, as
applicable) and (vi) if such Borrowing Base Certificate covers a fiscal month
(or such Borrowing Base covers the last week of any fiscal month (if weekly)),
the Borrowing Base Certificate shall also include (x) a monthly store rent
summary in respect of Washington, Virginia and Pennsylvania, (y) a report
identifying customer deposits, and (z) a report with franchisee commission
payable accruals.

 

(ii) Promptly, but in any event within three (3) Business Days (or one (1)
Business Day with respect to notices pursuant to clause (y) hereof) after the
furnishing, receipt or execution thereof, copies of (x) any amendment, waiver,
consent or other written modification of the GACP Facility Loan Documents (other
than immaterial amendments to GACP Facility Loan Documents other than the GACP
Credit Agreement), (y) any written notice of default or any written notice
related to the exercise of remedies under the GACP Facility Loan Documents, and
(z) any other material written notice, certificate or other written information
or document provided to, or received from, the GACP Facility Agent or the GACP
Facility Lenders; provided, that this clause (ii) shall not apply to the Fee
Letter (as defined in the GACP Credit Agreement) or any other documents and
information relating to fees under the GACP Facility Loan Documents (and Lead
Borrower may make redactions of such fees in its reasonable discretion),

 

(l) Third Party Franchisees. Promptly upon any senior officer of Global Parent
or Lead Borrower obtaining knowledge of any material breach or non-performance
of, or any material default under, any agreements with any Third Party
Franchisee that would materially and adversely impact the ability of Agents to
realize upon the Collateral,

 

(m) Environmental Reports and Audits. Within ten (10) days following the receipt
thereof, copies of all environmental audits and reports with respect to any
environmental matter which have resulted in or are reasonably likely to result
in an Environmental Action asserted against any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) or in any Environmental
Liabilities of any Loan Party or any of its Subsidiaries (excluding the Excluded
Entities) which, in either case, could reasonably be expected to result in a
Material Adverse Effect,

 

(n) Information Regarding Collateral. Lead Borrower will furnish to Collateral
Agent prompt written notice of any change in any Loan Party’s (i) legal name,
(ii) chief executive office, (iii) identity or corporate structure, or
(iv) Federal Taxpayer Identification Number. Lead Borrower agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal, and perfected security interest in all the Collateral as contemplated by
the Collateral Documents. Lead Borrower also agrees promptly to notify
Collateral Agent if any material portion of the Collateral is damaged or
destroyed,

 



- 92 -

 

 

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(c), Lead Borrower shall deliver to Collateral Agent an officer’s
certificate either confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the ClosingThird
Amendment Effective Date or the date of the most recent certificate delivered
pursuant to this Section 5.01 and/or identifying such changes,

 

(p) Tax Returns. As soon as practicable and in any event within fifteen
(15) days following the filing thereof, copies of each United States federal
income Tax return filed by or on behalf of any Loan Party, and

 

(q) Other Information.

 

(i) (i)  Promptly upon their becoming available, copies of

 

(A) all financial statements, reports, notices, and proxy statements sent or
made available generally by Global Parent to its security holders acting in such
capacity or by any Subsidiary of Global Parent (excluding the Excluded Entities)
to its security holders other than Global Parent or another Subsidiary of Global
Parent, and

 



- 93 -

 

 

(B) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Global Parent or any of its Subsidiaries
(excluding the Excluded Entities) with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority;

 

(ii) promptly after submission to any Governmental Authority, solely to the
extent not legally prohibited from disclosing such information, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party (other than a routine inquiry),

 

(iii) promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters) submitted to any Loan Party by its
auditors in connection with any annual interim audit of the books thereof,

 

(iv) prompt notice of the acquisition by any Loan Party or any of their
respective Subsidiaries (excluding the Excluded Entities) of any Margin Stock,
together with a completed and executed Form U-1, together with such other
information reasonably requested by Administrative Agent to enable any Lender to
comply with any of the requirements under Regulations T, U, and X,

 

(v) promptly, but in any event within three (3) Business Days (or one (1)
Business Day with respect to notices pursuant to clause (y) hereof) after the
furnishing, receipt or execution thereof, copies of (x) any amendment, waiver,
consent or other written modification of any Indebtedness of the Excluded
Entities (other than immaterial amendments to such Indebtedness), (y) any notice
of default or any notice related to the exercise of remedies under any
Indebtedness of the Excluded Entities, and (z) any other material notice,
certificate or other information or document provided to, or received from, the
agent or lenders under such Indebtedness; provided, that this clause (q)(v)
shall not apply to any documents and information relating to fees under such
Indebtedness,

 

(vi) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification, and

 



- 94 -

 

 

(vii) such other information and data with respect to Global Parent or any of
its Subsidiaries (excluding the Excluded Entities) as from time to time may be
reasonably requested by any Agent.

 

Section 5.02 Existence. Except as otherwise permitted under Section 6.09, each
Loan Party will, and will cause each of its Subsidiaries (other than the
Excluded Entities) to, at all times preserve and keep in full force and effect
such Person’s valid existence and good standing in its jurisdiction of
organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business and any rights, Governmental
Authorizations, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses or the conduct of their
businesses.

 

Section 5.03 Payment of Taxes and Claims. Global Parent will, and will cause
each of its Subsidiaries (excluding the Excluded Entities) to, timely file all
income Tax returns and all other material Tax returns required to be filed by
Global Parent or any of its Subsidiaries (excluding the Excluded Entities) and
timely pay all income Taxes and all other material Taxes imposed upon it or any
of its properties or assets, or in respect of any of its income or businesses;
provided, that no such Tax need be paid if it is being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as (a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP, shall have been made therefor and (b) in the case of a Tax
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay imposition of any penalty, fine, or
Lien resulting from the non-payment thereof. No Loan Party will, nor will any
Loan Party permit any of its Subsidiaries (excluding the Excluded Entities) to,
file or consent to the filing of any consolidated income Tax return with any
Person (other than Ultimate Parent or any of its Subsidiaries (excluding the
Excluded Entities)).

 

Section 5.04 Maintenance of Properties. Each Loan Party will, and each Loan
Party will cause each of its Subsidiaries (excluding the Excluded Entities) to,
except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (a) maintain or cause to be
maintained in reasonably good repair, working order and condition, ordinary wear
and tear, casualty and condemnation excepted, all properties used or useful in
the business of the Loan Parties and their Subsidiaries (excluding the Excluded
Entities) and from time to time will make or cause to be made all reasonably
appropriate repairs, renewals, and replacements thereof and (b) comply at all
times with the provisions of all material leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 

Section 5.05 Insurance.

 

(a) The Loan Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, (i) business interruption insurance reasonably
satisfactory to Collateral Agent, and (ii) casualty insurance, such public
liability insurance, third party property damage insurance, or such other
insurance with respect to liabilities, losses, or damage in respect of the
assets, properties, and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks, and
otherwise on such terms and conditions as shall be customary for such Persons.
Without limiting the generality of the foregoing, the Loan Parties will maintain
or cause to be maintained (A) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System and (B) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (1) in the case of each liability insurance policy,
name Collateral Agent, on behalf of Lenders, as an additional insured thereunder
as its interests may appear, and (2) in the case of each casualty insurance
policy covering Collateral, contain a lender loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of Secured Parties, as the lender loss payee
thereunder.

 



- 95 -

 

 

(b) The Loan Parties will deliver to each Agent copies of certificates of
insurance upon reasonable request of such Agent. Each of the insurance policies
required to be maintained under this Section 5.05 shall provide for at least
thirty (30) days’ prior written notice to Collateral Agent of the cancellation
or substantial modification thereof. Receipt of such notice shall entitle
Collateral Agent (but Collateral Agent shall not be obligated) to renew any such
policies, cause the coverages and amounts thereof to be maintained at levels
required pursuant to this Section 5.05, or otherwise to obtain similar insurance
in place of such policies, in each case at the expense of the Loan Parties.

 

Section 5.06 Inspections; Field Examinations and Appraisals. Each Loan Party
will, and each Loan Party will cause each of its Subsidiaries (excluding the
Excluded Entities) to, (a) keep adequate books of record and account in which
full, true, and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by Administrative Agent or any Lender (including employees of
Administrative Agent or such Lender or any consultants, auditors, accountants,
lawyers, and appraisers retained by Administrative Agent or such Lender) to
visit and inspect any of the properties of any Loan Party or any of its
Subsidiaries (excluding the Excluded Entities) (including Phase I Environmental
Site Assessments), to conduct audits, valuations, appraisals, and/or field
examinations of any Loan Party or any of its Subsidiaries (excluding the
Excluded Entities) to inspect, copy, and take extracts from its and their
financial and accounting records, and to discuss its and their affairs,
finances, and accounts with its and their officers and independent accountants
and auditors, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested. The Loan
Parties agree to pay (y) the field examiner’s and the appraiser’s reasonable and
documented fees and out-of-pocket costs and expenses incurred in connection with
all such visits, audits, appraisals, inspections, valuations, and field
examinations, and (z) the reasonable and documented out-of-pocket costs of all
visits, audits, appraisals, inspections, valuations, and field examinations
conducted by a third party on behalf of the Agents and Lenders. Notwithstanding
anything to the contrary in this Section 5.06, excluding any such visits,
appraisals, field examinations, and inspections during the continuation of an
Event of Default, (x) only Collateral Agent on behalf of the Lenders may
exercise the rights of Administrative Agent and the Lenders under this
Section 5.06 and, subject to clause (y) hereof, the Collateral Agent shall not
exercise its rights under clause (b) hereof more often than two (2) times (per
Loan Party and per type of Collateral)1 during any calendar year and only one
(1) such time shall be at the Loan Parties’ expense and (y) Collateral Agent (or
an appraiser or field examiner, in each case, selected by Collateral Agent in
its Permitted Discretion) may conduct two (2) field examinations and two
(2) appraisals of the Collateral (per Loan Party and per type of Collateral), in
each case, during any calendar year at the Loan Parties’ expense; provided, that
(a) when an Event of Default exists or (b) if Consolidated Liquidity is less
than $40,000,000, any Agent or any Lender (or any of their respective
representatives or independent contractors) may undertake any of the actions
described in this Section 5.06 at the expense of the Loan Parties at any time
during normal business hours and upon reasonable advance notice, without
limitation as to frequency; provided further, and notwithstanding the foregoing,
the Administrative Agent may request one additional desktop appraisal from Vion
or another appraiser acceptable to Administrative Agent of the Eligible Rental
Agreements each fiscal quarter. The Loan Parties acknowledge that Collateral
Agent or any Lender, after exercising its rights of inspection, may prepare and
distribute to Lenders certain reports pertaining to the Loan Parties’ assets for
internal use by Administrative Agent and Lenders. For purposes of clarity, as of
the Second Amendment No. 2 Effective Date, the Agent has not exercised its
rights to field exams and appraisals under this Section 5.06.

 



- 96 -

 

 

Section 5.07 Lenders Meetings and Conference Calls.

 

(a) Global Parent and Lead Borrower will, upon the request of any Agent or
Required Lenders, participate in a meeting of Agents and Lenders once during
each Fiscal Year to be held at Lead Borrower’s corporate offices (or at such
other location as may be agreed to by Lead Borrower and each Agent) at such time
as may be agreed to by Lead Borrower and each Agent.

 

(b) Following the delivery of financial statements and other information
required to be delivered pursuant to Section 5.01(b) or Section 5.01(c), Global
Parent shall, not later than 15 Business Days following the request of any
Agent, cause its chief operating officer or chief financial officer to
participate in a conference call with Agents and all Lenders who choose to
participate in such conference call during which conference call the chief
operating officer or chief financial officer shall review the financial
condition of the Loan Parties and their Subsidiaries (excluding the Excluded
Entities) and such other matters as any Agent or any Lender may reasonably
request.

 

Section 5.08 Compliance with Laws. Each Loan Party will comply, and shall cause
each of its Subsidiaries (excluding the Excluded Entities) to comply, with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, non-compliance with which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, including,
without limitation, Anti-corruption Laws, the PATRIOT Act, and OFAC Sanctions
Programs.

 

Section 5.09 Environmental. Each Loan Party will, and will cause each of its
Subsidiaries (excluding the Excluded Entities) to,

 

(a) Keep any property either owned or operated by any Loan Party or its
Subsidiaries (excluding the Excluded Entities) free of any Environmental Liens
or post bonds or other financial assurances sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens,

 

(b) Comply, in all material respects, with Environmental Laws and provide to
Administrative Agent documentation of such compliance which Administrative Agent
reasonably requests, except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect,

 

(c) Promptly notify Administrative Agent of any release of which any Loan Party
has knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries (excluding the
Excluded Entities) which could reasonably be expected to result in a Material
Adverse Effect, and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and

 

(d) Promptly, but in any event within ten (10) Business Days of its receipt
thereof, provide Administrative Agent with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of a Loan Party or its Subsidiaries (excluding the
Excluded Entities), (ii) commencement of any Environmental Action or written
notice that an Environmental Action will be filed against a Loan Party or its
Subsidiaries (excluding the Excluded Entities), in either case, that could
reasonably be expected to result in a Material Adverse Effect and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority that could reasonably be expected to result in a Material
Adverse Effect.

 



- 97 -

 

 

Section 5.10 Subsidiaries.

 

(a) In the event that any Person becomes a Subsidiary of Global Parent after the
Closing Date, Global Parent and the Lead Borrower shall (i) within 45 days (or
90 days with respect to any Subsidiary for which the execution of any mortgages
relative to Real Property is required to comply with this Section 5.10 with
respect to such Subsidiary) after the date when such Person becomes a Subsidiary
(in each case, or such later date as may be agreed by Administrative Agent in
its sole discretion), cause such Subsidiary to become either a Guarantor
Subsidiary hereunder by executing a joinder to this Agreement (provided that no
Excluded Entity or Excluded Subsidiary shall be required to become a Guarantor
Subsidiary hereunder for so long as such Subsidiary remains an Excluded Entity
or Excluded Subsidiary) or become a Borrower hereunder by executing a Borrower
Joinder Agreement (provided that no Excluded Entity or Excluded Subsidiary shall
be required to become a Borrower hereunder for so long as such Subsidiary
remains an Excluded Entity or Excluded Subsidiary) and (a) if such Subsidiary is
incorporated or organized under the laws of the United States or any State
thereof, cause such Subsidiary to be a “Grantor” under the Security Agreement by
executing and delivering to Collateral Agent a Joinder (provided that no
Excluded Entity or Excluded Subsidiary shall be required to become a Grantor
under the Security Agreement for so long as such Subsidiary remains an Excluded
Entity or Excluded Subsidiary) and (b) if such Subsidiary is incorporated or
organized under the laws of a jurisdiction other than the United States or any
State thereof, (1) cause any Loan Party that directly owns the Capital Stock of
such Subsidiary to grant to the Collateral Agent a legal, valid, enforceable
perfected, First Priority security interest in such Capital Stock of such
Subsidiary pursuant to documentation in form and substance reasonably acceptable
to the Agents and (2) cause such Subsidiary to grant to the Collateral Agent a
legal, valid, enforceable perfected, First Priority security interest in all
Collateral owned by it pursuant to documentation in form and substance
reasonably acceptable to the Agents (provided that no Excluded Entity or
Excluded Subsidiary shall be required to grant such a security interest for so
long as such Subsidiary remains an Excluded Entity or Excluded Subsidiary) and
(ii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
reasonably requested by an Agent in connection therewith; provided, however,
that notwithstanding the foregoing, in no event shall the foregoing require (x)
any Person to enter into any security agreement or pledge governed by the laws
of any jurisdiction other than the United States or any State thereof or (y) any
filing or other action in any jurisdiction other than the United States or any
State thereof in order to create or perfect a security interest, in the case of
the foregoing clauses (x) and (y), unless (1) the total property and assets of
the Subsidiaries (excluding the Excluded Entities) incorporated or organized in
such jurisdiction, determined in accordance with GAAP, exceeds 1% of the total
property and assets of Borrower and its Subsidiaries, determined in accordance
with GAAP, as set forth on the consolidated balance sheet of Borrower most
recently delivered pursuant to Section 5.01(b) or 5.01(c), as applicable or (2)
the consolidated revenue of the Subsidiaries (excluding the Excluded Entities)
incorporated or organized in such jurisdiction exceeds 1% of the consolidated
revenue of Borrower and its Subsidiaries, determined in accordance with GAAP, as
set forth on the consolidated balance sheet of Borrower most recently delivered
pursuant to Section 5.01(b) or 5.01(c), as applicable (the foregoing clauses (1)
and (2), the “Collateral Coverage Test”; the Collateral Coverage Test is deemed
to be “satisfied” with respect to all subsidiaries organized or incorporated
under the laws of any particular jurisdiction (other than the United States or
any State thereof) if such Subsidiaries, collectively, do not satisfy clauses
(1) and/or (2) of the definition of “Collateral Coverage Test”, and is otherwise
deemed to be “not satisfied” with respect to such Subsidiaries). With respect to
each such Subsidiary (excluding the Excluded Entities and Excluded
Subsidiaries), Lead Borrower shall, within 45 days (or 90 days with respect to
any Subsidiary (excluding the Excluded Entities and the Excluded Subsidiaries)
for which the execution of any mortgages relative to Real Property is required
to comply with this Section 5.10 with respect to such Subsidiary (excluding the
Excluded Entities and the Excluded Subsidiaries)) after the date when such
Person becomes a direct or indirect Subsidiary (excluding the Excluded Entities
and the Excluded Subsidiaries) (in each case, or such later date as may be
agreed by Administrative Agent in its sole discretion), promptly send to each
Agent written notice setting forth with respect to such Person (A) the date on
which such Person became a direct or indirect Subsidiary of Lead Borrower
(excluding the Excluded Entities and the Excluded Subsidiaries), and (B) all of
the data required to be set forth in Schedules 4.1 and 4.2 for such Subsidiary
(excluding the Excluded Entities and the Excluded Subsidiaries); provided, that
such written notice shall be deemed to supplement Schedules 4.1 and 4.2 for all
purposes hereof.

 



- 98 -

 

 

(b) [Reserved].

 

(c) Notwithstanding anything to the contrary contained herein (including this
Section 5.10) or in any other Loan Document, the Administrative Agent shall not
accept delivery of any joinder to any Loan Document with respect to any
Subsidiary of any Loan Party that is not a Loan Party, if such Subsidiary that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
unless such Subsidiary has delivered a Beneficial Ownership Certification in
relation to such Subsidiary and the Administrative Agent has completed its
Patriot Act searches, OFAC/PEP searches and customary individual background
checks for such Subsidiary, the results of which shall be satisfactory to the
Administrative Agent.

 

Section 5.11 Material Real Estate Assets. In the event that any Loan Party
acquires a Material Real Estate Asset located in the United States or a Real
Estate Asset owned by any Loan Party and located in the United States becomes a
Material Real Estate Asset and such interest has not otherwise been made subject
to the Lien of the Collateral Documents in favor of Collateral Agent, for the
benefit of Secured Parties, then such Loan Party, no later than 90 days after
acquiring such Material Real Estate Asset, or no later than 90 days after such
Real Estate Asset becomes a Material Real Estate Asset (in each case, or such
later date as may be agreed by the Collateral Agent), shall take all such
actions and execute and deliver, or cause to be executed and delivered, with
respect to such Material Real Estate Asset, (i) a Mortgage, (ii) an opinion of
counsel in the jurisdiction where such Material Real Estate Asset is located
with respect to the enforceability of such Mortgage and such other reasonable
and customary matters as the Collateral Agent may reasonably request, and
(iii) a mortgagee policy of title insurance (or a marked up title insurance
commitment having the effect of a mortgagee policy of title insurance) issued by
a title company reasonably satisfactory to Collateral Agent, in an amount not
less than the fair market value of such Material Real Estate Asset, insuring the
Lien of such Mortgage as a valid First Priority security interest on such
Material Real Estate Asset (the items set forth in clauses (i), (ii) and (iii),
collectively, the “Mortgage Deliverables”). In addition to the foregoing, Lead
Borrower shall, at the request of Required Lenders, deliver, from time to time,
to Collateral Agent such appraisals as are required by law or regulation of Real
Estate Assets with respect to which Collateral Agent has been granted a Lien;
provided, however, that in no event shall Lead Borrower be required to deliver
an appraisal to Collateral Agent for a particular Material Real Estate Asset
more than once in any given calendar year unless such appraisal is at Collateral
Agent’s sole cost. Notwithstanding anything to the contrary set forth in this
Agreement or in any other Loan Document, in no event shall any Loan Party be
required to deliver Mortgage Deliverables with respect to any Real Estate Asset
that is not a Material Real Estate Asset.

 



- 99 -

 

 

Section 5.12 Location of Inventory and Equipment. Keep the Loan Parties’
Inventory and Equipment (other than vehicles and Equipment out for repair, and
other than Inventory and Equipment with, in the aggregate, a de minimis value)
only at the locations identified on Schedule 4.25; provided, that Lead Borrower
may amend Schedule 4.25 so long as such amendment occurs by written notice to
Collateral Agent not less than 10 days prior to the date on which such Inventory
or Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the United States; provided
that, within 90 days of the Closing Date (or, as to any properties added to
Schedule 4.25 after the Closing Date, within 90 days of the delivery of the
amended Schedule 4.25 including such property) (or, in each case, such later
date to which Collateral Agent may otherwise agree) Lead Borrower shall use its
commercially reasonable efforts to provide to Collateral Agent a Collateral
Access Agreement with respect to any such location identified on Schedule 4.25
that is not a fee owned Real Estate Asset if the aggregate fair market value of
the Inventory and Equipment located on such premises exceeds $250,000; provided
that, following the occurrence and during the continuance of a Default or an
Event of Default, no Inventory or Equipment shall be moved to any location not
identified on the most recently provided Schedule 4.25 unless such Collateral
Access Agreement is provided prior thereto or Collateral Agent shall consent in
writing to moving specified Inventory or Equipment to a particular location or
locations identified on Section 4.25.

 

Section 5.13 Further Assurances. At any time or from time to time upon the
request of any Agent, each Loan Party will, at its expense, promptly execute,
acknowledge, and deliver such further documents and do such other acts and
things as such Agent may reasonably request in order to effect fully the
purposes of the Loan Documents, including providing Lenders with any information
reasonably requested pursuant to Section 10.22. In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as any
Agent may reasonably request from time to time to ensure that, subject in each
case to Section 5.10, the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of Loan Parties and all of the
outstanding Capital Stock of Loan Parties (other than the Capital Stock of
Global Parent and the Equity Grant).

 

Section 5.14 Corporate Separateness. Each Loan Party will, and will cause each
of its direct and indirect Subsidiaries (excluding the Excluded Entities) who is
not a Loan Party to,

 

(a) individually or collectively maintain its own Deposit Accounts and
Securities Accounts, as applicable, and all other accounts, separate from those
of any of their Affiliates (other than the Loan Parties) with commercial banking
or financial institutions, and prevent such funds from being commingled with the
funds of any of its Affiliates (other than the Loan Parties);

 

(b) to the extent that each Loan Party and each of its direct and indirect
Subsidiaries who is not a Loan Party hereunder and any of their Affiliates
(other than the Loan Parties) have offices in the same location, ensure that
there shall be a fair and appropriate allocation of overhead costs among them,
and each Loan Party and each of its direct and indirect Subsidiaries who is not
a Loan Party hereunder shall bear its fair share of such expenses;

 

(c) to the extent that each Loan Party and each of its direct and indirect
Subsidiaries who is not a Loan Party hereunder and any of their Affiliates
(other than the Loan Parties) jointly have the benefit of amounts under any
contracts, ensure that they contribute to such amounts on a fair and reasonable
basis, based on each party’s use and expense;

 

(d) conduct its affairs in its own names and in accordance with its Organization
Documents and observes all necessary, appropriate and customary corporate or
equivalent formalities, including, but not limited to, holding all regular and
special meetings necessary to authorize all its actions, keeping separate and
materially accurate minutes of its meetings, passing all resolutions or consents
necessary to authorize actions taken or to be taken, and maintaining, in all
material respects, accurate and separate books, records and accounts, including,
but not limited to, payroll and intercompany transaction accounts; and

 

(e) not assume, guarantee, indemnify or grant any Liens in respect of any of the
liabilities or other obligations of any of its Affiliates (other than the Loan
Parties).

 



- 100 -

 

 



Section 5.15 [Reserved].

 

Section 5.16 Post-Closing Matters. Borrowers shall, and shall cause each of the
other Loan Parties to, satisfy the requirements set forth on Schedule 5.16 on or
before the date specified for such requirement or such later date to be
determined by the Administrative Agent in its sole discretion.

 

Section 5.17 Use of Proceeds. Borrowers shall apply the proceeds of the Term
Loans as set forth in Section 2.05 hereof.

 

Section 5.18 Franchise Agreements. Each Loan Party shall, and shall cause each
of its Subsidiaries (excluding the Excluded Entities) to, satisfy and perform in
all material respects all obligations of each such Person under each Franchise
Agreement, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.19 Rental Agreements.

 

(a) All Rental Agreements shall be held by the Loan Parties at one or more
locations as directed by the Lead Borrower and (ii) the Loan Parties shall use
commercially reasonable efforts to maintain customary measures consistent with
past practice with respect to access to, and security of such Rental Agreements.

 

(b) The Loan Parties shall ensure that all Rental Agreements entered into
following the Amendment No. 2 Effective Date bear the following legend: “This
writing and the obligations evidenced hereby are subject to the security
interest of GACP FINANCE CO., LLC, as Administrative Agent.”

 

ARTICLE VI
NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Loan Party shall
perform, and such Loan Party shall cause each of its Subsidiaries (excluding the
Excluded Entities) to perform, all covenants in this Article VI.

 

Section 6.01 Indebtedness. No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries (excluding the Excluded Entities) to, directly or
indirectly, create, incur, assume, or guarantee, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except Permitted
Indebtedness.

 

Section 6.02 Liens. No Loan Party shall, nor shall any Loan Party permit any of
its Subsidiaries (excluding the Excluded Entities) to, directly or indirectly,
create, incur, assume, or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities), whether now owned or hereafter acquired, or
any income or profits therefrom, or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income, or profits under the UCC of
any State or under any similar recording or notice statute, except Permitted
Liens.

 



- 101 -

 

 

Section 6.03 [Reserved].

 

Section 6.04 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to an Asset Sale permitted under
Section 6.09, (b) restrictions by reason of customary provisions restricting
assignments, subletting, or other transfers contained in leases, licenses, and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses, or similar
agreements, as the case may be), (c) any covenants contained in this Agreement
or in any other Loan Documents, and (d) any covenants contained in the GACP
Credit Agreement or in any other GACP Facility Loan Documents and (e)
restrictions imposed by law, no Loan Party or any of its Subsidiaries (excluding
the Excluded Entities) shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.

 

Section 6.05 Restricted Junior Payments. No Loan Party shall, nor shall it
permit any of its Subsidiaries (excluding the Excluded Entities) through any
manner or means or through any other Person to, directly or indirectly, declare,
order, pay, make, or set apart, or agree to declare, order, pay, make, or set
apart, any sum for any Restricted Junior Payment except:

 

(a) the making of (i) Permitted Tax Payments and (ii) to the extent constituting
a Restricted Junior Payment, the payment of fees and expenses (or the
distribution of amounts used to pay such fees and expenses) incurred by Ultimate
Parent in connection with (x) corporate and public company overhead costs and
expenses (including administrative, legal accounting, Tax reporting, insurance
and other similar expenses payable to third parties) solely attributable to the
operations of the Loan Parties and their Subsidiaries (excluding the Excluded
Entities) (in the good faith judgment of the Lead Borrower) that are incurred in
the ordinary course of business in an aggregate amount not to exceed $10,000,000
in any Fiscal Year; and (y) substantially contemporaneously with the Closing
Date, the Transactions;

 

(b) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Restricted Junior Payments made solely in
Capital Stock of a Parent Company (other than Disqualified Capital Stock) shall
be permitted so long as a Change of Control does not occur after giving effect
to any such Restricted Junior Payments;

 

(c) [reserved];

 

(d) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the repayment or prepayment of all or any
part of the principal on any Indebtedness owed by any Loan Party or any of their
respective Subsidiaries (excluding the Excluded Entities) to any of a Parent
Company; provided, that any interest, fees and expenses thereon may accrue so
long as such interest, fees and expenses are not paid in cash until payment in
full of all Obligations;

 

(e) so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) Consolidated Liquidity is not less
than $40,000,000 both before and on a pro forma basis after the making of such
payments, the making of cash payments to Global Parent to redeem, retire,
purchase or otherwise acquire the shares of Capital Stock of the Lead Borrower
issued or sold to Global Parent in reliance on Section 6.19(b); provided, that
cash payments made in reliance on this clause (e) shall not exceed, in the
aggregate, the amounts paid to Lead Borrower by Global Parent in exchange for
such shares of Capital Stock; and

 



- 102 -

 

 

(f) Restricted Junior Payments (x) made by Global Parent using the proceeds of
any substantially concurrent cash capital contributions received by Global
Parent from Ultimate Parent or (y) deemed made by Global Parent as a result of
Restricted Junior Payments made by Ultimate Parent on behalf of Global Parent;
provided that (1) with respect to any such Restricted Junior Payment announced
on or after the Second Amendment No. 2 Effective Date, Consolidated Liquidity is
not less than $40,000,000 both before and on a pro forma basis after the making
of such payments (calculated as of the date of any public announcement of any
such payments) and (2) any proceeds actually received in cash from Ultimate
Parent for use pursuant to this clause (f) (i)shall be disregarded for purposes
of calculation any financial covenant and (ii) amounts contributed in such
Fiscal Quarter, amounts contributed in any prior Fiscal Quarter that have not
been distributed as of such Fiscal Quarter and amounts distributed in such
Fiscal Quarter must all be designated in the Compliance Certificate; provided
that, notwithstanding anything to the contrary contained herein, in no event
shall any Loan Party make any Restricted Junior Payment that results in the
transfer of ownership (directly or indirectly) of any Material Intellectual
Property (except for non-exclusive licenses of patents, trademarks, and other
intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary) or any interest in any Franchise Agreement to any Person that is not
a Loan Party.

 

Section 6.06 Restrictions on Subsidiary Distributions. Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of Lead
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Lead Borrower or any other Subsidiary of
Lead Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Lead Borrower or any other Subsidiary of Lead Borrower, (c) make loans or
advances to Lead Borrower or any other Subsidiary of Lead Borrower, or
(d) transfer any of its property or assets to Borrower or any other Subsidiary
of Lead Borrower other than restrictions (i) in agreements evidencing Permitted
Purchase Money Indebtedness that impose restrictions on the property so
acquired, (ii) by reason of customary provisions restricting assignments,
subletting, or other transfers contained in leases, licenses, joint venture
agreements, and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer, or option or right with respect to any property, assets, or Capital
Stock not otherwise prohibited under this Agreement, and (iv) that are in the
GACP Credit Agreement and (v) that are imposed by law. No Loan Party shall, nor
shall it permit its Subsidiaries to, enter into any Contractual Obligations
which would prohibit a Subsidiary of Lead Borrower from being a Loan Party. Each
reference in this Section 6.06 to a “Subsidiary” or “Subsidiaries” shall exclude
the Excluded Entities.

 

Section 6.07 Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries (excluding the Excluded Entities) to, directly or indirectly, make
or own any Investment in any Person, including, without limitation, any Joint
Venture, except any Loan Party or any Subsidiary (excluding the Excluded
Entities) thereof may make or own Permitted Investments. Notwithstanding the
foregoing, in no event shall any Loan Party make any Investment (i) which
results in or facilitates in any manner any Restricted Junior Payment not
otherwise permitted under the terms of Section 6.05 or (ii) that results in the
transfer of ownership (directly or indirectly) of any Material Intellectual
Property (except for non-exclusive licenses of patents, trademarks, and other
intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary) or any interest in any Franchise Agreement to any Person that is not
a Loan Party.

 



- 103 -

 

 

Section 6.08 Financial Covenants.  

 

(a) Minimum Consolidated Liquidity. The Borrower and its Subsidiaries shall not
permit Consolidated Liquidity to be less than $25,000,000.

 

(b) Borrowing Base. The Borrower and its Subsidiaries shall not permit the
Borrowing Base Ratio as of the last day of any fiscal month (or week, if
Consolidated Liquidity is less than $40,000,000) to be less than 100%.

 

Section 6.09 Fundamental Changes; Disposition of Assets; Acquisitions. No Loan
Party shall, nor shall it permit any of its Subsidiaries (excluding the Excluded
Entities) to, enter into any transaction of merger or consolidation, or
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, or sub-lease (as lessor or sublessor),
exchange, transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets, or property of any kind
whatsoever (whether by Division or otherwise), whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired, or
acquired by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials, and equipment and capital expenditures in the ordinary
course of business) the business, property, or fixed assets of, or stock or
other evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

 

(a) any Subsidiary of Global Parent may be merged with or into Borrower or any
Guarantor Subsidiary, or be liquidated, wound up, or dissolved so long as all
the assets of such liquidating, wound up or dissolved entity are transferred to
a Loan Party (other than Global Parent) that is not liquidating, winding up or
dissolving, or all or any part of its business, property, or assets may be
conveyed, sold, leased, transferred, or otherwise disposed of, in one
transaction or a series of transactions, to Borrower or any Guarantor
Subsidiary; provided, that in the case of such a merger, Borrower or such
Guarantor Subsidiary, as applicable, shall be the continuing or surviving
Person,

 

(b) sales or other dispositions of assets that do not constitute Asset Sales,

 

(c) dispositions of equipment and other property in the ordinary course of
business that is worn (other than normal “wear and tear”), damaged, obsolete or,
in the judgment of a Loan Party, no longer useful or necessary in its business
or that of any Subsidiary,

 

(d) to the extent constituting an Asset Sale, (i) the incurrence of Permitted
Liens, (ii) the making of Restricted Junior Payments permitted pursuant to
Section 6.05 and sale and lease back transactions permitted by Section 6.11,

 

(e) Asset Sales (other than bulk sales of ABL Priority Collateral (as such term
is defined in the Intercreditor Agreement)); provided, that (A) (x) for Asset
Sales not constituting Refranchising Activity, the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by Board of Lead Borrower or Global Parent (or
similar governing body), which consideration is received in an arm’s length
transaction from a Person other than an Affiliate of a Loan Party (provided that
Asset Sales as permitted by Section 6.12(e) may be consummated with an Affiliate
of a Loan Party) or (y) solely, to the extent such Asset Sale constitutes
Refranchising Activity, the Net Proceeds (excluding any royalties paid to a
Liberty Party in connection with the operation of a retail location) thereof
shall not be less than five (5) times the net cash flow generated at the
store(s) before allocating corporate overhead expenses for the four Fiscal
Quarter period thethen ending, (B) no less than 75% thereof shall be paid in
Cash, (C) no Default or Event of Default has occurred and is continuing and on a
pro forma basis after giving effect to such Asset Sale, the Loan Parties shall
be in compliance with the financial covenants set forth in Section 6.08(a) and
(b) as of the last day of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01(b), (D) the Net Proceeds
thereof shall be applied as required by Section 2.13(a) or 2.13(g), and (E) for
Asset Sales (x) not constituting Refranchising Activity or (y) constituting
sales of Real Property, the Net Proceeds thereof shall not exceed $5,000,000 in
the aggregate,

 



- 104 -

 

 

(f) the Lead Borrower or any Subsidiary thereof may make or own Permitted
Investments,

 

(g) sales, transfers and other dispositions among the Loan Parties,

 

(h) sales, transfers, and other dispositions by any Subsidiary which is not a
Loan Party to any Loan Party or any other Subsidiary that is not a Loan Party,

 

(i) dispositions of Cash or Cash Equivalents in the ordinary course of business;

 

(j) non-exclusive licenses of patents, trademarks, and other intellectual
property rights granted by any Loan Party or any of its Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of the business of such Loan Party or any such Subsidiary;

 

(k) the abandonment, cancellation, dedication to the public domain or allowance
to lapse of intellectual property of any Loan Party that is no longer material
to that Loan Party’s business in that Loan Party’s reasonable business judgment;

 

(l) dispositions of any assets (including Capital Stock) (A) acquired in
connection with any Permitted Acquisition or other Investment not prohibited
hereunder, which assets are not used or useful to the core or principal business
of the Lead Borrower and its Subsidiaries or (B) made to obtain the approval of
any applicable antitrust authority in connection with a Permitted Acquisition;

 

(m) to the extent constituting a disposition, the waiver of any payments due on
or in respect of Indebtedness (other than payments due at the maturity thereof)
owing to the Loan Parties by any other Persons;

 

(n) exclusive licenses granted to franchisees in the ordinary course and
consistent with past practices; and

 

(o) consummate a Division as a Dividing Person without the prior written consent
of the Administrative Agent; notwithstanding the foregoing, if any Borrower or
Guarantor that is a limited liability company consummates a Division, each
Division Successor shall be required to comply with the obligations set forth in
Section 5.13 and the other further assurances obligations set forth in the Loan
Documents and become a Borrower or Guarantor, as applicable, under this
Agreement and the other Loan Documents.; and

 

(p) the sale by the Liberty Parties of Liberty Area Development Rights, Liberty
Franchise Rights, and store locations (and customer lists and other assets
related thereto), in each case in the ordinary course of business and consistent
with past practice; provided that, notwithstanding anything to the contrary
contained herein, in no event shall any Loan Party make any Asset Sale or other
asset sale or disposition of assets that results in the transfer of ownership
(directly or indirectly) of any Material Intellectual Property (except for
non-exclusive licenses of patents, trademarks, and other intellectual property
rights granted by any Loan Party or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of such Loan Party or any such Subsidiary) or any interest in
any Franchise Agreement to any Person that is not a Loan Party.

 



- 105 -

 

 

Section 6.10 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.09, no Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries (excluding the Excluded Entities) to, (a) directly or
indirectly sell, assign, pledge, or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries (excluding the Excluded Entities), except to
qualify directors if required by applicable law or (b) permit any of its
Subsidiaries (excluding the Excluded Entities) directly or indirectly to sell,
assign, pledge, or otherwise encumber or dispose of any Capital Stock of any of
its Subsidiaries (excluding the Excluded Entities), except (i) the Equity Grant,
(ii) to another Loan Party (subject to the restrictions on such disposition
otherwise imposed hereunder), or (iii) to qualify directors if required by
applicable law.

 

Section 6.11 Sales and Lease Backs. No Loan Party shall, nor shall it permit any
of its Subsidiaries (excluding the Excluded Entities) to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal, or mixed),
whether now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than Lead
Borrower or any of its Subsidiaries that is a Loan Party) or (b) intends to use
for substantially the same purpose as any other property which has been or is to
be sold or transferred by such Loan Party to any Person (other than Lead
Borrower or any of its Subsidiaries that is a Loan Party) in connection with
such lease.

 

Section 6.12 Transactions with Affiliates. No Loan Party shall, nor shall it
permit any of its Subsidiaries (excluding the Excluded Entities) to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease, or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Capital Stock of Global
Parent or any of its Subsidiaries or with any Affiliate of Global Parent or of
any such holder; provided, that the foregoing restrictions shall not apply to
any of the following:

 

(a) any transaction among the Loan Parties,

 

(b) compensation arrangements for officers and other employees of Global Parent
and its Subsidiaries entered into in the ordinary course of business,

 

(c) the payment of Restricted Junior Payments permitted by Section 6.05,

 

(d) any Loan Party may purchase assets from Affiliates thereof in the ordinary
course of business so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) such purchase is consummated
pursuant to an arm’s length transaction and (iii) such assets are purchased for
fair market value,

 

(e) Asset Sales in the form of a sale of furniture and assignment of lease
agreements to franchisees in the ordinary course of business consistent with
past practices, so long as (i) the sale thereof is approved by independent
members of the Board that do not have any economic or voting interest in Lead
Borrower (other than such position on the Board); (ii) concurrently with such
sale, Administrative Agent shall receive a copy of an executed Franchise
Agreement in which such franchisee agrees to pay for the right to use the brand
name, products, suppliers, equipment, and systems of Lead Borrower; (iii) the
Loan Parties shall be in pro forma compliance with the financial covenants in
Section 6.08 for the immediately preceding four-Fiscal Quarter period for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.01(b), and (iv) in connection with the sale referenced in this
clause (e), such sale meets the terms and conditions set forth in clause (e) of
Section 6.09 and the Net Proceeds thereof shall be applied as required by
Section 2.13(a),

 



- 106 -

 

 

(f) financial advisory services with Affiliates, including, Vintage Capital
Management, LLC so long as such financial advisory services are at arm’s length
provided at a customary fee consistent with industry standards not to exceed
$1,000,000 per Fiscal Year, and

 

(g) transactions described in Schedule 6.12;, and

 

(h) issuance of the Equity Grant; provided, further, that, notwithstanding
anything to the contrary contained herein, in no event shall any Loan Party
enter into any transaction (including the purchase, sale, lease, or exchange of
any property or the rendering of any service) with any holder of 5% or more of
any class of Capital Stock of Global Parent or any of its Subsidiaries or with
any Affiliate of Global Parent or of any such holder, that results in the
transfer of ownership (directly or indirectly) of any Material Intellectual
Property (except for non-exclusive licenses of patents, trademarks, and other
intellectual property rights granted by any Loan Party or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of such Loan Party or any such
Subsidiary) or any interest in any Franchise Agreement to any Person that is not
a Loan Party.

 

Section 6.13 Conduct of Business. From and after the Closing Date, no Loan Party
shall, nor shall it permit any of its Subsidiaries (excluding the Excluded
Entities) to, engage in any business other than (a) the businesses engaged in by
such Loan Party or its Subsidiaries (excluding the Excluded Entities) on the
Closing Date and any other business reasonably related or complimentary thereto
and (b) such other lines of business as may be consented to by the Required
Lenders.

 

Section 6.14 Permitted Activities of Parent Companies. The Global Parent shall
not (i) incur, directly or indirectly, any material Indebtedness for borrowed
money other than the Obligations and intercompany Indebtedness or otherwise
expressly permitted to be incurred by the Global Parent hereunder, (ii) create
or suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it other than (A) the Liens created under the Collateral Documents
to which it is a party and (B) the Liens contemplated by clause (iii)(12) below,
(iii) engage in any business or activity or own any assets other than
(1) holding Capital Stock of its Subsidiaries and other investments contemplated
by clause (iii)(12) below, (2) performing its obligations and activities
incidental thereto under the Loan Documents, (3) making Restricted Junior
Payments and Investments not prohibited hereunder, (4) carrying out activities
incidental to maintenance of its corporate existence (including the ability to
incur fees, costs and expenses relating to such maintenance) and the management
of its Subsidiaries (including the ability to incur fees, costs and expenses
relating to such management), (5) the performance of obligations under and
compliance with its Organizational Documents, or other Requirement of Law,
ordinance, regulation, rule, order, judgment, decree or permit, including as a
result of or in connection with the activities of any of its Subsidiaries, (6)
the making of any loan to any officers, directors, managers, members of
management, consultants or independent contractors constituting (or that would
constitute, to the extent Global Parent were subject to Section 6.07, an
Investment permitted under Section 6.07), (7) participating in tax, accounting
and other administrative matters related to any of its Subsidiaries, (8) the
entry into, and exercise rights and performance of its obligations under and in
connection with the Loan Documents and guarantees of other Indebtedness not
prohibited from being incurred under this Agreement by any of its Subsidiaries,
(9) holding of any cash and cash equivalents received from any of its
Subsidiaries, (10) the payment of dividends or making of distributions, making
of loans and contributions to the capital of its Subsidiaries and guaranteeing
the obligations (other than Indebtedness) of its Subsidiaries, (11) incurring
fees, costs and expenses relating to overhead and general operating expenses
including professional fees for legal, tax and accounting issues and paying
taxes, (12) activities incidental to the businesses or activities described in
the foregoing clauses and (13) any other transactions in the ordinary course of
business (including, without limitation, making Investments and forming or
acquiring new Subsidiaries) as permitted by its Organizational Documents (other
than become an operating company or engage in significant operating company
activities), (iv) cease to exist, consolidate with or merge with or into, or
convey, transfer, or lease all or substantially all its assets to, any Person or
(v) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

 



- 107 -

 

 

Section 6.15 Changes to Certain Agreements and Organizational Documents.

 

(a) No Loan Party shall, nor shall it permit any of its Subsidiaries (excluding
the Excluded Entities) to, agree to any material amendment, restatement,
supplement, or other modification to, or waiver of, any of its material rights
under the Acquisition Agreement after the Closing Date without in each case
obtaining the prior written consent of Required Lenders to such amendment,
restatement, supplement, or other modification or waiver.

 

(b) No Loan Party shall amend or permit any amendments to any Loan Party’s
Organizational Documents if such amendment, termination, or waiver would be
material and adverse to the Agents or Lenders.

 

(c) No Loan Party shall, nor shall it permit any of its Subsidiaries (excluding
the Excluded Entities) to, amend or otherwise change the terms of any
Indebtedness that is expressly subordinated to the Obligations, except as may be
permitted pursuant to the applicable subordination and/or intercreditor
arrangements, the terms and conditions of which are satisfactory to each Agent.

 

Section 6.16 Accounting Methods. The Loan Parties will not and will not permit
any of their Subsidiaries (excluding the Excluded Entities) to modify or change
its fiscal year or its method of accounting (other than as may be required to
conform to GAAP); provided that the Loan Parties may change their fiscal year
following 30 days’ prior written notice to each Agent; provided further that,
immediately following such notice, the Loan Parties will (i) provide such
information as reasonably requested by any Agent or Required Lenders, including
without limitation, a Financial Plan reflecting such new fiscal year, as
applicable, and (ii) negotiate in good faith technical amendments to this
Agreement and the other Loan Documents, as necessary, to reflect such new fiscal
year.

 

Section 6.17 Cash Management.

 

(a) No Loan Party shall establish or maintain a Deposit Account or a Securities
Account that is not subject to a Control Agreement; provided, that no Excluded
Account shall be required to be subject to a Control Agreement; provided,
further, that, the Loan Parties shall have fifteen (15) days after the Amendment
No. 2 Effective Date (or, in each case, with respect to Deposit Accounts or
Securities Accounts opened or acquired after the Closing Date, sixty (60) days
after the date of such opening or acquisition) (or with respect to Deposit
Accounts or Securities Accounts owned by the Liberty Parties on the Third
Amendment Effective Date, sixty (60) days after the Third Amendment Effective
Date) (or, in each case, such later date to which Collateral Agent may otherwise
agree) to cause a Deposit Account or Securities Account to become subject to a
Control Agreement so long as no Cash or securities being held in a Deposit
Account or Securities Account subject to a Control Agreement is transferred to
any such new Deposit Account or Securities Account prior to such new Deposit
Account or Securities Account becoming subject to a Control Agreement. The Loan
Parties shall transfer no less frequently than daily (other than days that are
not Business Days for the applicable bank) (or, solely with respect to AF
Holdings and its Subsidiaries, weekly) to a Deposit Account subject to a Control
Agreement all payments received from all Credit Card Issuers and Credit Card
Processors (other than to the extent such payments are received directly into a
Deposit Account subject to a Control Agreement). After the Amendment No. 2
Effective Date, the Loan Parties shall not have more than $2,500,000 in the
aggregate in Deposit Accounts that are not subject to a Control Agreement (other
than Excluded Accounts).

 



- 108 -

 

 

(b) [Reserved].

 

(b) If at the close of any Business Day, the amount standing to the credit of
any Local Deposit Account exceeds the product of $25,000 and the amount of store
locations using such account as a Local Deposit Account (or, from January 1
through April 30 of any calendar year, the product of $100,000 and such number
of store locations), then the related Liberty Party shall, not later than the
following Business Day, cause the amount of such excess to be transferred to a
Deposit Account that is subject to a Control Agreement. If the average daily
amount standing to the credit of any Local Deposit Account exceeds 120% of the
maximum amount permitted to be maintained in such account pursuant to the
preceding sentence for any period of 10 consecutive days, the applicable Liberty
Party will promptly so notify the Administrative Agent. Upon receipt of any such
notice, the Administrative Agent may designate such Deposit Account as not
constituting a Local Deposit Account, and the applicable Liberty Party will
cause such Deposit Account to be subject to a Control Agreement within 90 days
of receipt of such notice.

 

(c) Subject to the Intercreditor Agreement, each Control Agreement shall provide
that the applicable depositary bank or securities intermediary will comply with
any instructions originated by the applicable GACP Facility Agent or the
Collateral Agent directing the disposition of funds in the applicable deposit
account or securities account without further consent by the Loan Party;
provided that the Collateral Agent shall not issue such instructions except
during the continuance of an Event of Default; provided, further, that
notwithstanding the foregoing, the Collateral Agent shall not issue such
instructions under any Control Agreement in respect of a Deposit Account or
Securities Account owned or maintained by Global Parent or Liberty/Revolution
Top Parent except during the continuance of an Specified Event of Default;
(provided that, unless Collateral Agent otherwise agrees, such Control
Agreements shall provide that the Collateral Agent’s instructions shall
automatically be deemed to have been issued upon an Event of Default under
Sections 8.01(f) or (g)).

 

(d) To the extent not previously delivered prior to the Closing Date, deliver to
Collateral Agent within twenty (20) calendar days after the Closing Date (or,
with respect to the Liberty Parties, the Third Amendment Effective Date) (or
such longer period as agreed to by Collateral Agent) copies of notifications in
the form of Exhibit I hereto (each, a “Credit Card Notification”), or otherwise
reasonably satisfactory in form and substance to Collateral Agent which have
been executed by the applicable Loan Parties and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed in Schedule 6.17 with
respect to which the Loan Parties have established credit card processing
arrangements; provided that, notwithstanding the foregoing, with respect to any
multi-party credit card processing arrangements or credit card processing
arrangements entered into by any predecessors in interest to the Loan Parties,
the Loan Parties shall be required to use commercially reasonable efforts to
ensure the delivery of such Credit Card Notifications as promptly as reasonably
practicable following the Closing Date.

 



- 109 -

 

 

(e) Upon entering into any agreements with any new Credit Card Issuer or Credit
Card Processor, the Loan Parties shall deliver to Collateral Agent a Credit Card
Notification as set forth in Section 6.17(d) hereof.

 

(f) Collateral Agent agrees that (1) it shall not direct any Credit Card Issuer
or Credit Card Processor to transfer any proceeds pursuant to any Credit Card
Notification unless an Event of Default has occurred and is continuing and (2)
if any Loan Party shall so request, unless an Event of Default has occurred and
is continuing, Collateral Agent shall countersign any notification, request,
order or direction from such Loan Party to any Credit Card Issuer or Credit Card
Processor directing payments from such Credit Card Issuer or Credit Card
Processor to be made to a new or different Deposit Account, provided such
Deposit Account is subject to a Control Agreement.

 

Section 6.18 Prepayments of Certain Indebtedness. No Loan Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, interest or other amount payable in respect of any Indebtedness prior
to its scheduled maturity, other than prepayments and repayments of Permitted
Indebtedness.

 

Section 6.19 Issuance of Capital Stock. Except for (a) the issuance or sale of
Capital Stock of Global Parent or Lead Borrower, in exchange for cash payments
by Global Parent to Lead Borrower, or (b) the issuance or sale of Capital Stock
as otherwise expressly permitted under this Agreement, including, but not
limited to, Section 6.07 and Section 6.10, Global Parent will not, and will not
permit any of its Subsidiaries (excluding the Excluded Entities) to, issue or
sell any of its Capital Stock (other than the issuance or sale of directors’
qualifying shares, issuances pursuant to any equity incentive plan or similar
plan, orthe Equity Grant, and other nominal issuanceissuances in order to comply
with local laws).

 

Section 6.20 Anti-Terrorism Laws. No part of the proceeds of any Loan will be
used, directly or, to the knowledge of any Loan Party, indirectly, to make any
payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
operations of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of applicable Sanctions by any Person, and no
part of the proceeds of any Loan will be used, directly or, to the knowledge of
any Loan Party, indirectly, in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of the Anti-corruption Laws.

 

Section 6.21 Franchise Agreements. No Loan Party will maintain or distribute any
Franchise Disclosure Documents, or enter into any Franchise Agreements, in
violation of Section 4.28(c).

 



- 110 -

 

 

ARTICLE VII
GUARANTY

 

Section 7.01 Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guarantee for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code)
(collectively, the “Guaranteed Obligations”).

 

Section 7.02 Contribution by Guarantors. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under the
Guaranties. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under any Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date.
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under all Guaranties in respect of the Obligations guaranteed. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under the Guaranties that would not render its obligations under the
Guaranties subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any comparable applicable provisions of
state or foreign law; provided, that solely for purposes of calculating the Fair
Share Contribution Amount with respect to any Guarantor for purposes of this
Section 7.02, any assets or liabilities of such Guarantor arising by virtue of
any rights to subrogation, reimbursement, or indemnification or any rights to or
obligations of contribution under any Guaranty shall not be considered as assets
or liabilities of such Guarantor. “Aggregate Payments” means, with respect to
any Guarantor, as of any date of determination, an amount equal to (y) the
aggregate amount of all payments and distributions made on or before such date
by such Guarantor in respect of any Guaranties (including, without limitation,
in respect of this Section 7.02), minus (z) the aggregate amount of all payments
received on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 7.02. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor. The allocation among
Guarantors of their obligations as set forth in this Section 7.02 shall not be
construed in any way to limit the liability of any Guarantor under any Guaranty.
Each Guarantor is a third party beneficiary to the contribution agreement set
forth in this Section 7.02.

 

Section 7.03 Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of a Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for such Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed or allowable against such Borrower for such interest in
the related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

 



- 111 -

 

 

Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent, and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety,

 

(b) any Agent may enforce this Guaranty upon the occurrence of an Event of
Default notwithstanding the existence of any dispute between a Borrower and any
Beneficiary with respect to the existence of such Event of Default,

 

(c) the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of such Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against such Borrower or any of such other
guarantors and whether or not such Borrower is joined in any such action or
actions,

 

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify, or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if any Agent is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify, or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations,

 

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge, or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner, or terms of payment of the Guaranteed Obligations, (ii) settle,
compromise, release, or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations, (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate, or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations, (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against a Borrower or any security for
the Guaranteed Obligations, and (vi) exercise any other rights available to it
under the Loan Documents, and

 



- 112 -

 

 

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge, or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power, or remedy (whether arising under the Loan Documents, at law, in
equity, or otherwise) with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of, or
security for the payment of, the Guaranteed Obligations, (ii) any rescission,
waiver, amendment, or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to Events of Default)
hereof, any of the other Loan Documents or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guaranteed
Obligations, in each case whether or not in accordance with the terms hereof or
such Loan Document or any agreement relating to such other guaranty or security,
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid, or unenforceable in any respect, (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for Indebtedness other than the Guaranteed Obligations) to the
payment of Indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations, (v) any Beneficiary’s consent to the change,
reorganization, or termination of the corporate structure or existence of Global
Parent or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations, (vi) any failure to perfect or continue perfection of a
security interest in any Collateral which secures any of the Guaranteed
Obligations, (vii) any defenses, set-offs, or counterclaims which a Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction, and usury,
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

Section 7.05 Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against a
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, or any other Person, (ii) proceed against or exhaust any security
held from a Borrower, any such other guarantor, or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of a Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever, (b) any defense arising by reason of the incapacity, lack of
authority, or any disability or other defense of a Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of a
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations, (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal, (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith,
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to setoffs, recoupments, and counterclaims,
and (iv) promptness, diligence, and any requirement that any Beneficiary
protect, secure, perfect, or insure any security interest or lien or any
property subject thereto, (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor, and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, or any agreement or
instrument related thereto, notices of any renewal, extension, or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to a Borrower, and notices of any of the matters referred to
in Section 7.04 and any right to consent to any thereof, and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties or which may conflict with the terms
hereof.

 



- 113 -

 

 

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right, or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against a Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right, or remedy arises in equity, under contract, by statute, under
common law, or otherwise and including, without limitation, (a) any right of
subrogation, reimbursement, or indemnification that such Guarantor now has or
may hereafter have against such Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right,
or remedy that any Beneficiary now has or may hereafter have against such
Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 7.02. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification, and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement, or
indemnification such Guarantor may have against such Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against such Borrower, to all right, title, and
interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor. If any amount shall
be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification, or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent, on behalf of
Beneficiaries, and shall forthwith be paid over to Administrative Agent, for the
benefit of Beneficiaries, to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

Section 7.07 Subordination of Other Obligations. Any Indebtedness of any
Borrower or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by such Guarantor after an Event of Default
has occurred and is continuing shall be held in trust for Administrative Agent,
on behalf of Beneficiaries, and shall forthwith be paid over to Administrative
Agent, for the benefit of Beneficiaries, to be credited and applied against the
Guaranteed Obligations but without affecting, impairing, or limiting in any
manner the liability of such Guarantor under any other provision hereof.

 



- 114 -

 

 

Section 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full. Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

Section 7.09 Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors, or any agents acting or purporting to act
on behalf of any of them.

 

Section 7.10 Financial Condition of Borrower. Any Credit Extension may be made
to a Borrower or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation is entered into, as the case may be.
No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of any Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of such Borrower and its ability to perform its obligations under the
Loan Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of each Borrower and of all
circumstances bearing upon the risk of non-payment of the Guaranteed
Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact, or thing relating to the
business, operations, or conditions of any Borrower now known or hereafter known
by any Beneficiary.

 

Section 7.11 Bankruptcy, etc.

 

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization, or insolvency case or proceeding
of or against a Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended, or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation,
or arrangement of a Borrower or any other Guarantor or by any defense which a
Borrower or any other Guarantor may have by reason of the order, decree, or
decision of any court or administrative body resulting from any such proceeding.

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors, or similar person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 



- 115 -

 

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by a Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer, or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

Section 7.12 Discharge of Guaranty upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

Section 8.01 Events of Default. If any one or more of the following conditions
or events shall occur:

 

(a) Failure to Make Payments When Due. Failure by the Loan Parties to pay
(i) the principal of any Loan when due (whether at stated maturity, by
acceleration, or otherwise), (ii) when due any installment of principal of any
Loan, by notice of voluntary prepayment, by mandatory prepayment, or otherwise,
(iii) within three (3) Business Days after the date when due, any interest on
any Loan or any fee (including the Exit Fee) or any other amount due hereunder,
or

 

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of its
respective Subsidiaries (excluding the Excluded Entities) to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.01(a)) in an aggregate principal amount of $3,000,000 or more, in each
case beyond the grace period, if any, provided therefor, or (ii) breach or
default by any Loan Party with respect to any other material term of (A) one or
more items of Indebtedness in the individual or aggregate principal amounts
referred to in subclause (i) above or (B) any loan agreement, mortgage,
indenture, or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders) to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) or to require the prepayment, redemption,
repurchase, or defeasance of, or to cause Global Parent or any of its
Subsidiaries (excluding the Excluded Entities) to make any offer to prepay,
redeem, repurchase, or defease such Indebtedness, prior to its stated maturity
or the stated maturity of any underlying obligation, as the case may be, or

 

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.05, Section 5.01, Section 5.16
or Article VI, or

 

(d) Breach of Representations, etc. Any representation, warranty, certification,
or other statement made or deemed made by any Loan Party or any of their
respective Subsidiaries (excluding the Excluded Entities), as the case may be,
in any Loan Document or in any statement or certificate at any time given by any
Loan Party, or any of their respective Subsidiaries (excluding the Excluded
Entities), as the case may be, in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made, or

 



- 116 -

 

 

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of, or compliance with, any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other Section
of this Section 8.01, and such default shall not have been remedied or waived
within 30 days after the earlier of (i) an officer of such Loan Party becoming
aware of such default or (ii) receipt by the Lead Borrower of notice from any
Agent or any Lender of such default, or

 

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Global Parent or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency, or similar
law now or hereafter in effect, which decree or order is not stayed, or any
other similar relief shall be granted under any applicable federal or state law,
or (ii) an involuntary case shall be commenced against Global Parent or any of
its Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency, or similar law now or hereafter in effect, or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian, or other officer having
similar powers over Global Parent or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered, or there shall have
occurred the involuntary appointment of an interim receiver, trustee, or other
custodian of Global Parent or any of its Subsidiaries for all or a substantial
part of its property, or a warrant of attachment, execution, or similar process
shall have been issued against any substantial part of the property of Global
Parent or any of its Subsidiaries, and any such event described in this
clause (ii) shall continue for 60 days without having been dismissed, bonded, or
discharged, or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Global Parent or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency, or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee, or other custodian for all or a substantial part of its property, or
Global Parent or any of its Subsidiaries shall make any assignment for the
benefit of creditors, or (ii) Global Parent or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due, or the Board (or similar governing body) of
Global Parent or any of its Subsidiaries (or any committee thereof with
authority therefor) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 8.01(f), or

 

(h) Judgments and Attachments. Any money judgment, writ, or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $3,000,000 (in either case to the extent not adequately covered by
any indemnity or by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall be entered or filed against Global Parent
or any of its Subsidiaries (excluding the Excluded Entities) or any of their
respective assets and shall remain undischarged, unvacated, unbonded, or
unstayed for a period of 60 days, or

 

(i) Dissolution. Any order, judgment, or decree shall be entered against any
Loan Party, decreeing the dissolution or split up of such Loan Party, and such
order shall remain undischarged or unstayed for a period in excess of 60 days,
or

 



- 117 -

 

 

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate that results in or might reasonably be expected
to have a Material Adverse Effect during the term hereof, or (ii) there exists
any fact or circumstance that reasonably could be expected to result in the
imposition of a Lien or security interest under Section 430(k) of the Internal
Revenue Code or under Section 303(k) of ERISA, or

 

(k) Change of Control. A Change of Control shall occur, or

 

(l) Guaranties, Collateral Documents, and Other Loan Documents. At any time
after the execution and delivery thereof, (i) the Guaranty hereunder for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement, or any Collateral Documents representing a
material portion of the Collateral Agent’s security interest securing the
Obligations, ceases to be in full force and effect (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any material portion of the
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii)  any Loan Party, shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party, or

 

(m) Proceedings. The indictment of any Loan Party, any of its Subsidiaries
(excluding the Excluded Entities), under any criminal statute or commencement of
criminal or civil proceedings against any Loan Party, pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
to any Governmental Authority of any material portion of the property of such
Person, or

 

(n) Cessation of Business. (i) Any Loan Party or any of its Subsidiaries
(excluding the Excluded Entities) is enjoined, restrained, or in any way
prevented by the order of any court or any Governmental Authority (other than in
connection with any COVID-19 “non-essential business” or similar shutdowns
issued by any Governmental Authority) from conducting all or any material part
of its business for more than 15 days, (ii) any other cessation of a substantial
part of the business of Global Parent or any of its Subsidiaries (excluding the
Excluded Entities) for a period which materially and adversely affects Global
Parent or any of its Subsidiaries (excluding the Excluded Entities), or
(iii) any material damage to, or loss, theft, or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities at a Real Property that, in any case described in
clause (i), (ii) or (iii), results in or could reasonably be expected to have a
Material Adverse Effect during the term hereof;

 

(o) Subordinated Indebtedness. (i) Any of the Obligations for any reason shall
cease to be “Senior Indebtedness” or “Designated Senior Indebtedness” (or any
comparable terms) under, and as defined in, the documents evidencing or
governing any Indebtedness that is expressly subordinated to the Obligations,
(ii) any Indebtedness other than the Obligations shall constitute “Designated
Senior Indebtedness” (or any comparable term) under, and as defined in, the
documents evidencing or governing any Indebtedness that is expressly
subordinated to the Obligations, or (iii) the subordination provisions of the
documents evidencing or governing any Indebtedness that is expressly
subordinated to the Obligations, shall, in whole or in part, terminate, cease to
be effective, or cease to be legally valid, binding, and enforceable against any
holder of the applicable subordinated Indebtedness; or THEN, (A) upon the
occurrence of any Event of Default described in Section 8.01(f) or
Section 8.01(g), automatically and (B) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Required Lenders, upon
notice to Borrower by Administrative Agent, (1) the Commitments, if any, of each
Lender having such Commitments shall immediately terminate, (2) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest, or other requirements of any kind, all of which
are hereby expressly waived by each Loan Party, : (x) the unpaid principal
amount of and accrued interest on the Loans, and (y) all other Obligations, and
(3) Agents may enforce any and all Liens and security interests created pursuant
to Collateral Documents and apply the proceeds thereof pursuant to
Section 2.15(g).

 



- 118 -

 

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

Section 9.01 Appointment of Agents.

 

(a) GACP is hereby appointed Administrative Agent hereunder and under the other
Loan Documents, and each Lender hereby authorizes GACP, in such capacity, to act
as its agent in accordance with the terms hereof and the other Loan Documents,
including, without limitation, to make loans and Protective Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document and to perform, exercise, and enforce any and all other
rights and remedies of Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Parties.

 

(b) GACP is hereby appointed Collateral Agent hereunder and under the other Loan
Documents, and each Lender hereby authorizes GACP, in such capacity, to act as
its agent in accordance with the terms hereof and the other Loan Documents,
including, without limitation, to make loans and Protective Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document and to perform, exercise, and enforce any and all other
rights and remedies of Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Parties.

 

(c) Each Agent hereby agrees to act upon the express conditions contained herein
and the other Loan Documents, as applicable. The provisions of this Article IX
are solely for the benefit of Agents and Lenders, and neither any Loan Party nor
any Affiliate thereof shall have any rights as a third party beneficiary of any
of the provisions thereof. In performing its functions and duties hereunder,
each Agent shall act solely as an agent of Lenders and does not assume, and
shall not be deemed to have assumed, any obligation towards, or relationship of
agency or trust with or for, any of the Loan Parties or their respective
Affiliates.

 



- 119 -

 

 

Section 9.02 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights,
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights, and remedies as are reasonably incidental thereto.
Each Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights, and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or in any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.

 

Section 9.03 General Immunity.

 

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability, or sufficiency hereof or any other Loan Document or for any
representations, warranties, recitals, or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports, or certificates or any other documents furnished or made
by any Agent to Lenders or by or on behalf of any Loan Party, Global Parent,
Liberty/Revolution Top Parent, Vitamin Top Parent or Vitamin Intermediate Parent
to any Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions,
covenants, or agreements contained in any of the Loan Documents or as to the use
of the proceeds of the Loans or as to the existence or possible existence of any
Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans.

 

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees, or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Loan Documents
except to the extent caused by any Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion, or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.05) and, upon receipt of such instructions from Required
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion, or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument, or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Loan Parties), accountants, experts, and
other professional advisors selected by it, and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.05).

 



- 120 -

 

 

(c) Notice of Default. Neither Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
Events of Default in the payment of principal, interest, and fees required to be
paid to Administrative Agent for the account of Lenders, unless such Agent shall
have received written notice from a Lender or the Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” Such Agent will notify Lenders of its receipt
of any such notice. Collateral Agent shall take such action with respect to any
such Default or Event of Default as may be directed by the Required Lenders in
accordance with Article VIII; provided, that unless and until Collateral Agent
has received any such direction, Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of Lenders.

 

Section 9.04 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent or its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory, or other business with Global
Parent, Lead Borrower or any of their respective Affiliates as if it were not
performing the duties specified herein and may accept fees and other
consideration from any Loan Party for services in connection herewith and
otherwise without having to account for the same to Lenders.

 

Section 9.05 Lenders’ Representations, Warranties and Acknowledgment.

 

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Loan Parties.
No Agent shall have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such appraisal on behalf
of Lenders or to provide any Lender with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of, or the completeness of, any
information provided to Lenders.

 

(b) Each Lender, by delivering its signature page to this Agreement or a Joinder
and funding its Term Loan on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, Required Lenders, or
Lenders, as applicable on the Closing Date.

 

(c) Each Lender (i) represents and warrants that, as of the Closing Date,
neither such Lender nor its Affiliates or Related Funds owns or controls, or
owns or controls any Person owning or controlling, any trade debt or
Indebtedness of any Loan Party other than the Obligations or any Capital Stock
of any Loan Party, and (ii) covenants and agrees that from and after the Closing
Date neither such Lender nor its Affiliates and Related Funds shall purchase any
trade debt or Indebtedness of any Loan Party other than the Obligations or
Capital Stock described in subclause (i) above without the prior written consent
of the Administrative Agent and, so long as no Specified Event of Default has
occurred and is continuing, Borrower.

 



- 121 -

 

 

Section 9.06 Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AGREES TO INDEMNIFY EACH AGENT, ITS AFFILIATES, AND ITS
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES, AND AGENTS OF
EACH AGENT (EACH, AN “INDEMNITEE AGENT PARTY”), TO THE EXTENT THAT SUCH
INDEMNITEE AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY, FOR AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING COUNSEL FEES AND
DISBURSEMENTS), OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNITEE AGENT PARTY IN
EXERCISING ITS POWERS, RIGHTS, AND REMEDIES OR PERFORMING ITS DUTIES HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS OR OTHERWISE IN ITS CAPACITY AS SUCH
INDEMNITEE AGENT PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE AGENT PARTY; PROVIDED, THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM SUCH
INDEMNITEE AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE ORDER. IF ANY
INDEMNITY FURNISHED TO ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE
OPINION OF SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH
INDEMNITEE AGENT PARTY MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT
COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS
FURNISHED; PROVIDED, THAT IN NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO
INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS,
DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE, OR DISBURSEMENT IN
EXCESS OF SUCH LENDER’S PRO RATA SHARE THEREOF; PROVIDED FURTHER, THAT THIS
SENTENCE SHALL NOT BE DEEMED TO REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE
AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION,
JUDGMENT, SUIT, COST, EXPENSE, OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE
IMMEDIATELY PRECEDING SENTENCE.

 

Section 9.07 Successor Agent.

 

(a) Any Agent may resign at any time by giving thirty days’ (or such shorter
period as shall be agreed by the Required Lenders) prior written notice thereof
to Lenders, Lead Borrower, and the other Agent. Upon any such notice of
resignation, Required Lenders shall have the right, with Lead Borrower’s consent
(which consent shall not be unreasonably withheld or delayed) (other than during
the existence of an Event of Default, provided that during the existence of an
Event of Default, the Required Lenders shall give five (5) Business Days’ prior
notice to Lead Borrower), to appoint a successor Agent that is not a
Disqualified Institution. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of Lenders, appoint a successor Administrative Agent or Collateral
Agent meeting the qualifications set forth above (including that such successor
not be a Disqualified Institution), as applicable, from among Lenders. Upon the
acceptance of any appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder by a successor Administrative Agent or Collateral Agent,
as the case may be, that successor Administrative Agent or Collateral Agent, as
applicable, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall promptly (i) transfer to such successor Administrative Agent or Collateral
Agent, as applicable, all sums, Securities, and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent or Collateral Agent, as applicable, under the
Loan Documents, and (ii) execute and deliver to such successor Administrative
Agent or Collateral Agent, as applicable, such amendments to financing
statements and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent or
Collateral Agent, as applicable, of the security interests created under the
Collateral Documents, whereupon such retiring Agent shall be discharged from its
duties and obligations hereunder. Notwithstanding the foregoing, if no successor
Administrative Agent or Collateral Agent, as applicable, has accepted an
appointment by the retiring Agent, on behalf of the Lenders, within 30 days
after the retiring Agent appoints such successor Agent, such retiring Agent’s
resignation shall be deemed effective, and Lead Borrower shall appoint the
successor Administrative Agent or Collateral Agent, as applicable, on behalf of
the Lenders, without their further consent. After any retiring Agent’s
resignation hereunder as Administrative Agent or Collateral Agent, as
applicable, the provisions of this Article IX shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
or Collateral Agent, as applicable, hereunder.

 



- 122 -

 

 

(b) Notwithstanding anything herein to the contrary, any Agent may assign their
rights and duties as Administrative Agent or Collateral Agent, as applicable,
hereunder to an Affiliate without the prior written consent of, or prior written
notice to, Lead Borrower or Lenders; provided, that Lead Borrower and Lenders
may deem and treat such assigning Agent as Administrative Agent or Collateral
Agent, as applicable, for all purposes hereof, unless and until such assigning
Agent provides written notice to Lead Borrower and Lenders of such assignment.
Upon such assignment, such Affiliate shall succeed to and become vested with all
rights, powers, privileges and duties as Administrative Agent or Collateral
Agent, as applicable, hereunder and under the other Loan Documents.

 

(c) Each Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through its respective Affiliates. The exculpatory,
indemnification, and other provisions of Section 9.03, Section 9.06, and this
Section 9.07 shall apply to any of the Affiliates of each Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of Section 9.03,
Section 9.06, and this Section 9.07 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by any Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits, and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits, and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits, and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Loan
Parties, (ii) such rights, benefits, and privileges (including exculpatory
rights and rights to indemnification) shall not be modified or amended without
the consent of such sub-agent, and (iii) such sub-agent shall only have
obligations to Administrative Agent or Collateral Agent, as applicable, and not
to any Loan Party, Lender, or any other Person and no Loan Party, Lender, or any
other Person shall have the rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 



- 123 -

 

 

Section 9.08 Collateral Documents and Guaranty.

 

(a) Agents Under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for, and representative of,
Lenders with respect to the Guaranty, the Collateral, and the Collateral
Documents. Subject to Section 10.05, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable, may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.05)
have otherwise consented, or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.05) have
otherwise consented.

 

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, each Borrower,
Administrative Agent, Collateral Agent, and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights, and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders, in accordance with the terms hereof and all powers,
rights, and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale or any sale of the
Collateral in a case under the Bankruptcy Code, Collateral Agent or any Lender
may be the purchaser of any or all of such Collateral at any such sale and
Collateral Agent, as agent for, and representative of, Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Collateral Agent at such sale.

 

Section 9.09 Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party), and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agents and Lenders as secured party. Should Administrative Agent or any Lender
obtain possession or control of any such Collateral, Administrative Agent or
such Lender shall notify Collateral Agent thereof, and, promptly upon Collateral
Agent’s request therefor shall deliver such Collateral to Collateral Agent or in
accordance with Collateral Agent’s instructions. In addition, Collateral Agent
shall also have the power and authority hereunder to appoint such other
sub-agents as may be necessary or required under applicable state law or
otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.

 

Section 9.10 [Reserved].

 



- 124 -

 

 

Section 9.11 Reports and Other Information; Confidentiality; Disclaimers. By
becoming a party to this Agreement, each Lender and other Agent:

 

(a) is deemed to have requested that Administrative Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to the Loan Parties (each, a “Report” and, collectively, the
“Reports”) prepared by or at the request of Administrative Agent, and
Administrative Agent shall so furnish each Lender and Agent with such Reports,

 

(b) expressly agrees and acknowledges that no Agent does (i) make any
representation or warranty as to the accuracy of any Report and (ii) shall not
be liable for any information contained in any Report,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, and that Administrative Agent or other party performing
any audit or examination will inspect only specific information regarding the
Loan Parties and will rely significantly upon the Loan Parties’ books and
records, as well as on representations of such Person’s personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding Global Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 10.17, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Administrative Agent and any
other Lender or Agent preparing a Report harmless from any action the
indemnifying Lender or Agent may take or fail to take or any conclusion the
indemnifying Lender or Agent may reach or draw from any Report in connection
with any loans or other credit accommodations that the indemnifying Lender or
Agent has made or may make to any Borrower, or the indemnifying Lender’s or
Agent’s participation in, or the indemnifying Lender’s or Agent’s purchase of, a
loan or loans of any Borrower, and (ii) to pay and protect, and indemnify,
defend, and hold Administrative Agent, and any such other Lender or Agent
preparing a Report, harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorneys’ fees and
costs) incurred by Administrative Agent and any such other Lender or Agent
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender or Agent.

 

In addition to the foregoing: (x) any Lender or other Agent may from time to
time request of Administrative Agent in writing that Administrative Agent
provide to such Lender or other Agent a copy of any report or document provided
by Global Parent or its Subsidiaries to Administrative Agent that has not been
contemporaneously provided by Global Parent or such Subsidiary to such Lender or
other Agent, and, upon receipt of such request, Administrative Agent promptly
shall provide a copy of same to such Lender or other Agent to the extent that
such Lender or other Agent is entitled to such report or document hereunder,
(y) to the extent that Administrative Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Global
Parent or its Subsidiaries, any Lender or other Agent may, from time to time,
reasonably request Administrative Agent to exercise such right as specified in
such Lender’s or other Agent’s notice to Administrative Agent, whereupon
Administrative Agent may (and upon the request of the Required Lenders promptly
shall) request of Global Parent or Lead Borrower the additional reports or
information reasonably specified by such Lender or other Agent (or by Required
Lenders), and, upon receipt thereof from Global Parent or Lead Borrower or such
Subsidiary, Administrative Agent promptly shall provide a copy of same to such
Lender or other Agent (or to Required Lenders), and (z) any time that
Administrative Agent renders to Lead Borrower a statement regarding the Loan
Account, Administrative Agent shall send a copy of such statement to each
Lender.

 



- 125 -

 

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01 Notices.

 

(a) Notices Generally. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Loan Party,
Collateral Agent, or Administrative Agent shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Loan Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, or sent by facsimile or United States mail
or courier service, and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile, or three (3) Business Days after depositing it in the
United States mail with postage prepaid and properly addressed; provided, that
no notice to any Agent shall be effective until received by such Agent. Any Loan
Party may change its address, facsimile number or email address for notices and
other communications hereunder by notice to the Administrative Agent, and any
Agent may change its address, facsimile number or email address for notices and
other communications hereunder by notice to the Loan Parties and the other Agent
(which notice to such other Agent shall not be required if both Agents are the
same Person).

 

(b) Electronic Communications.

 

(i) Each of the Agents and each Loan Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided, that the foregoing
shall not apply to notices to any Lender pursuant to ARTICLE II if such Lender
has notified the Agents that it is incapable of receiving notices under such
Article by electronic communication.

 

(ii) Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided, that for both subclauses (A)
and (B) above, if such notice, email, or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 



- 126 -

 

 

Section 10.02 Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Lead Borrower agrees to pay (or cause to be paid) promptly
(a) all of each Agent’s reasonable and documented out-of-pocket costs and
expenses of preparation of the Loan Documents and any consents, amendments,
waivers, or other modifications thereto, (b) all the reasonable and documented
fees and reasonable and documented out-of-pocket expenses and disbursements of
one primary counsel to Administrative Agent and one primary counsel to
Collateral Agent, in connection with the negotiation, preparation, execution,
and administration of the Loan Documents and any consents, amendments, waivers,
or other modifications thereto and any other documents or matters requested by
Lead Borrower, (c) all the reasonable and documented out-of-pocket costs and
reasonable and documented out-of-pocket expenses of creating and perfecting
Liens in favor of Collateral Agent, for the benefit of Secured Parties,
including filing and recording fees, expenses and Taxes, stamp or documentary
Taxes (in each case, without duplication of any indemnification obligation under
Section 2.19), search fees, title insurance premiums, and reasonable and
documented fees and reasonable and documented out-of-pocket fees, expenses, and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Required Lenders may request in respect of the Collateral or
the Liens created pursuant to the Collateral Documents, (d) all of each all the
reasonable and documented out-of-pocket costs and expenses (including the
reasonable and documented fees and reasonable and documented out-of-pocket
expenses and disbursements, of any appraisers, field examiners, asset-based
lending service providers, consultants, advisors, and agents (whether internal
or external) employed or retained by Collateral Agent and its counsel) in
connection with the valuation of and the custody or preservation of any of the
Collateral; provided that the such costs, expenses and fees shall be subject to
the limitations set forth in Section 5.06, (e) all the reasonable and documented
out-of-pocket costs and expenses of Agents and Lenders in connection with the
attendance at any meetings in connection with this Agreement and the other Loan
Documents (including the meetings referred to in Section 5.07 and excluding, for
avoidance of doubt, the inspections referred to in Section 5.06), (f) all other
reasonable and documented out-of-pocket costs and expenses incurred by each
Agent in connection with the negotiation, preparation, and execution of the Loan
Documents and any consents, amendments, waivers, or other modifications thereto
and the transactions contemplated thereby (limited, in the case of any legal
expenses, to the reasonable and documented fees and reasonable and documented
out-of-pocket disbursements of one primary counsel to Administrative Agent and
one primary counsel to Collateral Agent), and (g) after the occurrence of an
Event of Default, all reasonable and documented out-of-pocket costs and
expenses, including reasonable and documented attorneys’ fees and reasonable and
documented out-of-pocket costs of settlement, incurred by any Agent and Lenders
in enforcing any Obligations of, or in collecting any payments due from, any
Loan Party,  hereunder or under the other Loan Documents by reason of such Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any Insolvency
Proceeding) (limited, in the case of legal expenses, to the reasonable and
documented fees and reasonable and documented out-of-pocket disbursements of one
primary counsel to Administrative Agent and one primary counsel to Collateral
Agent); provided that, in any case in which the reimbursement of expenses for
counsel is limited to one primary counsel, if reasonably necessary, Lead
Borrower shall also promptly pay (or cause to be paid) reasonable and documented
fees and reasonable and documented out-of-pocket disbursements of (x) one local
counsel in any relevant jurisdiction (which may include a single firm of counsel
acting in multiple jurisdictions) and, (y) in the case of an actual or perceived
conflict of interest where any such Person affected by such conflict informs
Borrower of such conflict, in each case, a single additional firm of counsel in
each relevant jurisdiction for all similarly situated affected Persons).

 

Section 10.03 Indemnity.

 

(a) IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.02, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH LOAN PARTY
AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL), INDEMNIFY, PAY,
AND HOLD HARMLESS EACH AGENT AND LENDER, THEIR AFFILIATES, AND EACH OF THEIR
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES, AND AGENTS (EACH,
AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED, THAT
NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH RESPECT
TO ANY INDEMNIFIED LIABILITIES (I) TO THE EXTENT SUCH INDEMNIFIED LIABILITIES
ARISE FROM THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE ORDER OR
JUDGMENT, OF THAT INDEMNITEE OR ANY OF ITS OFFICERS, PARTNERS, DIRECTORS,
TRUSTEES, EMPLOYEES, OR AGENTS OR (II) TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES ARISE FROM A CLAIM, ACTION, LITIGATION, INVESTIGATION OR OTHER
PROCEEDING THAT DOES NOT ARISE FROM ANY ACT OR OMISSION BY ANY LOAN PARTY OR ANY
OFFICER, PARTNER, DIRECTOR, TRUSTEE, EMPLOYEE OR AGENT OF ANY LOAN PARTY AND
THAT IS BROUGHT BY ANY INDEMNITEE AGAINST ANOTHER INDEMNITEE (AND EACH
INDEMNITEE, BY ACCEPTING THE BENEFITS HEREOF, AGREES TO PROMPTLY REFUND OR
RETURN ANY INDEMNITY RECEIVED HEREUNDER TO THE EXTENT IT IS LATER DETERMINED BY
A FINAL, NON-APPEALABLE ORDER OR JUDGMENT OF A COURT OF COMPETENT JURISDICTION
THAT SUCH INDEMNITEE IS NOT ENTITLED THERETO). TO THE EXTENT THAT THE
UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY, AND HOLD HARMLESS SET FORTH IN THIS
SECTION 10.03 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE
VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.

 



- 127 -

 

 

(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against Lenders, Agents, and their
respective Affiliates, directors, employees, attorneys, or agents, on any theory
of liability, for special, indirect, consequential, or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort, or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof, or
any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases, and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

Section 10.04 Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and its respective Affiliates
are hereby authorized by each Loan Party at any time or from time to time,
subject to the consent of each Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than each Agent), any such notice being hereby expressly waived, to set
off and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender and its respective
Affiliates to or for the credit or the account of any Loan Party (in whatever
currency) against and on account of the obligations and liabilities of any Loan
Party to such Lender and its respective Affiliates hereunder, or with any other
Loan Document, irrespective of whether or not (a) such Lender and its respective
Affiliates shall have made any demand hereunder, (b) the principal of, or the
interest on, the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Article II and although such obligations and
liabilities, or any of them, may be contingent or unmatured, or (c) such
obligation or liability is owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligation or such
Indebtedness.

 



- 128 -

 

 

Section 10.05 Amendments and Waivers.

 

(a) Required Lenders’ Consent. Subject to Sections 10.05(b) and 10.05(c), (i) no
amendment, modification, termination, or waiver of any provision of the Loan
Documents shall in any event be effective without the written concurrence of the
Loan Parties party to such Loan Document, as the case may be, and (ii) no
consent to any departure by any Loan Party from any provision of the Loan
Documents, shall in any event be effective without the written concurrence of
Administrative Agent and the Required Lenders.

 

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be adversely affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

 

(i) increases in, or extensions of, the Term Loan Commitments of such Lender,

 

(ii) extend the scheduled final maturity of any Loan or any Term Note,

 

(iii) waive, reduce, or postpone any scheduled repayment (but not prepayment),

 

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.09)
or any fees or premiums payable hereunder or under the Fee Letter,

 

(v) extend the time for payment of any principal or interest on any loan or fees
or premiums payable hereunder or under the Fee Letter,

 

(vi) reduce the principal amount of any Loan, or

 

(vii) amend, modify, terminate, or waive (A) any pro rata sharing, payment, or
setoff provision of any Loan Document (including, without limitation,
Section 2.16 of this Agreement) or (B) any other provision of a Loan Document
(including, without limitation, Section 2.14(a) of this Agreement), in each
case, in a manner that would alter (or have the effect of altering) the pro rata
allocation among the Lenders of any payments, disbursements, or setoffs,

 

(c) Other Consents. No amendment, modification, termination, or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party,
therefrom, shall:

 

(i) amend, modify, terminate, or waive any provision of Section 10.05(b) or this
Section 10.05(c) without the consent of each Lender,

 

(ii) amend the definition of “Required Lenders” or “Pro Rata Share” without the
consent of each Lender,

 

(iii) release all or a material portion of the Guaranty or release (or
subordination of the Collateral Agent’s liens on) all or a material portion of
the Collateral, in each case, in any transaction or series of related
transactions (other than in connection with permitted asset sales, permitted
dispositions, permitted mergers, permitted liquidations or dissolutions or as
otherwise permitted under the Loan Documents) without the consent of each
Lender,

 



- 129 -

 

 

(iv) subordinate any of the Obligations, or any Liens on any portion of the
Collateral created by this Agreement or any other Loan Document (other than to
the extent permitted by Section 6.02), without the consent of each Lender, or

 

(v) amend, modify, terminate, or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

 

(d) Technical Amendments. Notwithstanding the foregoing, this Agreement may be
amended solely with the consent of each Agent and Lead Borrower without the need
to obtain the consent of any other Lender if such amendment is delivered in
order to (i) correct or cure (A) ambiguities, errors, omissions, or defects or
(B) incorrect cross-references or similar inaccuracies or (ii) effectuate
administrative changes of a technical or immaterial nature.

 

(e) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers, or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Loan Party, in any
case shall entitle any Loan Party, to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination,
waiver, or consent effected in accordance with this Section 10.05 shall be
binding upon each Lender at the time outstanding, each future Lender, and, if
signed by a Loan Party, by such of such Loan Party thereto.

 

Section 10.06 Successors and Assigns; Participations.

 

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders; provided, that any assignment
that is not permitted pursuant to the terms of this Agreement shall be
absolutely void ab initio. No rights or obligations of a Loan Party hereunder or
under any other Loan Document nor any interest therein may be assigned or
delegated by any Loan Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.06, Indemnitees under Section 10.03, their respective successors and
assigns permitted hereby, and, to the extent expressly contemplated hereby,
Affiliates of Administrative Agent and each Lender) any legal or equitable
right, remedy, or claim under or by reason of this Agreement.

 

(b) Register. Borrowers, Administrative Agent, and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.06(e). Prior to
such recordation, all amounts owed with respect to the applicable Commitment or
Loan shall be owed to the Lender listed in the Register as the owner thereof,
and any request, authority, or consent of any Person who, at the time of making
such request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee, or
transferee of the corresponding Commitments or Loans.

 



- 130 -

 

 

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign, or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, that each such assignment
shall be of a uniform, and not varying, percentage of all rights and obligations
under and in respect of any Loan and any related Commitments):

 

(i) to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Lead Borrower and
Administrative Agent, and

 

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Administrative Agent and Lead Borrower (such consent not be unreasonably
withheld or delayed); provided, that (A) no consent of Lead Borrower shall be
required if a Specified Event of Default has occurred and is continuing,
(B) Lead Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Administrative Agent within
ten (10) Business Days after having received notice thereof, and (C) each such
assignment pursuant to this Section 10.06(c)(ii) shall be in an aggregate amount
of not less than $1,000,000 (or such lesser amount as may be agreed to by Lead
Borrower and Administrative Agent or as shall constitute the aggregate amount of
the Term Loan of the assigning Lender) with respect to the assignment of Term
Loans.

 

(d) Mechanics. The assigning Lender and the assignee thereof shall (i) execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms or certificates with respect to United States federal income Tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Section 2.19(d), and
(ii) pay to Administrative Agent a processing and recordation fee of $3,500
(which fee shall not be applicable for transfers among existing Lenders and
Lenders and their Affiliates and may be waived or reduced in the sole discretion
of the Administrative Agent); provided that, notwithstanding anything to the
contrary herein, such processing and recordation fee shall not constitute
Indemnified Liabilities.

 

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement and any forms or certificates required by this
Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to Lead Borrower, and shall maintain a copy of such
Assignment Agreement.

 

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee, (ii) it has experience and expertise in the
making of, or investing in, commitments or loans such as the applicable
Commitments or Loans, as the case may be, (iii) it will make or invest in, as
the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Loans or any interests therein shall
at all times remain within its exclusive control), and (iv) such Lender does not
own or control, or own or control any Person owning or controlling, any trade
debt or Indebtedness of any Loan Party other than the Obligations or any Capital
Stock of any Loan Party (as to this clause (iv), unless such assignment was
approved by Administrative Agent and, so long as no Specified Event of Default
had occurred and was continuing, Borrower).

 



- 131 -

 

 

(g) Effect of Assignment. Subject to the terms and conditions of this Section
10.06, as of the later (i) of the “Effective Date” specified in the applicable
Assignment Agreement or (ii) the date such assignment is recorded in the
Register: (A) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a “Lender” for all purposes hereof, (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, that anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder), (C) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any,
and (D) if any such assignment occurs after the issuance of any Term Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Term Notes to
Administrative Agent for cancellation, and thereupon, Lead Borrower shall issue
and deliver new Term Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender and (E) the assignee thereunder shall be
bound by the terms and conditions of the Intercreditor Agreement, if any.

 

(h) Participations.

 

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Commitments,
Loans, or in any other Obligation; provided, that any sale of any participation
made to any Person other than an Eligible Assignee shall be absolutely void
ab initio. The holder of any such participation, other than an Affiliate of
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification, or waiver that would (A) extend the final scheduled
maturity of any Loan or Term Note in which such participant is participating,
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof) or (B) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Loan Documents) supporting the Loans hereunder in
which such participant is participating. Borrower agrees that each participant
shall be entitled to the benefits of Sections 2.17(c), 2.18, and 2.19 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(c); provided, that such participant complies with
Section 2.19 as though it were a Lender (it being understood that the
documentation required under Section 2.19(d) shall be delivered to the
participating Lender). To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.04 as though it were a Lender,
provided such participant agrees to be subject to Section 2.16 as though it were
a Lender.

 



- 132 -

 

 

(ii) In the event that any Lender sells participations in its Commitments,
Loans, or in any other Obligation hereunder, such Lender shall, acting solely
for this purpose as a non-fiduciary agent of each Borrower, maintain a register
on which it enters the name of all participants in the Commitments, Loans, or
Obligations held by it and the principal amount (and stated interest thereon) of
the portion of such Commitments, Loans, or Obligations which are the subject of
the participation (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. A Commitment, Loan, or Obligation hereunder may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each Term Note shall expressly so provide). For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining the Participant Register.

 

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.06, any Lender may assign, pledge, and/or grant a
security interest in all or any portion of its Loans, the other Obligations owed
by or to such Lender, and its Term Notes, if any, to secure obligations of such
Lender or any of its Affiliates to any Person providing any loan, letter of
credit, or other extension of credit or financial arrangement to or for the
account of such Lender or any Agent or any of its Affiliates and any agent,
trustee, or representative of such Person (without the consent of, notice to, or
any other action by any other party hereto), including, without limitation, any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided, that no Lender or Agent, as
between Borrower and such Lender or Agent, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided
further, that in no event shall such Person, agent, trustee, or representative
of such Person or the applicable Federal Reserve Bank be considered to be a
“Lender” or be entitled to require the assigning Lender or Agent to take or omit
to take any action hereunder.

 

(j) Assignments to Global Parent or its Subsidiaries or Affiliates thereof. No
assignment shall be made to Global Parent or any of its Subsidiaries, or to any
of their respective Affiliates (including, for the avoidance of doubt, any
Permitted Holder, Ultimate Parent, Liberty/Revolution Top Parent, Vitamin Top
Parent or any of the Excluded Entities).

 

(k) Disqualified Institutions. So long as no Specified Event of Default has
occurred and is continuing, no assignment or participation shall be made to a
Disqualified Institution without Borrower’s consent in writing (which consent
may be withheld in its sole discretion) (with any assignment or participation in
violation of the foregoing to be absolutely void ab initio), and upon an inquiry
by any Lender to Administrative Agent as to whether a specific potential
assignee or prospective participant is a Disqualified Institution,
Administrative Agent shall be permitted to disclose the list of Disqualified
Institutions to such inquiring Lenders; provided, that Administrative Agent
shall not, in any event, be responsible for, nor have any liability in
connection with, maintaining, updating, monitoring, or enforcing the list of
Disqualified Institutions, nor for any assignment or participation to a
Disqualified Institution to which Borrower has consented (including deemed
consent), except to the extent determined by a court of competent jurisdiction
in a final and non-appealable decision to have been caused by, or be the result,
of the gross negligence or willful misconduct of Administrative Agent.

 



- 133 -

 

 

Section 10.07 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

Section 10.08 Survival of Representations, Warranties, and Agreements. All
representations, warranties, and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.17(c), 2.18, 2.19, 10.02,
10.03, 10.04, and 10.10 and the agreements of Lenders set forth in
Sections 2.16, 9.03(b), and 9.06 shall survive the payment of the Loans.

 

Section 10.09 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right, or privilege
hereunder or under any other Loan Document shall impair such power, right, or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right, or privilege
preclude other or further exercise thereof or of any other power, right, or
privilege. The rights, powers, and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers, and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power, or remedy hereunder shall not impair any
such right, power, or remedy or be construed to be a waiver thereof, nor shall
it preclude the further exercise of any such right, power, or remedy.

 

Section 10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent, or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, and/or
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy law, any other state or federal law, common law, or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights, and remedies
therefor or related thereto, be revived and continued in full force and effect
as if such payment or payments had not been made or such enforcement or setoff
had not occurred.

 

Section 10.11 Severability. In case any provision herein or obligation hereunder
or any Term Note or other Loan Document shall be invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality, and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several, and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture, or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

Section 10.13 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 



- 134 -

 

 

Section 10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) THEREOF.

 

Section 10.15 CONSENT TO JURISDICTION. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS, (II) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS, (III) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.01, WHICH IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT, AND (IV) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

(a) EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 10.01. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY
SUCH ACTION, SUIT, OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY LOAN PARTY IF
GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER
MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE.

 

Section 10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



- 135 -

 

 

Section 10.17 Confidentiality. Each Agent and Lender agrees to maintain the
confidentiality of all non-public information regarding Ultimate Parent, Global
Parent, the Loan Parties and their Subsidiaries and their businesses identified
as such by any Borrower or any of such Persons and obtained by such Lender from
Ultimate Parent, Global Parent or any other Loan Party or their Subsidiaries
pursuant to the requirements hereof in accordance with such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Borrower that, in any event, any Agent or Lender may
make (a) disclosures of such information to Affiliates of such Agent or Lender
and to their agents, advisors, directors, and shareholders (and to other persons
authorized by a Lender or Agent to organize, present, or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) who are directly involved with Loan Documents and related
transactions and for whom the applicable Agent or Lender shall be responsible
for any breach of this Section by such Persons (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) disclosures of such information reasonably required by any
bona fide or potential assignee, transferee, or participant in connection with
the contemplated assignment, transfer, or participation by any such Lender of
any Loans or any participations therein, (c) disclosure to any rating agency
when required by it; provided, that prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Ultimate Parent, Global Parent or any other Loan
Party and their Subsidiaries received by it from any of Agents or any Lender,
(d) disclosure to any Lender’s financing sources; provided, that prior to any
disclosure, such financing source is informed of the confidential nature of the
information and instructed to keep such information confidential; provided,
further, that the applicable Lender shall be responsible for any breach of this
Section by such financing sources, (e) disclosures of such information to any
investors and partners of any Lender; provided, that prior to any disclosure,
such investor or partner is informed of the confidential nature of the
information and instructed to keep such information confidential; provided,
further, that the applicable Lender shall be responsible for any breach of this
Section by such investors or partners, (f) disclosure required or requested in
connection with any public filings, whether pursuant to any securities laws or
regulations or rules promulgated therefor (including the Investment Company Act
of 1940 or otherwise) or representative thereof or by the National Association
of Insurance Commissioners (and any successor thereto) or pursuant to legal or
judicial process; provided, that unless specifically prohibited by applicable
law or court order, each Agent and Lender shall make reasonable efforts to
notify Borrower of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information, (g) disclosures of such information to the
extent any such information becomes publicly available other than by reason of
disclosure by any Agents or Lenders, any Affiliates of the Agents or Lenders, or
any officers, directors, agents, employees, attorneys, accountants, or advisors
of any Agents or Lenders or of any Affiliates of any Agents or Lenders, in
breach of this Agreement, or to the extent any such information is developed
independently by any such Persons, (h) to the extent not known by us to consist
of material non-public information, (i) for purposes of establishing a “due
diligence” defense or to exercise rights or remedies hereunder or under any
other Loan Document, and (j) solely with and to the extent of the Borrower’s
consent therefor, disclosures of any information to any Person. Notwithstanding
the foregoing, on or after the Closing Date, Administrative Agent may, at its
own expense, issue news releases and publish “tombstone” advertisements and
other announcements relating to this transaction in newspapers, trade journals,
and other appropriate media (which may include use of logos of one or more of
the Loan Parties) (collectively, “Trade Announcements”). No Loan Party shall
issue any Trade Announcement except (y) disclosures required by applicable law,
regulation, legal process, or the rules of the Securities and Exchange
Commission, or (z) with the prior approval of Administrative Agent.

 



- 136 -

 

 

Section 10.18 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

Section 10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of an original counterpart of this Agreement.

 

Section 10.20 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and each Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

 



- 137 -

 

 

Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement, or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution, and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability,

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 10.22 PATRIOT Act Notice. Each Lender and Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify, and
record information that identifies each Loan Party , which information includes
the name and address of such Persons and other information that will allow such
Lender or Agent, as applicable, to identify such Person in accordance with the
PATRIOT Act.

 

Section 10.23 Consent to Intercreditor Agreement. Each Lender, by its acceptance
of the benefits of the Collateral Documents creating Liens to secure the
Obligations:

 

(a) acknowledges that it has received a copy of the Intercreditor Agreement and
is satisfied with the terms and provisions thereof;

 

(b) (a) authorizes and instructs Collateral Agent to (i) enter into the
Intercreditor Agreement, as Collateral Agent and on behalf of such Lender, (ii)
to exercise all of Collateral Agent’s rights and to comply with all of its
obligations under the Intercreditor Agreement and to take all other actions
necessary to carry out the provisions and intent thereof and (iii) to take
actions on its behalf in accordance with the terms of the Intercreditor
Agreement;

 

(c) (b) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement as if it was a signatory thereto;

 



- 138 -

 

 

(d) (c) consents to the treatment of Liens provided for under the Intercreditor
Agreement and in furtherance thereof authorizes the Collateral Agent to
subordinate the liens on the Collateral securing the Obligations (other than
liens on Term Priority Collateral (as defined in the Intercreditor Agreement))
in accordance with the terms set forth in the Intercreditor Agreement;

 

(e) (d) authorizes and directs Collateral Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent or
authorization from such Lender, any amendments, supplements or other
modifications of the Intercreditor Agreement that the Borrowers may from time to
time request to give effect to any incurrence, amendment, or refinancing of any
Indebtedness incurred pursuant to clause (j) of Permitted Indebtedness; and

 

(f) (e) agrees that no Lender shall have any right of action whatsoever against
Collateral Agent as a result of any action taken by Collateral Agent pursuant to
this Section 10.23 or in accordance with the terms of the Intercreditor
Agreement.

 

Section 10.24 Intercreditor Agreement Governs. This Agreement and the other Loan
Documents are subject to the terms and conditions set forth in the Intercreditor
Agreement in all respects and, in the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Collateral Agent or any GACP Facility
Agent, as applicable, pursuant to any Loan Document or GACP Facility Loan
Document, and the exercise of any right or remedy in respect of the Collateral
by the Agent or any GACP Facility Agent, as applicable hereunder, under any
other Loan Document, or under the GACP Credit Agreement and any other agreement
entered into in connection therewith are subject to the provisions of the
Intercreditor Agreement and in the event of any conflict between the terms of
the Intercreditor Agreement, this Agreement, any other Loan Document, the GACP
Credit Agreement and any other agreement entered into in connection therewith,
the terms of the Intercreditor Agreement shall govern and control with respect
to the exercise of any such right or remedy or the Loan Parties’ covenants and
obligations.

 



- 139 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

FRANCHISE GROUP NEW HOLDCO, LLC,   as Global Parent and as a Guarantor        
By:                               Name:     Title:           FRANCHISE GROUP
INTERMEDIATE HOLDCO, LLC,   as Lead Borrower and as a Guarantor         By:    
Name:     Title:           FRANCHISE GROUP MERGER SUB AF, INC.,   as a Borrower
and as a Guarantor         By:     Name:     Title:           FRANCHISE GROUP
NEWCO INTERMEDIATE AF, LLC, as a Borrower and as a Guarantor         By:    
Name:     Title:           AMERICAN FREIGHT GROUP, INC.,   as a Borrower and as
a Guarantor         By:     Name:      Title:    

 

 





 

 

AMERICAN FREIGHT HOLDINGS, INC.,   as a Borrower and as a Guarantor         By:
                         Name:     Title:           AMERICAN FREIGHT, INC.,   as
a Borrower and as a Guarantor         By:     Name:     Title:          
AMERICAN FREIGHT MANAGEMENT COMPANY, LLC, as a Borrower and as a Guarantor      
  By:     Name:     Title:           FRANCHISE GROUP INTERMEDIATE B, LLC,   as a
Borrower and as a Guarantor         By:     Name:     Title:           BUDDY’S
NEWCO, LLC,   as a Borrower and as a Guarantor         By:     Name:      Title:
   

 





 

 

BUDDY’S FRANCHISING AND LICENSING LLC,   as a Borrower and as a Guarantor      
  By:                         Name:     Title:           FRANCHISE GROUP
INTERMEDIATE S, LLC,   as a Borrower and as a Guarantor         By:     Name:  
  Title:           FRANCHISE GROUP NEWCO S, LLC,   as a Borrower and as a
Guarantor         By:     Name:     Title:           BUDDY’S DISCOUNT OUTLET
FRANCHISING, LLC, as a Borrower and as a Guarantor         By:     Name:    
Title:           SEARS OUTLET STORES, L.L.C.,   as a Borrower and as a Guarantor
        By:     Name:     Title:           OUTLET MERCHANDISE, LLC,   as a
Borrower and as a Guarantor         By:     Name:      Title:    

 





 

 

LEASING OPERATIONS, LLC,   as a Borrower and as a Guarantor         By:
                      Name:     Title:           FRANCHISE GROUP INTERMEDIATE L,
LLC   as Liberty/Revolution Top Parent and as a Guarantor       By:     Name:  
  Title:           FRANCHISE GROUP INTERMEDIATE V, LLC,   as Vitamin Top Parent
and as a Guarantor         By:     Name:     Title:           FRANCHISE GROUP
NEWCO V, LLC,   as Vitamin Intermediate Parent and as a Guarantor         By:  
  Name:     Title:           GACP FINANCE CO., LLC,   as Administrative Agent
and Collateral Agent         By:     Name:     Title:           GACP II, LP,  
as a Lender         By:     Name:      Title:    

 



 



 

APPENDIX A
TO CREDIT AGREEMENT

 

Term Loan Commitments

 

Lender  Aggregate Term Loan Commitments  GACP II, LP  $100,000,000  TOTAL 
$100,000,000 

 

 



 

 

APPENDIX B
TO CREDIT AGREEMENT

 

Notice Addresses

 

If to any Loan Party:

 

FRANCHISE GROUP NEW HOLDCO, LLC
c/o Vintage Capital Management
4705 S. Apopka Vineland Road, Suite 206
Orlando, FL 32819
Attention: Brian Kahn
Facsimile: (208) 728-8007
Email: bkahn@vintcap.com

 

in each case, with a copy (which shall not constitute notice) to:

 

FRANCHISE GROUP NEW HOLDCO, LLC
c/o Franchise Group, Inc.
1716 Corporate Landing Pkwy
Virginia Beach, VA 23454
Attention: Michael Piper, Chief Financial Officer
Email: Msp@libtax.com

 

WILLKIE FARR & GALLAGHER LLP
787 Seventh Avenue
New York, NY 10019
Attention: David Tarr, Esq.
Facsimile: (212) 728-9241
Email: dtarr@willkie.com

 





 

 

If to Administrative Agent, Collateral Agent or any Lender:

 

c/o GACP FINANCE CO., LLC, as Administrative Agent

 

Administrative Agent’s and Collateral Agent’s Principal Office:

GACP FINANCE CO., LLC

11100 Santa Monica Blvd., Suite 800

Los Angeles, California 90025

Attn: Robert Louzan 

Telephone No.: (203) 663-5101 

Telecopy No.: (310) 966-1448 

Email: rlouzan@gacapitalpartners.com

 


in each case, with a copy (which shall not constitute notice) to: 

SIDLEY AUSTIN LLP 

787 Seventh Avenue 

New York, NY 10019 

Attention: Leslie Plaskon 

Telephone No.: (212) 839-5572 

Telecopy No.: (212) 839-5599 

Email: lplaskon@sidley.com

 

 

 



 

 

